             Case 18-19441-EPK         Doc 420      Filed 12/28/18     Page 1 of 250

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:                                                        Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                          Chapter 11

      Debtor.
_______________________________/

              NOTICE OF FILING COMPLETE DEPOSITION TRASCRIPT

         Debtor, 160 Royal Palm, LLC, by and through its undersigned counsel, hereby files a

copy of the complete November 29, 2018 deposition transcript of Glenn Straub in connection

with the Debtor’s Expedited Motion to Compel Testimony [ECF No. 419].

                                ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing to those parties registered to receive electronic filings in this case on

December 28, 2018.

                                              SHRAIBERG, LANDAU & PAGE, P.A.
                                              Attorneys for the Debtor
                                              2385 NW Executive Center Drive, #300
                                              Boca Raton, Florida 33431
                                              Telephone: 561-443-0800
                                              Facsimile: 561-998-0047
                                              Email: ependergraft@slp.law

                                              By: /s/ Eric Pendergraft
                                                     Eric Pendergraft
                                                     Florida Bar No. 91927




{2234/000/00427206}
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 2 of 250


                                                                        Page 1

 1                 UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF FLORIDA
 2                    WEST PALM BEACH DIVISION
 3
 4                                      Case No.         18-19441-EPK
 5
 6   In re:
 7   160 ROYAL PALM, LLC,
 8       Debtor.
     _________________________/
 9
10
11
12
13
                         PALM BEACH POLO CLUB
14                       11199 Polo Club Road
                          Wellington, Florida
15                    Thursday, November 29, 2018
                        9:47 a.m. to 5:00 p.m.
16
17
                                      DEPOSITION
18
                                            OF
19
                                 GLENN STRAUB
20
                       taken pursuant to notice
21                    on behalf of the Debtor and
                       the EB-5 Investor Group.
22
                                 -      -    -    -     -
23
24
25

               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
     Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 3 of 250


                                                                    Page 2

 1                           APPEARANCES:
 2
      GEORGE GESTEN McDONALD, ATTORNEYS AT LAW, by
 3              DAVID J. GEORGE, ESQUIRE
           on behalf the EB-5 Investor Group.
 4                dgeorge@4-justice.com
 5
             SHRAIBERG, LANDAU & PAGE, P.A., by
 6                PHILIP J. LANDAU, ESQUIRE
                  on behalf of the Debtor.
 7                     plandau@slp.law
 8
                       SALAZAR LAW, by
 9                  LUIS SALAZAR, ESQUIRE
             on behalf of KK-PB Financial, LLC.
10                    luis@salazar.law
11
              FRANCK D. CHANTAYAN, P.A., by
12            FRANCK D. CHANTAYAN, ESQUIRE
      co-counsel on behalf of KK-PB Financial, LLC.
13                franck@chantayan.com
14
15                           ALSO PRESENT:
16
                         MR. CARY GLICKSTEIN
17
18                             - - - - - -
19
20
21
22
23
24
25

            OUELLETTE & MAULDIN COURT REPORTERS, INC.
                          (305) 358-8875
         Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 4 of 250


                                                                          Page 3

 1                                 I N D E X
 2
     WITNESS                                      DIRECT          CROSS
 3   GLENN STRAUB
       By Mr. George                                     4
 4     By Mr. Landau                                    --
       By Mr. Salazar                                                --
 5
 6              EXHIBITS MARKED FOR IDENTIFICATION
 7    NUMBER                                                              PAGE
        1, Copy of news article dated 8/25/11                               20
 8      2, E-mail chain                                                     55
        3, Wire transfer instructions                                       74
 9      4, Deposition transcript                                            89
        5, E-mail chain                                                    106
10      6, Letter dated 8/28/10                                            123
        7, E-mail chain                                                    129
11      8, Declaration of Glenn Straub                                     140
        9, Text messages                                                   154
12     10, Complaint                                                       179
       11, Letter dated 3/17/14                                            189
13     12, Certificate of title 10/26/09                                   195
       13, Mortgage, Assignment                                            214
14     14, Schedule                                                        228
       15, Closing statement                                               229
15
           (Original exhibits retained by Mr. George.)
16
17
18
19
20
21
22
23
24
25

                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
         Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 5 of 250


                                                                         Page 4

1    Thereupon:
2                               GLENN STRAUB,
3    after first being duly sworn, was examined and
4    testified under oath as follows:
5                            DIRECT EXAMINATION
6    BY MR. GEORGE:
7        Q     Could you please state your name for the
8    record?
9        A     Glenn F. Straub.
10       Q     Mr. Straub, I know you've been deposed many
11   times.    I'm just going to go over a few things today.
12   I'm going to be asking you some questions.                     If you do
13   not understand my question, please let me know, and
14   I'll be happy to repeat it for you.                 Fair enough?
15       A     Yeah.   You've seen, I've got a hearing
16   situation, and I'm too stubborn to go out and get a
17   hearing aid, so --
18             MR. SALAZAR:      Speak loud and clear.
19   BY MR. GEORGE:
20       Q     I will speak up.
21       A     If I also look like I'm not understanding
22   what you're saying or I answered you in a funny way,
23   then you need to say, "Did you hear my question"?
24   That would be -- I'm saying, I got a responsibility,
25   you should have a responsibility.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 6 of 250


                                                                          Page 5

1          Q    Okay.    I'll speak up.
2          A    I'm pretty good, but I don't think I'm that
3    bad yet for having a hearing aid.
4          Q    Okay.    So unless -- I will do as you ask, and
5    I will speak up, because I tend to be somewhat soft
6    spoken.
7          A    Yep, there you go.
8          Q    But also if you do not tell me that you don't
9    understand a question, I'm going to assume that you
10   do.    Also if you need to take a break at any time,
11   please let me know, I'll be happy do that.
12              So today is it true that you are here in one
13   sense in your individual capacity, you're testifying
14   as Glenn F. Straub, just in your individual capacity;
15   is that true?
16              MR. SALAZAR:       That is correct, counsel.
17   We'll stipulate to that.
18              MR. GEORGE:       Okay.      And --
19              THE WITNESS:       I have a question.              I'm going
20   to talk to counsel.
21              (Inaudible discussion off the record between
22   Mr. Straub between Mr. Salazar.)
23   BY MR. GEORGE:
24         Q    Are you also here in the capacity as a
25   corporate representative of KK-PB Financial, LLC?


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 7 of 250


                                                                         Page 6

1        A   Correct.        I'm the person with the most
2    knowledge of it, not with all knowledge of it.
3        Q   Okay.     Fair enough.
4            MR. SALAZAR:        Are you going to -- I'm sorry
5    to interrupt, counsel.         Are you going to be
6    overlapping, both at the same time?                 I mean, I they
7    were -- I'm not sure if they were scheduled at
8    different start times, or are you going to do both,
9    altogether?
10           MR. GEORGE:        We're going to do both at the
11   same time, and that's the next thing I was going to
12   tell him.
13           MR. SALAZAR:        Okay.
14   BY MR. GEORGE:
15       Q   If there are instances in which you are
16   speaking only for the corporation, I won't know that
17   unless you tell me.        So if there are instances in
18   which you're speaking just for the corporation, please
19   tell me that.     But also, in fairness to you, there
20   will be instances in which I'm asking questions just
21   on behalf of the corporation, and I will tell you that
22   as well.
23       A   Wait a minute, I'm not a lawyer.                   I think I
24   got five years reading ability, and I got maybe ten
25   years in spelling.        Nah, the other way, probably seven


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
         Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 8 of 250


                                                                        Page 7

1    or eight years in spelling.           And I'm saying to you, I
2    wouldn't know the distinction between what is a
3    corporate answer or what I have in my mind, because I
4    don't know when I cross over that bridge into
5    corporate, or your questions are corporate, and I may
6    be answering a question personally.
7        Q    Okay.   Fair enough.
8             (Thereupon, Mr. Glickstein enters the
9    conference room.)
10            MR. GLICKSTEIN:          Good morning.
11   BY MR. GEORGE:
12       Q    Now, isn't it true that as a result of
13   various cases surrounding Palm House that you and I
14   have come to know each other over the course of two
15   years?
16       A    I think so.
17       Q    Now, isn't it true that --
18       A    We haven't known each other taking -- going
19   out to dinners, but we know each in an environment
20   like we're in right now.
21       Q    Okay.   Fair enough.
22            Now, isn't it true that the very first time
23   that you and I interacted together that you made a
24   point of telling me that you barely knew Bob Matthews?
25       A    Yeah, I would say that when -- at the


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
         Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 9 of 250


                                                                        Page 8

1    beginning, probably -- no, pretty much all the way
2    through now, probably -- I agree.              All the way from
3    the beginning, middle, and now at the end -- now I
4    don't even see the guy hardly.             I think I saw him
5    sitting outside of a deposition here the last couple
6    of days, and that's been about it.                 Other than that I
7    don't get to see him.
8            So give me the year, and I'm saying it was --
9    hardly get to know him or hardly know Bob, didn't know
10   who he was before 2000 and, maybe, 9, maybe read
11   something in the paper about a developer, and then
12   maybe after that knew his wife a little bit better.                    I
13   think I saw her in more acting careers and stuff.                   So
14   at some point 2006 or '7, before that, I don't think I
15   knew Bob.
16       Q   All right.       I'm not sure you understood my
17   question.    So what I'm asking you is simply that when
18   you first met me personally, in the context of this
19   case, you told me at that time that you barely knew
20   Bob Matthews; isn't that true?
21           MR. SALAZAR:       I'm going to objection on the
22   grounds it was asked and answered and as to form of
23   the question.
24           MR. GEORGE:       I'm going to ask you, like we
25   did in the last deposition, to limit your objections


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 10 of 250


                                                                        Page 9

1    to objection to form.
2              MR. SALAZAR:     Okay.      I appreciate you asking
3    that, and I'll make objections --
4              THE WITNESS:     What I had said --
5              MR. SALAZAR:     -- that are appropriate at the
6    time.
7              THE WITNESS:     I think you can tell me certain
8    things, but not as to procedural stuff.                 I'm not gonna
9    be familiar with the procedure, even though I've had
10   lots and lots and lots of depositions, nobody has been
11   that specific.    They usually just let me talk, and
12   then they take out of it whatever they take, and
13   that's gonna be a lot more comfortable for me, opposed
14   to trying to figure -- in this situation I don't
15   remember talking to you about that specific of an
16   item.    We're always in a room with multiple different
17   people.    I don't ever remember being in a single
18   capacity with you or you interviewing me or anything
19   else.    So, no, I can't remember you using those exact
20   words.
21             But very easy it could happen that based on
22   the friends that I have, I go out with every night,
23   because I'm single for 11 years and married for close
24   to 40 years before that, so he's not in that category
25   of those types of people that I'm with, usually three


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 11 of 250


                                                                        Page 10

1    or four guys every night, or at least six out of seven
2    nights, and -- so I don't remember a conversation with
3    you that would say that I said that -- whatever you
4    just said there about my knowledge of him or being
5    around him or being a friend with him or anything.
6            No, it's always been a little bit an arms'
7    length situation with me, with him.                And he would come
8    with projects, and I listen to everybody, because I'm
9    a big, big lender of money.           That's how I get myself
10   in trouble all time with lending yp minorities and
11   people, monies.    If they got a good explanation, I'm
12   what's called a collateral lender, and I do a lot of
13   this in life.
14           As I accumulated some money, I started
15   lending money on a collateral basis.                Don't care to
16   much what your color skin is, race, what your assets
17   are, this or that.      I'm usually protected by
18   consultants that I would go to and say, "Where in the
19   hell is this case?"       I think I got one in New Jersey a
20   million and a half square feet for a drug company.
21   Hey, if they want to put up a $50 million building,
22   I'll give them $25 million.           In other words, I do it
23   for big boys, and I take it for -- I got a guy
24   floating around here owes me a thousand bucks, and I
25   see him.   I see him at the bar, and eventually I'll


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 12 of 250


                                                                        Page 11

1    get my money, or I'll use him for something, get my
2    thousand dollars out of him.           So it's -- I'm a
3    collateral lender, and so Bob would have been a type
4    of lender, and I know a little bit about my -- people
5    I lend to, so I would probably know something about
6    Bob.
7    BY MR. GEORGE:
8        Q   Mr. Straub, I'm going to ask you today -- and
9    I know that from reading deposition transcripts and
10   from what you just said that, you know, you're used to
11   people just asking you a question and letting you talk
12   and tell whatever story you want to tell.
13           But what I'm going to ask you today is to
14   please focus on just the questions I ask you, because
15   I have 50 documents to show you, and I have questions
16   that I really want answered, and if you tell me a
17   story with every question I ask you, we're going to be
18   here for two or three days.           So what I would like you
19   to do is really try to focus, and out of respect for
20   you, I really don't want to interrupt you or be rude
21   or anything like that, but it's going to double or
22   triple or quadruple the amount of time we're going to
23   spend here, because with respect to that question, all
24   I really asked you is, isn't is true that you've
25   personally told me you barely know Bob Matthews?


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 13 of 250


                                                                         Page 12

1    That's all I asked you.          It's really just a yes or no
2    question.
3        A     No, it's not.     It's not a yes or no to me,
4    the way I run my life.           So it will take as long as it
5    takes, because --
6              MR. SALAZAR:     Agree.
7              THE WITNESS:     -- that's the way I remember
8    things.    I'm 72.     I'm twice your age in a sense, and I
9    I'm trying to tell you, I remember based on putting
10   myself in a predicament by remembering what you're
11   asking me, because obviously you're -- I don't think
12   you try to trick me, but I've been down enough
13   depositions and then on a trial somebody uses some
14   angle against me, and so I want to explain in what
15   structure I'm doing it.
16             So if it takes longer for me to answer a
17   question, get a court order against me and say, "Mr.
18   Straub, you gotta do it," and I'll say, "I'll have to
19   disobey your court order, sir," because that's the wat
20   I am, and that's the way I made a success.                    I only
21   have -- I think I got a high school education, maybe,
22   I don't know if I even got one, because that's about
23   as far as I went.       School of hard knocks has been
24   where I been.
25   BY MR. GEORGE:


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 14 of 250


                                                                        Page 13

1        Q   So, Mr. Straub, isn't it true that, in fact,
2    since we've known each other, you've actually told me
3    five or six times that you barely know Bob Matthews?
4        A   I don't think I ever told you I barely know
5    him.
6        Q   Okay.     That's your testimony today under
7    oath?
8        A   Yeah, yeah, that I don't barely know him.                     I
9    know enough -- what do you call barely?                   I mean, give
10   me a definition of what barely knew him.                   I lent the
11   guy money.    I lent his wife money.              I've kind of
12   followed their situation, because they got two
13   daughters.    I have two daughters.               So for me, I feel
14   sympathetic to anybody who is going through the shit
15   that he's going through, and --
16           MR. SALAZAR:        Language.
17           THE WITNESS:        I'm allowed to say "shit,"
18   aren't I?
19           MR. SALAZAR:        Try not to.
20           THE WITNESS:        I think Clinton or somebody
21   else did that.     Well, I guess he was a bad boy too.
22           So I -- they're in an awkward situation.
23   I've kind of looked up to him at certain times in my
24   life, because Bob has never been a -- that I know of,
25   some felon or crook or saw his name in a newspaper or


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 15 of 250


                                                                        Page 14

1    his family.    Kids are great.         I met them three times,
2    four times in my life, and so I remember -- I could be
3    him.    So my sympathy to all kinds of people who got
4    children, is that your wife and children be dragged
5    into the mess of whatever Bob did or didn't do.
6    BY MR. GEORGE:
7        Q     But you have said publicly and the press that
8    you barely know him?
9        A     I have no idea what I said in the press.                 I
10   probably -- last weekend I had three different
11   newspapers, "Atlantic Herald," a big article,
12   "Philadelphia Tribune," I think it is, and "Palm Beach
13   Post," and the week before that was the "Shiny Sheet."
14   In other words, I get so much interviews from
15   newspapers for what I do and don't do, I can't
16   remember what everybody said.            Sometimes I don't even
17   get the damn thing.       Somebody sends them to me, and if
18   I have a chance to read them, fine.                if I don't have a
19   chance to read them.       They are usually on the "A"
20   something -- once one picks it up, then they give it
21   to everybody else.
22       Q     Do you remember telling me personally that
23   you never go into a business deal unless you really
24   know who you're doing business with?
25       A     Boy, I would like to have you show me some


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 16 of 250


                                                                        Page 15

1    kind of -- something in writing --
2        Q   No.
3        A   -- because I don't think I've had five
4    conversations with you.          It's more been about how cold
5    it is or this and that.          I don't think you've ever
6    interviewed me or anything.           So where are all these --
7    that's three now, where you said I've told you things.
8    I don't think so.      So I don't think you told me --
9    what was the question?
10       Q   Isn't it true that you --
11       A   That I check people out?
12       Q   -- told me that you never go into a business
13   deal unless you really know who you're doing business
14   with?
15       A   My nature would be to try to.                I can't
16   guarantee that I -- I can guarantee that I haven't
17   always checked them out, because I'm a collateral
18   lender, and if I see they have -- right now there's
19   like five countries that we won't lend money to,
20   because Trump's put them on the list.                I was in one of
21   the three.    In the last ten days, I was in three
22   different countries, and people, lending them money,
23   and they put the one -- while we're at that country,
24   they put them on the medium terrorist list.
25           And so I'm thinking, I don't think I want to


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 17 of 250


                                                                         Page 16

1    make a loan.    Like, two months ago there was one in
2    Turkey, and they don't want to do -- Trump doesn't
3    want us doing business in Turkey.                 I was down in
4    Argentina.    Ten days ago I was in -- closer, below
5    Nassau, in the Turks, the beach facility, banking
6    deals.    Colombia, two weeks before that, Cartagena, my
7    passport ran out, so I couldn't go to the other ones
8    two weeks before that, one of the other Colombia
9    things.
10             So this whole concept of me checking people
11   out, I can only check them out so far, until Trump or
12   somebody determines that this is not a good place to
13   put your money.    I'm a collateral lender.                 You show me
14   a winery in Argentina, ten days ago, and I'll tell you
15   good deal, but then I find out I need to buy up so
16   many of them -- they are all, like, five acres apiece.
17   I need to buy up 20 of them to make a decent sized
18   company, so -- and then when we find out we got riots
19   in the streets and this and that, I've been going down
20   there for years, you know.          So I can't check everybody
21   out.
22       Q     Did anything that Trump did prevent you from
23   checking out Bob and Mia Matthews before you did
24   business with them?
25             MR. SALAZAR:     Object to form.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 18 of 250


                                                                           Page 17

1              THE WITNESS:     I can't remember politically.
2    I don't think Trump was around, but I do remember
3    Donald -- Donald?      Okay.     Mr. President always, you
4    know, in the last three months was on a personal call
5    with us and says, "How's Mia," and I was thinking,
6    "How do you know Mia," but I just don't even care.                         I
7    think she goes to Mar-A-Lago or she's a member, and he
8    was -- would go around to the tables every night that
9    I was ever there.      I'm not even a member.              I'm there
10   as a guest.    Can't afford it.          He wants a hundred
11   thousand dollars or more.          So he asked about certain
12   people, and you say, "Mr. President, I don't know, but
13   I'll check it out," and so I think that was my answer
14   to him.    It was on a telephone call with Lou Lipton
15   (phonetic), on a call about Giuliani and stuff.
16   BY MR. SALAZAR:
17       Q     Back when you first started doing business
18   with Bob and Mia, was there any circumstance that
19   prevented you from doing due diligence about whether
20   they would be able to pay you back?
21             MR. SALAZAR:     Objection to form.
22             THE WITNESS:     Did I think about how they --
23   no, it's a collateral loan.           In other words, I never
24   looked at any of their financial statements.                       I got
25   people that would do that, if they even wanted to.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 19 of 250


                                                                        Page 18

1             They hopefully kind of keep me out of
2    trouble, as far as, "Glenn, you need to sign this
3    thing in blue ink instead of signing it in black ink,"
4    or the notary has a -- notarizes my signature, "So
5    please go upstairs and get the girl to notarize your
6    signature."   I mean, they try to keep me out of
7    trouble that way, because I just say, "Give them the
8    money," because they put -- they're pledging
9    collateral, and that's what I do.
10            Usually I only get involved with people that
11   have something to do with us, to lend them money,
12   because if I'm selling them a piece of property for
13   $10 and I got $3 in it, then if you come along and
14   give me, ah, $5 as collateral, which might be a car or
15   house or a relative comes in and signs for them,
16   that's collateral lending.          I don't really get into
17   who they are and what they are, because I know enough
18   about them that they're not going to be criminals and
19   I gotta go to their house and collect the money in a
20   sense.   I don't go to houses, but I take them to
21   court.
22            They're liable to kidnap one of my kids and
23   make -- I went through all that stuff for, ah, geez,
24   20-some years before I came down here, they threatened
25   to kidnap all my kids, because I was going into their


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 20 of 250


                                                                          Page 19

1    territories, Youngstown, Pittsburgh, all the Mafia
2    areas.    I ran legitimate companies, and they would
3    just muscle me, hang me upside-down on bridges and
4    everything.    So that's what happens.              I'm a collateral
5    lender.    You bring me $2, I don't too much care who
6    and what you are, because I might take it back.
7    BY MR. GEORGE:
8        Q     So did you do any financial due diligence
9    with respect to Bob and Mia Matthews before you began
10   doing business with them?
11             MR. SALAZAR:     Objection to form.
12             THE WITNESS:     I probably followed my normal
13   procedure, which I explained what it is.                  I try.
14   Maybe we did, but I knew these people indirectly.
15   They're living in a $30 million home on the beach.
16   Trump is buying a $30 million house down the street
17   from them, selling it for a hundred million dollars.
18   Thirty million, then he sells it for a hundred
19   million.    I'm saying they're living in a pretty decent
20   neighborhood, and we probably pledged their house or
21   think that they got the money to come up with, and he
22   had a very -- the guy was worth about 300-some million
23   dollars, supposedly, like I'm worth billions of
24   dollars, supposedly.       Phew, I don't think so.                 But
25   anyway, people -- you can draw opinions of who and


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 21 of 250


                                                                           Page 20

1    what they are.       They got two kids.              They're married.
2    They're in Palm Beach County.               They're not, like, in
3    some of these places we have to go to to lend money
4    outside the country.
5               MR. GEORGE:       Mark that as 1, please.
6               (Thereupon, the document referred to was
7    marked as Exhibit No. 1 for identification.)
8               MR. SALAZAR:       Thank you.        Can I see -- give
9    me one second.
10   BY MR. GEORGE:
11         Q    Mr. Straub, do you need to get your glasses?
12   I know that's small print and that you use glasses.
13         A    I think they're downstairs, but I can check
14   and see.     I can generally squint at something and read
15   it.    But whatcha got in mind?
16         Q    Well, I'm going to have a number of questions
17   about this.      So why don't we take a break --
18         A    Five or six.
19         Q    -- so that you can get your reading glasses.
20         A    Okay.
21              MR. GEORGE:       Let's go off the record, please.
22              (Thereupon, a brief recess was taken.)
23              MR. GEORGE:       Can we go back on the record,
24   please.
25   BY MR. GEORGE:


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 22 of 250


                                                                        Page 21

1        Q   Mr. Straub, I've shown you what we've marked
2    as Exhibit 1 in your deposition, and for the record,
3    it is an article from the "Nantucket Inquirer and
4    Mirror," dated August 25, 2011.
5            Have you ever seen this article before, sir?
6        A   What do you mean by "Mirror"?
7        Q   It's the name of the publication.
8        A   Oh, okay.       So ask that question again.                You
9    got me distracted.
10       Q   Okay.
11       A   Nantucket, I've only been there a couple
12   times in my life, probably two, maybe.
13       Q   Okay.    I was just saying for the record that
14   this is from a newspaper called the "Nantucket
15   Inquirer and Mirror," dated August 25, 2011.
16           Have you ever seen this article --
17       A   No.
18       Q   -- before?
19       A   No.
20       Q   Are you familiar with the Matthews' 11 Cliff
21   Road home in Nantucket?
22           MR. SALAZAR:        I'm going to object on
23   relevance.    I understand you don't think that's a
24   valid objection, but this so off the -- off the
25   reservation in terms of relevancy, I want to put that


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 23 of 250


                                                                        Page 22

1    objection on the record.         Thank you.
2            MR. LANDAU:       Lou, please, the speaking
3    objections --
4            MR. SALAZAR:       It's not a speaking objection,
5    but thank you very much.
6            MR. LANDAU:       It is a speaking objection.
7            MR. SALAZAR:       It's entirely irrelevant.
8    Thank you.
9            MR. GEORGE:       Okay.     Since Mr. Salazar insists
10   on making inappropriate objections, I'm going to say
11   for the record that the relevance of all of these
12   questions is that despite Mr. Straub's position that
13   he barely knows the Matthews, that the questions are
14   designed to demonstrate that Mr. Matthews and
15   Mr. Straub, in fact, have a long-term relationship and
16   history and pattern of conducting business
17   transactions that are designed to keep Mr. Matthews'
18   assets out of the hands of creditors, and that this is
19   one of those transactions.
20           It's my preference not to put statements like
21   this on the record, but if Mr. Salazar insists on
22   making relevance objections, then each time he does
23   that, I'm going to discuss and demonstrate why it's
24   relevant.
25           MR. LANDAU:       And I'll add to that, it goes


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 24 of 250


                                                                        Page 23

1    directly to the equitable subordination and the --
2            MR. SALAZAR:       I understand that's your
3    position, but I think it's farcical, and I object on
4    the grounds of relevancy.          Let's go.
5            MR. GEORGE:       Same statement.           And please
6    don't tell me what to do.          I'm going to conduct this
7    deposition in the manner --
8            MR. SALAZAR:       Yeah, take as long as you like.
9            MR. GEORGE:       -- in which I see fit.
10           MR. SALAZAR:       Absolutely.
11   BY MR. GEORGE:
12       Q   Have you ever --
13       A   Okay.    Everybody else gets to talk, and I got
14   the flu, my throat is sore, so please, guys, keep -- I
15   know attorneys like to protect everybody, their
16   clients, and have theirs egos fluffed up, their --
17       Q   Mr. Straub, have you seen --
18           MR. SALAZAR:       Let him finish.
19           THE WITNESS:       No, I never --
20           MR. GEORGE:       Have you seen this article --
21           THE WITNESS:       Asked and answered.
22           MR. SALAZAR:       Please don't interrupt --
23           MR. GEORGE:       I'm sorry, there's not a
24   question --
25           MR. SALAZAR:       He's talking, please don't


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 25 of 250


                                                                        Page 24

1    interrupt.
2            MR. GEORGE:       He doesn't get to make
3    statements --
4            MR. SALAZAR:       If he's talking, please --
5            MR. GEORGE:       -- unless there's --
6            MR. SALAZAR:       -- do not interrupt him.
7            MR. LANDAU:       He's not answering the question,
8    Lou.
9            MR. SALAZAR:       Thank you for your comments.
10   Please don't interrupt him.
11           THE WITNESS:       I believe if you read it back,
12   I said, no, I've never seen this, and so I didn't know
13   there was a "Mirror" in a name of a newspaper, but
14   I've never seen even any parts of it.
15   BY MR. GEORGE:
16       Q   Okay.    Are you aware that Mia and Robert
17   Matthews owned a home on 11 Cliff Road in Nantucket?
18       A   And if this --
19           MR. SALAZAR:       Wait, sorry.           I don't want to
20   keep objecting on the grounds of relevancy.                   So would
21   you be okay, like we did the other day, my stipulating
22   that I believe these are not relevant and not have to
23   repeat that objection.
24           MR. GEORGE:       Yes.     In fact, the law does that
25   with any objections other than form.


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 26 of 250


                                                                        Page 25

1             MR. SALAZAR:      I appreciate you saying that.
2    I don't agree.    But if you're okay to stipulate to
3    that, I won't have to make that anymore.
4             MR. GEORGE:      So stipulated.
5             MR. SALAZAR:      Thank you.
6             MR. GEORGE:      Can you read back --
7             THE WITNESS:      No, I've never seen the article
8    and some house -- the two times, maybe, that I might
9    have been there for, knowing me, probably a day, day a
10   half, I never spend anymore time than that in any
11   particular place.      I don't think I've been on vacation
12   my whole life, other than maybe with kids and the
13   wife, sometime, someplace.          We probably didn't last
14   very long, maybe a few days -- that, no, I'm not that
15   familiar with their house up there.                I might have gone
16   up and looked at a -- seems like a hotel that was for
17   sale, or he was in the middle of building or
18   something, and I looked at it, flew in, flew out, and
19   looked at it, and maybe I had dinner with him one
20   time.   But me in Nantucket, it's never been more than
21   a day or two days, maximum, and two different times,
22   and I only remember the second time partly, until you
23   give me something.
24            I'll read the article and see what people
25   have to say about me, but I'm not a celebrity, but the


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 27 of 250


                                                                            Page 26

1    little Town of Nantucket is like the little Town of
2    Wellington, you go to the bathroom and somebody hands
3    you a piece of paper for wiping your behind.                        So I'm
4    saying, I guess we make news in a very small way in a
5    very small town.       Take me to Fort Lauderdale, and I
6    own big properties in Fort Lauderdale, and I never get
7    my name in a newspaper,.         Or Miami, I think I got it
8    in ten times because of the "Miami Herald" -- or
9    because of owning the Miami Arena.
10   BY MR. GEORGE:
11       Q   Excuse me, Mr. Straub, so do you admit that
12   you know that Mia Matthews and Robert Matthews, in
13   fact, owned a home on Nantucket at 11 Cliff Road?
14       A   I wouldn't know they own it.                 I would know
15   that they probably, during me looking at this hotel
16   and making offers on a hotel, that they said was a
17   good deal, that maybe I went through their house,
18   quote, house, and maybe they would try to put it up as
19   collateral or something, so I -- in my own -- I'm my
20   own appraiser, and so I would look at a building, a
21   lot, a house.    I don't verify it.               That's what other
22   people do for me.       They get deeds and titles and look
23   at appraisers' reports and stuff like that to tell me
24   how much something is worth, so they can super
25   collateralize.    And in that case, I probably would


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 28 of 250


                                                                        Page 27

1    have been looking at super collateralization, unless
2    it's cash or a bond or an insurance policy.                   Sometimes
3    I go in 50/50.    You bring me in two -- an insurance
4    policy claim that I can verify for $2, I might lend
5    you a dollar on it.
6        Q   Now, did you know that the 11 Cliff Road home
7    was pledged as collateral for construction on the
8    Point Breeze Hotel project that Mr. Matthews is
9    working on in Nantucket?
10       A   I don't know it, but Point Breeze, is the
11   name of a hotel I was talking about?
12       Q   Are you --
13       A   Did I make -- I don't even know if I made a
14   loan to them.    You're saying I made a loan to them?
15       Q   No.   Let me rephrase the question.
16       A   So you're misleading me.             That's what --
17   don't trick me.    Don't try to trick me.               What I --
18       Q   Let me rephrase the question for you,
19   Mr. Straub.
20       A   Mm-hmm.
21       Q   Is the hotel that you went and looked at in
22   Nantucket, was that called the Point Breeze Hotel?
23       A   I have no idea what the name of it was.                    I
24   told you I was in town for a day or a day and a half.
25       Q   Do you know whether Robert and Mia Matthews


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 29 of 250


                                                                         Page 28

1    pledged their 11 Cliff Road home as a loan from TD
2    Bank for the development of the Point Breeze property?
3        A     I would never have any idea sitting here
4    today, unless somebody show me some paperwork that is
5    part of the collateral that somebody ran by me.                     I
6    don't think I ever even made a loan to them, and so
7    it's definitely gonna be, like, really back there.
8              When people bring me proposals -- I probably
9    get a proposal a month.          I've been around for 55
10   years, so I can't -- and I might get two a month.
11   People bring me in offers and say they have this and
12   have that.    We have them verified, so I need to go
13   down to -- and you need to answer me or I need to
14   research, did I lend money to it?                 If I did, there
15   might be a file someplace, if we keep them back that
16   far.    IRS requires seven or eight years, and that's
17   about all we do.       We can't keep track of all of this
18   stuff.
19       Q     Mr. Straub, were you the sole member and 100%
20   owner of a limited -- of an LLC called Point Breeze
21   Holdings?
22       A     I have no idea.        I probably have 500
23   companies during my 55 years that got formed for a
24   specific purpose or not.          So show me some paperwork,
25   and I can go ahead and get one of the lieutenants


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 30 of 250


                                                                        Page 29

1    around here -- or maybe they're dead by now, because
2    we've had chief financial officers drop off the edge
3    of the earth.     I don't know, they went to Mexico one
4    time and never came back, and they had no reason to do
5    that, and they are good straight kids from West
6    Virginia.
7        Q   Mr. Straub, isn't it true that you entered
8    into a purchase and sale agreement to purchase the
9    Point Breeze Hotel in name of Point Breeze Holdings?
10       A   I would have no idea.            You have to get me
11   familiar with it.      I do hundreds of deal.              I have 600-
12   and-some pieces of property, so take 600 pieces of
13   property, there's probably 300 contracts just for the
14   ones we bought.     Now go to the ones we didn't buy or
15   lend money to, that's another hundred or so.
16       Q   Do you know who Keith Mahler, M-A-H --
17       A   No.
18       Q   -- L-E-R?
19       A   No, no.
20       Q   Have you ever met or spoken to him?
21       A   I don't even know who he is.                Show me a
22   picture.
23       Q   Isn't it true, Mr. Straub, that Point Breeze
24   Holdings received an assignment of a $6 million
25   mortgage held by TD Bank from Mr. Mahler for $100,000?


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 31 of 250


                                                                            Page 30

1        A     Guys, here's our problem.               I suffer from
2    major ADD.    My oldest daughter is a lawyer in three
3    states.    She suffers from it.          I'm watching everybody
4    coming in the door and not paying attention.                        So I'm
5    gonna try to share stare at your chest, and not even
6    your mouth, and so let's try that.                 If not, you're
7    gonna have to reverse with me and look outside,
8    because that's just a field out there, to be honest
9    with you.
10       Q     I'm happy to do that if it'll make it easier.
11       A     Okay.   Let's try it with me doing this.
12             MR. GEORGE:     Okay.     Would you please read the
13   question back for the witness?
14             (Thereupon, the question referred to was read
15   back by the court reporter as recorded above.)
16             THE WITNESS:     All I can say is that must have
17   been a pretty good deal.         That's a -- that's better
18   than Icon (phonetic).       I run an Icon, doing the same
19   thing I do up in Atlantic City all the time.                        So a $6
20   million note for a hundred thousand dollars, I
21   probably could.     I've made some good deals in my life.
22   I've made some bad deals in my life.                 But I don't know
23   who this Mahler guy is.
24   BY MR. GEORGE:
25       Q     So isn't it true that that happen, that your


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 32 of 250


                                                                        Page 31

1    Point Breeze Holdings got a $6 million mortgage for a
2    hundred thousand dollars?
3        A     No, I don't remember any of -- that sounds
4    like too good a deal, and probably would have
5    remembered that and probably used that in my quote to
6    the younger group of this world.             I bring up a lot of
7    kids.    That's why you see 500 of them behind me,
8    that'll be out here.       That's what I do for life.              When
9    you get to be so old, you help younger ones out.                   Go
10   ahead.
11       Q     Now, isn't it also true, Mr. Straub, that the
12   same day that your Point Breeze Holdings got an
13   assignment of that $6 million mortgage for a hundred
14   thousand dollars, you turned around through your
15   company, Equipment Leasing International, LLC, and
16   loaned Robert Matthews $775,277?
17       A     I don't remember that at the same time or
18   anything else.    There's been so much depositions I've
19   sat in on or read in newspapers and stuff.                   There was
20   a loan -- or I heard in court, in front of the
21   Bankruptcy Judge, the debtor's attorney brought this
22   thing up, and I kind of asked questions of the lawyers
23   and everybody else.       I cant tell you exactly what they
24   told me, which is they'll get back with me, usually
25   what happens, they'll get back with me, that we did


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 33 of 250


                                                                        Page 32

1    lend some money and the guy didn't pay me, which is
2    most likely Matthews, what you're -- I'm piecing all
3    this stuff together, that I lent him some money or her
4    or a company.    Excuse me.        I don't even remember
5    Equipment Leasing, because that's not one of our major
6    companies, and he didn't pay me, and I had to sue him
7    for it and eventually got 800-and-some thousand
8    dollars for it.    That's all I know about the thing.
9    You can ask me 112 more questions.                It's too small on
10   my radar screen to worry about.             Sounds like a good
11   deal.   I'll do it all day long.
12       Q    Well, let me ask a different question.
13            Isn't it true that you are the sole member
14   and 100% owner of Equipment Leasing International,
15   LLC?
16       A    I don't know.      I'm a hundred percent owner on
17   pretty much all companies, and we've been debt-free, I
18   think, since -- 22 years now.            So maybe somebody had
19   lent me money someplace back, beyond 22 years, but I
20   think this is within 22 years, and so I've been a
21   hundred percent owner, and I don't think there's been
22   anybody else that's been a part contingency, like my
23   brother, could have been.          But he died ten years ago,
24   seems like, eight years ago.           So my brother might have
25   taken part of a deal.


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 34 of 250


                                                                        Page 33

1             I would say that company doesn't ring a bell
2    to me, what it all had.          Probably didn't have too
3    much, because I would have remember if it owned a big
4    hotel someplace or a marina or buy-out notes from
5    RTC'S.   You know, some are major deals that I remember
6    more, because I lived with them for years and years
7    and years.   That one, I definitely didn't live with it
8    very long, so if it is and if I was, show me a
9    document and refresh my memory, and I'll be able to
10   tell you yes or no.
11       Q    Well, do you recall that Mia Matthews reached
12   out to you a day before there was going to be a
13   foreclosure on her 11 Cliff Road property asking you,
14   in essence, to bail her out?
15       A    I don't think so.         What's 11 Cliff -- where
16   is that located?
17       Q    That's the Nantucket home that we've been
18   talking about.
19       A    I think I got most of that stuff from Bob.
20   You know, in other words, it seems like Mia and I
21   were -- we've been friend for, as I said yesterday,
22   maybe 20 years or something like that.                 Maybe I've
23   known her from social events, because I've been down
24   here for about 27 years, and I think I bumped into her
25   in some social event at that time.                And so I usually


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 35 of 250


                                                                         Page 34

1    don't usually get calls from non-business people,
2    usually business people that understand things.                     So
3    we've been friends and probably tip my hat to her a
4    few times.    Admire her because she's a working girl,
5    she's an actress of some type.            Makes good money, I
6    understand.
7        Q   So do you recall Robert Matthews calling you
8    and asking you to bail them out because their 11 Cliff
9    Road home was going to be foreclosed on the next day?
10       A   If 11 Cliff is up Nantucket, which I wouldn't
11   know the address -- I remember walking up a hill,
12   phew, and going to some building, and I went to
13   another building, which I think they said was a hotel,
14   and it was half completed or something, and Bob is
15   always they're talking in your ear while I'm walking
16   and sweating and everything else.                 As a matter of
17   fact, I think -- I remember getting -- I think I had a
18   boat up in that area, and we wanted to see what
19   Nantucket was all about, because I never venture out,
20   just like I probably haven't been out of the country
21   more -- I don't know, at that time, ten times in my
22   whole life, and it would have been with my mother when
23   I was six or seven years old, to Rome.
24           So Bob was always BS'ing, talking to you,
25   telling you about the next greatest deal in the world.


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 36 of 250


                                                                           Page 35

1    You just dealt with Bob, you know, and so I wanted --
2    I think my more concern was, if he didn't owe me money
3    at that time -- I was up there in Boston.                  I think I
4    went to Boston.    I remember seeing a polo game, and
5    maybe from Boston to Nantucket is a short jump, so may
6    have had the boat come over and take me over there.
7        Q     The question I asked you is, do you recall
8    that you were asked either by Bob or Mia Matthews to
9    help save their house from being foreclosed upon
10   approximately 24 hours before it was actually going to
11   happen?
12       A     I don't remember those detail, but it's not
13   uncommon for him or anybody else tell me about an
14   emergency, and then I say, "Listen, guys, you know
15   about my procedures."
16             I was shifting from 27 plants and running
17   that on a day-to-day basis and in two helicopters, I'm
18   an helicopter pilot, going back and forth to jobs,
19   biddings and everything else, a hectic life.                       So I had
20   probably just sold off -- actually, I gave away to my
21   employees, because I was just tired.
22             And so I don't remember, Bob Matthews or
23   probably Jim Cummins (phonetic).             I think one of the
24   attorneys here was involved with Jim Cummins, and so
25   there was multiple different people I can come up with


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 37 of 250


                                                                           Page 36

1    that are always telling me the bank is moving in on
2    them, they're getting a divorce; they're having some
3    other reason to try to trigger me -- because they knew
4    I had the cash, to go ahead and come up.                     It wasn't
5    700 million.       It was 70,000, is what you're telling
6    me?
7          Q    No, I'm sorry, it was 775,000.
8          A    Okay.    I'm sorry, $700,000 is still very
9    nominal for where I was after I got rid of 27 plants
10   that I started when I was 15 years of age, so --
11   because dad left us nothing.              As a matter of fact, the
12   son-of-gun died, gave it to his secretary, and we had
13   to start on our own.
14         Q    So is it your testimony that you have no
15   recollection of having done this?
16         A    Done what?
17         Q    Paying, helping --
18         A    No, that wasn't your question.                 You said did
19   you remember them asking me, and I'm saying, I don't
20   remember them asking me.            It's just a normal process.
21   That most likely would be the case --
22         Q    Okay.
23         A    -- because Bob was always somebody that was
24   always needing something.
25         Q    So do you remember actually --


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 38 of 250


                                                                           Page 37

1          A    No, I don't remember.            I'm still saying, I
2    don't remember, but I remember --
3          Q    I'm asking you a different question, sir.
4          A    -- sweating, sweating going up a road and
5    walking into one building and walking into another
6    building, so that was it.
7          Q    Do you recall actually loaning them $775,000
8    within 24 to 48 hours to allow them to avoid
9    foreclosure on --
10         A    No, I don't remember the specifics.                   I
11   remember hearing about that in the original bankruptcy
12   statements made by the debtor's lawyer.                    I remember
13   him saying something about that, and I'm going, "Boy,
14   I might have check to that out," and I don't
15   remember, because I'm 72 -- let's see, do I remember
16   when I'm 62 that -- the specifics like you're asking
17   me?    No way.     I remember that I verified, through
18   asking our attorneys, what is the -- I can't say what
19   they told me, but --
20              MR. SALAZAR:       Right.
21              THE WITNESS:       -- the sheer fact of saying --
22   I kind of reconstructed that I must have given a loan
23   and got paid back a hundred-and-some-thousand-dollar
24   profit for a very short period of time, but I had to
25   foreclose on everything.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 39 of 250


                                                                        Page 38

1    BY MR. GEORGE:
2        Q    Okay.    Now, Mr. Straub, you actually were
3    present at Mia Matthews' deposition that was taken --
4        A    Yes.
5        Q    -- earlier in the week, weren't you?
6        A    Yes.
7        Q    And you were there when Mr. Landau took
8    Ms. Matthews through a very lengthy exhibit with a
9    series of text message between the two of you, weren't
10   you?
11       A    Yeah, it was kind of fun to hear what you do
12   when you're teasing or when you're playing around on
13   the telephone and stuff.         You know, a lot of it is
14   humorous.
15       Q    I'm not going to, at this moment, go through
16   all those again, but just so that we don't have to
17   waste a lot of time here, isn't it true that you
18   actually had much more than a friendship with Mia
19   Matthews and that you were pursuing a personal
20   intimate relationship with her for a number of years?
21       A    You can interpret those texts to whatever you
22   want.   You can ask Mia when she can't take the Fifth,
23   and you can ask me.       I never had sex with the girl.
24   I'm saying to you, she always fascinated me that she
25   was a worker like my daughters.             I've been trying to


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 40 of 250


                                                                         Page 39

1    get them to work, and that's when they went to -- back
2    to some of the best schools and became, as I say, a
3    lawyer -- lawyers in three states, and want to see
4    them get the federal appointment for a judgeship, not
5    to be on the bench, but for a mediator and stuff.                     And
6    the other one runs the foundation and takes care of
7    all these charities and stuff that we deal with.
8            So to me she raised two kids.                 She worked,
9    and she is beautiful.       And so am I -- do I turn an
10   eye, turn my head to somebody that walks in the door
11   right now -- which I'm looking at the front door of
12   our business here, and if someone walks in there, I'm
13   gonna check them over.           And so, yeah, I am a male, but
14   an intimate relationship, I'm sorry, I don't know if I
15   could have the time.
16           Read the newspaper and you'll see how many
17   girls I date.    I go out every night and I date
18   multiple girls.    They are either girlfriends or just a
19   girl that is a friend, and Janine (phonetic) just
20   called me here, and we talk about her boyfriend and
21   stuff like that, because I'm a father image to these
22   kids.
23       Q   Well, Mr. Straub, isn't it true that you were
24   pressuring Mia Matthews to leave her husband and come
25   and live with you?


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 41 of 250


                                                                        Page 40

1        A    No, not live with me.           Live outside of Bob
2    Matthews.    I do agree that I -- and I'll tell Bob to
3    his face, he should go ahead and for the trouble he's
4    into, he should be -- and that's why I gave him an old
5    car to use and everything.          He's running around in
6    Rolls Royces.     He's under indictment and everything
7    else.   I said, "You're giving the wrong impression,
8    buddy, I'm telling you that you need to go ahead and
9    Mia needs to be separate from you, not -- maybe not
10   divorced, but separate from you," and Bob was -- I saw
11   him bouncing around in a Rolls Royce, and I think he
12   was over at the club here about a year ago, not at my
13   club, but at the -- what do you want to call the
14   property we're talk about here?
15       Q    The Palm House --
16       A    It's on Royal Palm Way.            What's it called?
17   Palm House.
18       Q    Palm House.
19       A    I think I saw him over there driving by or
20   whatever, because my bank is right across the street,
21   Wells Fargo, and we have a lot of involvement with
22   Wells Fargo.    So I'm seeing him with this Rolls Royce,
23   and I'm, like, who in the hell has got a Rolls Royce?
24   And it's an old Rolls Royce.
25            But getting back to -- so I didn't have sex


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 42 of 250


                                                                           Page 41

1    with her.    I've known the girl for 20 years.                     She's no
2    different than probably the one that was in the
3    newspaper and probably six other girls that I deal
4    with.    I'm their father image.          I'm also -- date some
5    of them on more of an intimate relationship, younger
6    than she is by far.       And I'm not ashamed of what I
7    did.    I've been divorced for ten years.               I was married
8    for almost 39 years, I think, so I wouldn't call that
9    an intimate -- I wouldn't call it an intimate
10   relationship.
11             It is a relationship with a woman that has
12   got herself in trouble through her husband, and she
13   needs to not listen to her lawyers that are
14   probably -- and I don't know what her lawyers told
15   her, but it sounds like there would be no purpose in
16   her living in a $30 million house with him, knowing
17   that he's probably gonna spend some time in prison.
18   She needs to get out of her lifestyle.
19             So I'll tell him that any place I bump into
20   him, depositions or whatever it may be.                 If somebody
21   asked me, "What do I" -- maybe she asked me, what do I
22   think?    And I would answer her.           Maybe she didn't ask
23   me that.    Maybe it's just me taking 14 hours on this
24   deposition that somebody else can maybe do in seven.
25   I'm saying, I give my opinion at this age about a lot


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 43 of 250


                                                                        Page 42

1    of people.
2            I take care of Louie Lipton's two boys that
3    are 27 and 28.     Sarah's two kids are 27 -- or no, are
4    seven and eight.       I don't know what their age is now.
5    I hired --
6        Q   Excuse me, Mr. Straub --
7        A   -- Janine's son as my --
8        Q   I know you take care of other people, but --
9        A   Yeah, I take care of a lot of people.
10       Q   -- do you pay for Mia Matthews' daughter to
11   go to Columbia College?
12       A   No, I don't pay one penny.                I haven't paid
13   them one penny.     I said to them, "If you guys can't
14   get your two kids' -- because I met their two kids
15   probably twice or three times in my life, and I said,
16   "If you guys aren't gonna be able to give those kids
17   an education, you gotta have an education for them."
18           No different than some other of the girls
19   that I'm friends with, and I said, hey -- right now I
20   got five international kids I take care of that are
21   here playing tennis, take care of all their bills and
22   everything else.       I like kids, because I got, finally,
23   some granddaughters, and I didn't grow up with my
24   children.    I was on the road, I was in a plane, I was
25   in a helicopter and in construction sites for 20 some


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 44 of 250


                                                                        Page 43

1    years, and they grew up and I didn't get to see them.
2    And so me seeing kids now is my way of maybe paying
3    that back or getting that enjoyment out of life.
4        Q   Didn't you ask Mia to move to Aspen to live
5    with you and another woman?
6        A   If I did, I was teasing her.                Go ahead.      But
7    that's fine.    I don't say I haven't had threesomes
8    before, but that's -- I don't think -- Mia is
9    definitely not at that class, that I would have a
10   threesome out in Aspen, because I've been there four
11   times in my life or something like that.
12       Q   Just to be clear, I wasn't suggesting that
13   you were asking her to have a threesome.                  I was --
14       A   You said living with them, so I would think
15   that -- to me a threesome is -- a threesome sexually,
16   threesomes would be two girls and a guy.
17       Q   Okay.    Isn't it true that, in fact, you
18   called Mia with this other woman on the line to talk
19   about her leaving her husband and moving to Aspen with
20   you and this woman?
21       A   I don't know, but it sounds logical that I
22   would say, "There's nothing wrong Mia for what you're
23   doing, if you want to get the hell out of Palm Beach,"
24   because Palm Beach is really small, and you get a lot
25   of bad publicity, and there she is, an acting career


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 45 of 250


                                                                        Page 44

1    and making money out of acting, is she getting hired
2    on the next -- the next -- the next show of some type,
3    "You want to get out there and come to Aspen, I'll go
4    ahead and buy something out in Aspen," because we were
5    all -- all the polo players -- because I've been in
6    Polo for 27 years, playing polo, and sometimes it
7    takes about an hour a day out of a, you know, 17-hour
8    day for me, seven days a week, that there -- the
9    Ganzis, which I lend them money for -- out in Aspen
10   and stuff, and I lend them money back here, the --
11   they're forming polo out there, so I'm trying to get
12   everybody to move out to Aspen instead of here.
13           I sold off all my polo operations, so I'm
14   trying to get people to move to Aspen.                 Yeah, probably
15   did, in some -- I don't know who the girl would have
16   been that I was on the phone with, but I wasn't out in
17   Aspen at the time.      Maybe I just -- the sheer fact
18   that I think Mia knows all my girlfriends, friends and
19   friends of girls -- let's come up with another word,
20   girlfriend.
21       Q   Female acquaintances, is that what you're
22   trying to say?
23       A   Okay.    They're female acquaintances -- well,
24   that still gets the tendency of making it sound like
25   I'm going to bed with --


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 46 of 250


                                                                            Page 45

1          Q    I understand what you're trying to say.
2               You're trying to say women that you're
3    friends with --
4          A    Right.
5          Q    -- that you're not in relationships with.
6          A    Yes, and --
7          Q    I understand what you're --
8          A    -- give me a phrase for that, so it'll save a
9    lot of time for you and me.
10         Q    How about female friends?
11         A    Okay.    They're female friends, and I could
12   have very easily had a female friend on the phone,
13   saying, you don't worry about, because I'm never out
14   there.     I would go ahead and have a place just for
15   people to hide.       I got three places here that I got
16   him staying at.       I got one of my tenants staying at
17   that -- bought a piece of property, and he's having
18   some trouble with his wife.              So I got multiple
19   different houses and apartments that I let people stay
20   in.
21         Q    So the final question for now about these
22   texts, because I'm not really looking to embarrass you
23   or be salacious --
24         A    Go ahead, shoot, take your shot at me.
25         Q    -- or anything like that.                 It's really not --


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 47 of 250


                                                                         Page 46

1        A    My stuff is all on board.
2        Q    Okay.    When Mr. Landau was asking Mia
3    questions, he brought up a text where you were talking
4    about the colloquial term you used is "BJs," and it
5    was --
6        A    Everybody asked me about that afterwards.
7        Q    Well, but let me ask you.
8             You know, you're saying that you act as a
9    father figure to many women, so when you're acting as
10   a father figure to women, do you suggest that they
11   should come and give you three BJs for something that
12   you're doing for them?
13       A    I do a lot.      I do a lot of that kind of
14   comments.    To me it's like -- I use also the same
15   comment, your first born child.             I'm telling you if
16   you don't pay me, you owe me your first born child.
17   If you don't pay me, you owe me a BJ.                In other words,
18   that's something very very personal to people.                     They
19   will usually pay you the money they owe you or
20   something or introduce you to somebody that -- hey,
21   there's a girl down at the bar here.                I know we're
22   getting a drink, and I have to have somebody to get a
23   meal with, so I could eat meals with different girls,
24   friends of girls --
25            MR. SALAZAR:      Female friends.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 48 of 250


                                                                        Page 47

1              THE WITNESS:     -- and I'll say, "Hey,
2    introduce me to that girl down there."                 It is a lot
3    easier for that girt to introduce me to that girl down
4    at the end of the bar, than me going up to the bar, to
5    the girl, and saying, "Hey, I'm Glenn Straub," and
6    they say, "Big deal, you're an old -- you're an old
7    72-year-old guy," no.       But a girl introduces me to
8    that girl, it makes a little bit more sense to say, he
9    must be a father image and somebody that helps
10   somebody through their life, because a lot times a
11   girl sitting at a bar by herself is there for some
12   reason.    It's not just necessarily for sex, just to
13   meet somebody or to be in -- at the table and laughing
14   with the rest of us that are my friends.
15   BY MR. GEORGE:
16       Q     I misspoke later (sic) when I asked about
17   Ms. Matthews' daughter going to Columbia.                  I meant
18   Dartmouth.    Are you paying for her to go through --
19       A     No, neither one of them paying any penny,
20   didn't give them $10 or didn't -- I said, "If you guys
21   can't" -- this is right after I read the newspaper, he
22   got indicted, and called her up.             I hadn't talked to
23   her for probably --       don't hold me to it, but maybe
24   months and months and months, and I said -- I still
25   had her phone in my -- in my -- her phone number in my


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 49 of 250


                                                                        Page 48

1    phone, and I said, "If you need something for the kids
2    to go to school, I'll take and do that."                  I've got my
3    oldest -- my youngest daughter does that type of work,
4    provides for charities for all kinds of things.                    As a
5    matter of fact, she organizes charities, so how they
6    can get through to become 501(c)'s and stuff like
7    that.   That's -- I'm glad that she's doing that, but
8    I'm glad that the other one is having kids, you know,
9    that make me a grandpa.
10       Q    Did you arrange for her daughter to be able
11   to go to Dartmouth?
12       A    No, nothing -- I only met her daughter maybe
13   twice in my life, and -- I don't know her daughter or
14   daughters, and -- maybe three times.                I've been over
15   to the house looking at lending them money here
16   recently, and they gave me some collateral, and I
17   found out later on they didn't give me the proper
18   inventory, and I put the money in escrow for them here
19   in the last couple of months, for their attorney fees,
20   and I lent them money on that, and they send the
21   pleadings here and everything like that.                  And I put
22   the money in escrow, to where if they get me
23   collateral -- get me enough collateral, which will be
24   at least two times net worth, market value, then I
25   would go ahead and let the collateral go from


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 50 of 250


                                                                          Page 49

1    collateral to their attorneys' pockets, but I wouldn't
2    -- they didn't produce it, so that I declared them in
3    default and sued them in -- sued them in one of the
4    counties here where we had some extra lawyers.                      As a
5    matter of fact, a lawyer that looks like you, he's
6    very pleasant, a guy named Al Moore.                 He was an
7    attorney up in Tesoro for a while --
8        Q   Are you talking about the St. Lucie County
9    lawsuit --
10       A   St. Lucie --
11       Q   -- you filed?
12       A   -- yeah, yeah.           Because I used him, because
13   everybody else is booked solid right now.
14       Q   Actually didn't you file that lawsuit after
15   Mia told you that she didn't want to have the kind of
16   relationship with you that you wanted?
17       A   No, no way.       Maybe -- maybe one of texts
18   would reflect something like that.                 Show it to me --
19       Q   Okay.
20       A   -- I filed the suit because they never
21   furnished the inventory, because I found out later on
22   it was, I think, pledged to the IRS, and I didn't find
23   that out until weeks and weeks later.                 But I think we
24   finally brought suit against them to get my money and
25   brought the attorney fees -- attorneys into it, and


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 51 of 250


                                                                        Page 50

1    supposedly we have written documents the attorneys
2    have been approved to release the money to us, because
3    we only shipped it to their escrow.                We did not ship
4    it to pay their bills.
5        Q   Okay.    Well, I'll show you those texts later.
6            And didn't you even tell her, before you
7    filed the suit, that you wouldn't do it if your
8    relationship with her got back on track?
9        A   I wouldn't do what?
10       Q   Sue her in St. Lucie County.
11       A   She wouldn't even know what St. Lucie
12   County -- that's a little trick I got.                 To keep things
13   out of the newspaper, I'll sue in other counties.                    I
14   did that with my divorce, check my divorce.                   My wife
15   and I are the best of friends after ten years, 10-1/2
16   years, because we both filed, and nobody knew we
17   weren't divorced, because it shakes up my company.
18   Oh, Glenn is going through a divorce, now he's gonna
19   get involved with drugs and he's gonna get involved
20   with young people or young girlfriends and stuff.                    I
21   don't need my life being out there -- at that time.
22   Shit, since that time, it seems like every newspaper
23   has got her on a quick down list.
24       Q   Please take a look at Page 3 of 5 of that
25   article that I gave you.


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 52 of 250


                                                                        Page 51

1        A     Okay.
2        Q     If you look at the very last -- beginning at
3    the very last sentence, it says in this article,
4    "Despite all the business interactions and the loan
5    agreement between Matthews and his company, ELI" --
6        A     Where are you reading from?
7        Q     The very last -- the very last sentence of
8    Page 3.
9              MR. SALAZAR:      Would you like this one back?
10             It didn't seem very sensitive, but -- can we
11   remark this one?
12             MR. GEORGE:     Yeah.
13             (Thereupon, a clean copy of the document
14   previously marked as Exhibit No. 1 was marked as
15   Exhibit No. 1 for identification, during which there
16   was a discussion off the record.)
17             MR. SALAZAR:      So where are you looking at,
18   counsel, so I can assist him?
19             MR. GEORGE:     I'm looking at the bottom of
20   Page 3.
21             MR. SALAZAR:      So the parts that are, in fact,
22   highlighted?
23             MR. GEORGE:     Yeah, that I highlighted.
24             MR. SALAZAR:      So that was the confusing part.
25   This one is highlighted.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 53 of 250


                                                                        Page 52

1              MR. GEORGE:     It says -- do you want to read
2    it first?
3              THE WITNESS:      Well, I can, but I told you I
4    read at a third grade --
5              MR. GEORGE:     I'll read it and --
6              THE WITNESS:      -- ah, fifth grade, so --
7              MR. GEORGE:     I'm going to read it into the
8    record.    It says, "Despite all the business
9    interactions" --
10             THE WITNESS:      I still don't see that.
11             MR. SALAZAR:      Okay.      This is this last one
12   right here.
13             THE WITNESS:      Oh, okay, down there.
14             MR. GEORGE:     -- "and the loan agreement
15   between Matthews and his company, ELI, Straub said in
16   a phone interview this week that he barely knows
17   Matthews."
18             THE WITNESS:      Pretty much what I just said.
19             MR. GEORGE:     "He was just one of many people
20   Straub's companies had lent money to when the banks
21   would not, Straub said."
22             THE WITNESS:      Yeah, that's me.
23   BY MR. GEORGE:
24       Q     So do you remember earlier when I asked you
25   if you had said in any newspaper interview or in any


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 54 of 250


                                                                        Page 53

1    public interviews that you barely knew Robert Matthews
2    and you didn't recall doing that, does this refresh
3    your recollection?
4        A    Nah, that's --
5             MR. SALAZAR:      Object to form.
6             THE WITNESS:      -- some newspaper -- that's
7    some newspaper guy quoting something, and I talk
8    off-the-cuff a lot.
9    BY MR. GEORGE:
10       Q    I'm just asking you whether you said this or
11   not?
12       A    No, I don't think I did, but that's my normal
13   thing.   I pretty much don't care who people are or
14   what their background is, if you got collateral, bring
15   me your car and I'll give 200 bucks for it.
16       Q    So is it your testimony that the reporter
17   just made that quote up about you?
18       A    Could be, I --
19            MR. SALAZAR:      Object to form.
20            THE WITNESS:      -- don't know at the time what
21   I said or I didn't say.          So it's possible, but a
22   newspaper person -- I don't get them to send me -- I
23   do now, on these last three articles, I make them send
24   me a copy for clerical reasons of what they say or
25   don't say before they print.           If not I'll never talk


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 55 of 250


                                                                        Page 54

1    to them again, so that's my -- that's my procedure
2    now.   Back in whatever year this is, I wasn't that
3    smart, because they misquote you.
4             I probably said more than just a one-liner on
5    Page 4, that Straub's companies have lent money to
6    when the banks would not.          I don't say it that way.             I
7    say, you bring me -- I'm a collateral lender, I think
8    I've been saying that word for a long time.
9             So a collateral lender -- banks could
10   possibly lend them money.          Like Ganzi borrowed
11   $500,000 here about a year ago, and it took him much,
12   much longer, but I sold him probably $20 million worth
13   of stuff in the last two years before that, and he
14   needed another 500,000 for a shortfall for something,
15   and he knows I only accept collateral.                 So people that
16   come to me have collateral.           They don't -- they could
17   get loans, but they have to pay six percent overseas.
18   They have to pay five percent or something like that,
19   or eight percent.      You can pay me off anytime you want
20   to pay me off.    It's what's called a no prepayment
21   penalty, but I've done a hundred of those loans, and
22   they go out and get other money.
23            It's not because the banks turned them down.
24   It's because my interest rate is usually better than
25   their interest rate, and I give them a right to prepay


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 56 of 250


                                                                         Page 55

1    me if they have to.       They just know they can walk in
2    here and borrow money.           I think in Ganzi's case it was
3    four hours or something like that, for 500,000, to
4    borrow it.    It took me six weeks or six months to get
5    my money, which it was supposed to be, like, pay me
6    back in a few weeks.
7              MR. GEORGE:     Two, please.
8              MR. SALAZAR:     Thank you.
9              (Thereupon, the document referred to was
10   marked as Exhibit No. 2 for identification.)
11             MR. SALAZAR:     You know what, before we launch
12   into this, can we take five?
13             MR. GEORGE:     Sure.
14             (Thereupon, a 20-minute recess was taken.)
15             MR. GEORGE:     Can we go back on the record,
16   please?
17             MR. SALAZAR:     Yes.
18   BY MR. GEORGE:
19       Q     Mr. Straub, I put in front of you what's been
20   marked as Plaintiff's -- I'm sorry, as Exhibit 2 to
21   your deposition, and I'm going to ask you some
22   questions about this document starting with the first
23   page of the document.
24       A     Yeah.
25       Q     It's right in front of you, sir.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 57 of 250


                                                                         Page 56

1        A   Oh.    Boy, there's some lookers, huh?
2        Q   Do you want to switch seats?
3        A   No, because if I sit --
4            MR. SALAZAR:       Terrible time to ask that
5    question.
6            THE WITNESS:       There's a hundred-fifty agents,
7    and they're 85% women, and they all come in there, and
8    they're all equestrian, and I know some of them, but
9    go ahead.
10   BY MR. GEORGE:
11       Q   Okay.     So if you look at the very top of that
12   document, it says from "Keith@mahlercompany.com."
13           Do you remember me asking you about Keith
14   Mahler and whether you knew him earlier?
15       A   Yeah, I still don't know who he is.
16           Go ahead.
17       Q   And do you see the two -- a portion of that
18   e-mail is addressed to Straubpolo@aol.com?
19       A   Yep.
20       Q   Is that your e-mail address?
21       A   That's my e-mail address.                 I've never -- I
22   never turned a computer on in my life.                  I never pulled
23   an e-mail off.     I have people who do all that stuff
24   for me --
25       Q   Understood.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 58 of 250


                                                                              Page 57

1        A   -- and they understand junk mail and
2    everything else, so if they know who it goes to, they
3    send it to them.       They don't give it to me, because
4    I'm not in the office but maybe twice a week, maybe.
5        Q   Underneath your e-mail address, it has as cc
6    to Pololawyer@aol.com.
7            Isn't that Craig Galle's address?
8        A   Yep.
9        Q   And next to that is Bob Matthews -- I'm
10   sorry, Bob@matthewsventures.com.
11           Is that Bob Matthews' e-mail address?
12       A   I don't know.       I never sent it.            I've never
13   opened up a computer in my life, don't know how to
14   type and don't know how they work, and I don't know if
15   that's Bob's e-mail, if they do it that way.                       Why
16   wouldn't they put it down below, the next line?
17       Q   I don't know, I didn't write the e-mail.
18           The e-mail says, "Glenn, Bob Matthews has
19   asked that I send this assignment over to you for
20   immediate review.       As Bob has discussed with you
21   previously our entity is the assignee of TD Bank," and
22   underneath that it says, "Mirra (phonetic) Mia, LLC
23   has entered an agreement to purchase this asset, which
24   Bob has suggested assigning to you as collateral on a
25   short-term basis, which I would consent in exchange


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 59 of 250


                                                                        Page 58

1    for your immediately funding the reinstatement of the
2    underlying first mortgage of approximately $774,000,
3    which must be concluded by 10:30 a.m. EST, Monday,
4    June 28, 2010."
5            Do you recall that on June 25, 2010 you were
6    getting involved with the potential foreclosure of 11
7    Cliff Road on June 28, 2010?
8        A   Never.    I don't know anything about it.                  But,
9    you know, the staff probably took this message and
10   asked me a couple questions, like, "Hey, do you want
11   to give the son-of-a-gun some money," and I'm saying,
12   "Hey, as long as he puts collateral up, you know the
13   procedure."   Yeah, it's not like we -- at that time --
14   let's see, I moved down here -- that's ten -- that was
15   only around eight years ago -- twenty years before, so
16   we'd been doing it for twenty years before that.                    So
17   people do things for me.
18           I don't even understand the second paragraph,
19   what he means.    So my intelligence, I don't want to
20   play cute -- but I'm the guy that has stock in the
21   company and benefit by people like me.                 I hold three
22   managers' positions out of 50 managers in the company,
23   and I work my ass off, because most all my managers
24   have to work, you know, 12-hour days, and so I'm
25   carrying three of them.


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 60 of 250


                                                                            Page 59

1               So I don't even know what they're talking
2    about in this thing.          Never saw it.           Don't know who it
3    is.    Never opened up an e-mail in my life, and
4    somebody in the staff does all these pencil notes down
5    here.     I can tell you what -- whose scribbling this
6    looks like.
7          Q    Isn't that Craig Galle's?
8          A    Yeah, that's Craig's scribbling.                  I don't
9    know what it means, so he must have taken care of the
10   whole thing.
11         Q    Did you authorize Craig Galle to represent
12   Bob and Mia Matthews in connection with this
13   transaction?
14         A    No way, I don't -- I don't remember, but I
15   wouldn't care if -- he knows how to -- he's a lawyer.
16   He's been around.         He beat me up in Miami on a case,
17   so that I hired him, so he worked for me for ten, 15
18   years, then he turned around and now he's on his own.
19         Q    Well, when you say --
20         A    So at this time he might have been on his own
21   or starting to be out on his own.
22         Q    When you say you don't care, do you mean you
23   don't care if he represented Bob and Mia Matthews with
24   respect to this transaction?
25         A    Yeah, I don't care what he does.                  He's an


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 61 of 250


                                                                             Page 60

1    independent attorney, always been an independent
2    attorney.    Even when he worked for me, I think it was
3    a -- what was it -- he doesn't receive a W-2.                      He
4    received a -- where we pay outside people, like the
5    guy next to me here, when we pay him, we send those
6    guys a check.     But when they are not an independent
7    lawyer -- which I don't know if he formed his company
8    by that time, he would get a -- something -- it's
9    called a non-W-2, whatever it's called.
10       Q   A 1099?
11       A   A 1099, yeah.       He probably would have
12   received a 1099, because lawyers work for other people
13   all the time.     When he was even working for me a
14   hundred percent of the time, he was always working for
15   other people, because people know how he -- he's a
16   real estate guy.
17       Q   If, in fact, the entity that you owned that
18   was involved in this transaction was Point Breeze
19   Holdings, LLC, would Mr. Galle have represented that
20   entity in this transaction as well?
21       A   I don't know --
22           MR. SALAZAR:       I'm sorry.        Object to form.
23           You can answer.
24           THE WITNESS:       As far as I need to find out
25   who -- what did you say the name of the company was?


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 62 of 250


                                                                         Page 61

1            MR. GEORGE:       Point Breeze Holdings, LLC.
2            THE WITNESS:       Okay.      So from listening to all
3    the testimony before me, that must be the company that
4    was up in -- lending money to Matthews, didn't know it
5    was for Nantucket, but kind of -- if you put me back
6    in that time period, I could have very easily gave him
7    $700,000 for something, and I would've, hopefully, put
8    some documentation in courthouses and loan documents
9    and this and that.      Those guys know how to figure
10   those things out, because I wouldn't know a mortgage
11   from a note, if there is such a thing.                  Is there a
12   difference between a mortgage and note?                  I don't know.
13           But anyway, I trusted people to go ahead and
14   do their paperwork and do their job.                 Just like when a
15   dentist digs into your tooth, I hope that -- I got a
16   root canal going on right now, and hopefully he knows
17   when to pull the tooth.          I've finally give up on
18   fighting him, been fighting it for five months now.
19       Q   Okay.    So if your entity was involved in this
20   transaction, Craig Galle would have been that entity's
21   lawyer, correct?
22       A   Oh, I don't know.          He could -- the people --
23   this company you just mentioned, Point Breeze,
24   probably had their own attorneys.                 He probably
25   wouldn't be the attorney for them too, but I guess I


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 63 of 250


                                                                          Page 62

1    trust him.    We all trust him.
2              Scott Swerdlin is that way right now.                    The
3    guy that has 41 veterinarians.            He comes in all the
4    time.    Yesterday we were interrupted that Craig was
5    trying to buy 92 Rolex watches and ten horses.
6    Federal government is foreclosing on them or something
7    like that, one of the Mafia guys out of Mexico that
8    the government confiscated all their stuff out West.
9    We got a lotta interesting people here in Wellington.
10       Q     If you can look at the next paragraph, it
11   says, "Please discuss the details immediately with Bob
12   and Craig Galle.       Any party may reach me over the
13   weekend.    For your convenience my cell is" -- and I'm
14   not going to read the cell phone for the record.
15       A     That's not me.
16       Q     Well, this e-mail is directed to you.
17       A     But I told you that --
18       Q     And he's telling you to discuss this.
19             Did you discuss this transaction with Craig
20   Galle?    Without telling me what you discussed, did you
21   discuss this with Craig Galle?
22       A     Oh, I'm sure that the preliminary stuff, I
23   must -- what you're trying to say -- I'm putting two
24   and two together.       I must have been up in Nantucket.
25   We'll have to look at the date of Exhibit No. 1 and


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 64 of 250


                                                                         Page 63

1    see if this date is afterwards, probably when I got
2    back.   They're asking to borrow money, didn't know
3    what it was for, don't too much care.                 I would have to
4    look at the collateral, and I might have had some
5    discussions with him, or he called me on the telephone
6    and asked me certain questions, and I'd say, "Hey, if
7    you can make it happen, fine.             If you guys got the
8    time, fine."
9        Q    So Mr. Galle would have been your lawyer in
10   connection with this transaction?
11       A    He usually is.          He's the secretary of most of
12   these corporations, so most likely.                 He knows real
13   estate, and if it had something to do with real
14   estate, mostly like Craig would have been involved
15   with it.   I can't guarantee you that Larry or Al or
16   Alex or, you know, Anthony -- I can name all the
17   lawyers that get involved with these projects.
18       Q    Do you know what the meaning of the notes on
19   the bottom are that are written in Craig Galle's
20   handwriting?
21       A    Nope, don't know.          I can try to make them out
22   here.   Let me see.     Nope, I don't -- assignment of
23   insurance proceeds --
24       Q    If you don't know, that's fine.                 I don't want
25   you to speculate.      If you could --


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 65 of 250


                                                                        Page 64

1        A     Well, it might be that something might
2    refresh my memory.
3        Q     Okay.   You go ahead and take your time, let
4    me know.
5        A     Nope, this is not helping me.              The insurance
6    company at the end -- I think eventually we got paid
7    by insurance on that one, proceeds.                Maybe that's what
8    this loan was all about, that he got -- he had some
9    insurance coming in, and it didn't come in fast
10   enough.    I'm just -- really, I'm guessing.
11       Q     Would you turnaround -- I'm sorry, turn to
12   the next page of that document when you have a moment,
13   please.
14       A     Sorry, guys, for coughing.              I don't want to
15   spread it around.
16             MR. SALAZAR:     The next page, is it?
17             MR. GEORGE:     Yes.
18   BY MR. GEORGE:
19       Q     Just so we're clear on the record, this has
20   been previously Bates labeled as Document No. 000195
21   through 000225, and I do not know who put those Bates
22   labels on.
23             MR. SALAZAR:     You anticipated my question.
24   It's a mystery.
25   BY MR. GEORGE:


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 66 of 250


                                                                        Page 65

1        Q   So I am looking now at Bates label 000196?
2        A   I can tell you that's probably what that is.
3    There was a lawsuit --
4        Q   Could you let me ask a question, please, if
5    you don't mind?
6        A   That's why those numbers are there, probably.
7        Q   Oh, okay, I'm sorry.
8            If you look at the very top of this e-mail,
9    there's a From, and it says "From:
10   Miamatthews@mac.com."
11           Is that Mia Matthews' e-mail address?
12       A   I don't see the word "from."
13       Q   Right before the -- oh, I'm sorry, you have
14   to take the paperclip off.
15       A   Okay, okay, I see.           From Mia, I don't know if
16   that's her e-mail or not, and then it's going to me,
17   supposedly, at my -- but I never -- I've never once
18   turned on my e-mail.        People receive my e-mails,
19   multiple ones, and they give them to whoever they
20   think it pertains to.
21       Q   I understand that's what your testimony is.
22       A   It's also what it is.
23           Go ahead.
24       Q   This is dated Sunday, June 27, 2010, correct?
25   Do you see that?


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 67 of 250


                                                                        Page 66

1        A   Yes.
2        Q   Now, you've testified several times today in
3    your deposition that you've known Mia Matthews for 20
4    years; is that correct?
5        A   I don't know, ball bark.             I've known her --
6    I've seen her on plays, and I've seen her -- maybe not
7    personally knew her, but I go to some of the arts, and
8    she's -- she always does that cartwheel, and I've seen
9    that cartwheel for 20 years.           So it's her name --
10   claim to fame is that she does a cartwheel, perfect
11   cartwheel, on the stage.         So I know that.
12       Q   So by this time, in 2010, according to your
13   math, you've known her approximately ten years; is
14   that correct?
15       A   Known of her.
16       Q   Known of her.
17       A   Yeah.
18       Q   So did you actually know her personally back
19   in June of 2010?
20       A   I don't know.       Maybe I shook her hand after a
21   play or something like that.           I could have done more.
22   Who knows?
23       Q   Okay.    Do you recall --
24       A   Not more sexually, but done more, like kissed
25   her both sides of the cheeks like everybody does


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 68 of 250


                                                                         Page 67

1    nowadays, even them.
2        Q   Okay.    You hadn't asked her to move in with
3    you back then, had you?
4        A   I hadn't -- I didn't -- wasn't close enough
5    to her to tease her, you know, "Hey, young lady, you
6    want to move in with me?"
7        Q   You're asking me?
8        A   No.   That's about how I do it.
9        Q   All right.      So this e-mail is talking about
10   insurance proceeds and the possible -- strike that.
11           Let me just read it.           It says, "Dear Glenn,
12   here is the letter from the insurance adjuster for all
13   personal items in the house in Connecticut.                   The
14   insurance policy is in my name, and I feel confident
15   the claim will more than satisfy the loan.                   As
16   additional collateral I am willing to assign my
17   insurance proceeds up to the amount of your loan.                     I'm
18   very sorry (and embarrassed) for the speed in which we
19   are asking you to deliver, but this is an extremely
20   crucial situation for us.          Please let me know if I can
21   provide you with anything additional, and thank you so
22   much for your consideration.           I am beyond grateful."
23   Warm Regards, Mia.
24           Does this refresh your recollection about
25   this transaction and what was going on --


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 69 of 250


                                                                        Page 68

1        A    No.
2        Q    -- with respect to -- nothing?
3        A    This letter -- if it came in, it came in and
4    got put in a file someplace.           Some way you got it, and
5    it is what it is.      I don't -- I talk on the telephone
6    to people.     I mean, I just can't spell enough to text
7    them, and I definitely wouldn't do it in writing, as
8    far as -- because I don't know how to send an e-mail.
9    So if it came in, it wouldn't mean anything to me,
10   anything special to me.          It's just anybody else
11   borrowing money.
12            One thing I will remember, my philosophy is
13   always that people are hurting in life -- I work with
14   them everyday, people, and if they get themselves
15   upside-down, short-term problems, as far as money
16   goes -- yeah, it happens all the time.
17       Q    Would you, please, Mr. Matthews -- or
18   Mr. Straub, turn to the page that's Bates labeled
19   00199?
20       A    Go ahead.
21       Q    Now, for the record this is labeled 00199
22   through 00201, and it's a letter dated June 25, 2010
23   from Stanton & Davis to Mr. Robert V. Matthews, and
24   the regarding section is "Full reinstatement, Chase
25   loan number," and I'm not going to read the number


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 70 of 250


                                                                        Page 69

1    into the record.       It says, "Mortgagors, Robert V.
2    Matthews," and it says, "Property Address, 11 Cliff
3    Road, Nantucket, Massachusetts," and then it goes on
4    from there.
5            Now, Mr. Straub, do you see in the second
6    paragraph in that letter, it says, "As of June 24,
7    2010, the amount required to cure your loan deficiency
8    is $773,277.41"?
9        A   Yes.
10       Q   Now, isn't that the amount that was due and
11   owing on the 11 Cliff Road mortgage on the Nantucket
12   home?
13       A   I wouldn't know, but I guess I can always
14   take previous letters, read them, and come up with an
15   assumption on my part, but I don't know.
16       Q   Isn't that the amount you actually loaned to
17   Mr. Matthews in order to pay off that mortgage and
18   avoid foreclosure of his Nantucket home?
19       A   All of the -- all I know is I lent him around
20   $700,000.    If it turns out to be seven-seventy-three
21   and some other pennies -- or on Nantucket -- I need to
22   look at the collateral, and the collateral looks like
23   it must have been insurance proceeds and making
24   personal guarantees on things and stuff.                  Maybe back
25   in those days, we might have skipped a few things.                    We


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 71 of 250


                                                                        Page 70

1    maybe -- people made me put titles up in escrow, so we
2    don't have to go through this foreclosure shit that
3    we're getting --
4              MR. SALAZAR:     Language.
5              THE WITNESS:     -- in trouble with in Florida.
6    We make them sign off on the foreclosure -- or titles
7    first.
8    BY MR. GEORGE:
9        Q     Would you please turn to document Bates
10   labeled 000202.
11             MR. SALAZAR:     It's 202.
12             THE WITNESS:     Go ahead.
13   BY MR. GEORGE:
14       Q     Now, that's an e-mail from Craig Galle to
15   Keith@mahlercompany.com, and Mahler is M-A-H-L-E-R,
16   and it's cc'd to Mia Matthews and Bob Matthews, dated
17   June 28, 2010, and it says, "Keith, attached are the
18   following documents, assignment of second mortgage, an
19   assignment of loan documents, and transfer of debt and
20   liens."
21             Now, does this refresh your recollection as
22   to whether Craig Galle took responsibility for
23   drafting the documents necessary to complete the TD
24   Bank transaction?
25       A     Well, it looks like from the papers it is.                  I


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 72 of 250


                                                                          Page 71

1    have no idea.     I don't tell Craig what to do.                   He kind
2    of gives me -- I give him an idea, and then he
3    figures -- he's been around me 20 years or part of
4    that 20 before that time period.
5        Q     Did you consent to Craig Galle representing
6    both you and the Matthews in this transaction?
7        A     Asked --
8              MR. SALAZAR:     Object to form.
9              THE WITNESS:     Asked and answered.
10             I told you Craig is an independent attorney.
11   I don't know what they're allowed to do before there
12   becomes a conflict of interest, but I figure your Bar
13   codes protect people like me from having them do stuff
14   like that.
15   BY MR. GEORGE:
16       Q     Did he inform you that there could be a
17   conflict of interest --
18       A     He --
19             MR. SALAZAR:     Wait, wait, wait.
20             MR. GEORGE:     Let me finish the question,
21   please.
22   BY MR. GEORGE:
23       Q     Did he inform you that there could be a
24   conflict of interest between him representing both you
25   and the Matthews on this transaction?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 73 of 250


                                                                         Page 72

1        A    Any --
2             MR. SALAZAR:      Wait, wait.            Pardon me.
3             I object to the form, and I object on the
4    grounds of attorney/client privilege, and I direct you
5    don't answer.
6    BY MR. GEORGE:
7        Q    Did you waive any potential conflicts of
8    interest with respect to this transaction?
9             MR. SALAZAR:      Object to form.
10            THE WITNESS:      Well, since I'm not a lawyer, I
11   don't know what the words -- what did you say there
12   were?
13   BY MR. GEORGE:
14       Q    Did you waive --
15       A    Object -- did I waive?           Oh, that's even
16   worse.   That's even worse.         Waive what?
17       Q    Any potential conflicts of interest from
18   Mr. Galle representing both you and the Matthews in
19   this same transaction.
20            MR. SALAZAR:      Objection to form.
21            THE WITNESS:      Didn't know that there -- what
22   you're even talking about.          I would have to get an
23   attorney to tell me what that means, and then I would
24   go ahead and say if he or she can explain to me what
25   you just said, waiving conflicts of interest, I don't


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 74 of 250


                                                                        Page 73

1    know what you guys have in your bar.                If there's
2    something -- I protect myself by saying I think it's
3    been done a million times before, attorneys can have
4    other clients.    I know that we usually have engagement
5    letters, this and that.          I don't even think I have
6    engagement letters from him, because he's been around
7    here 20 years prior to that time, or ten years.
8    BY MR. GEORGE:
9        Q   So as you sit here today, you don't know
10   whether or not you waived any potential conflicts of
11   interest, do you?
12           MR. SALAZAR:       Object to form.
13           THE WITNESS:       I don't remember ever, for as
14   long as he's been here, waiving a conflict of
15   interest, because I would hope that he would know what
16   the law is or not.      And if he's done something wrong,
17   come down on him, and I think I've done that already
18   with something I told you guys.             Hey, if one of my
19   attorneys did something wrong, slap their hands.                   I'm
20   going after Bob -- Bob Matthews' attorney right now,
21   because --
22   BY MR. GEORGE:
23       Q   There's no pending question, Mr. Straub.
24       A   Okay.    I'm just reminding myself when I read
25   this that I went after a complaint --


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 75 of 250


                                                                        Page 74

1        Q   There's no pending question, Mr. Straub.                   I
2    would ask you to wait until I ask you one.                   Thank you.
3            THE WITNESS:       Now, that there's been a gap, I
4    can remember --
5            MR. SALAZAR:       Wait for --
6            THE WITNESS:       Yeah, but I can remember
7    something that happened, and he just asked me a
8    question.
9            MR. SALAZAR:       All right.
10           THE WITNESS:       So should I say it on the
11   record, that I -- there's been a gap of about a minute
12   and a half, and I just remembered that I signed 500
13   signatures and I don't know what all the paperwork is,
14   and if I did give him some kind of whatever you're
15   talking about --
16           MR. GEORGE:       Waiver of conflict.
17           THE WITNESS:       -- waiver of conflict, I could
18   have done it, and I might not have done it, because
19   they bring in 500 different documents that I sign
20   every day.
21           MR. GEORGE:       Mark that, please.
22           (Thereupon, the document referred to was
23   marked as Exhibit No. 3 for identification.)
24           MR. SALAZAR:       So this is exhibit what, now?
25           MR. GEORGE:       Three.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 76 of 250


                                                                        Page 75

1    BY MR. GEORGE:
2        Q   Mr. Straub, I'm showing you what has been
3    marked as Exhibit 3 to your deposition, and it's Bates
4    labeled 000281, and this is -- it says, "Account wire
5    transfer instructions for Glenn F. Straub," dated June
6    27, 2010 from Sal Spano, Vice President to Bank of
7    America to Beau Breckenridge."
8            Have you ever seen this document before?
9        A   Probably at the time.
10       Q   If you see towards the bottom, there's a
11   signature line, and it says, "Glenn F. Straub," is
12   that your signature?
13       A   Yes.
14       Q   Now, the amount of that wire was $773,277.41,
15   do you see that?
16       A   Yes.
17       Q   And that's the exact same amount of the
18   default that was listed in that previous letter that I
19   showed you with respect to the 11 Cliff Road property,
20   correct?
21       A   The word "default" is just a coincidence.                    I
22   wouldn't know I was lending them the money.
23       Q   I'm asking you whether that's the same amount
24   of money that was listed on the letter I showed you
25   just a few minutes ago?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 77 of 250


                                                                                Page 76

1          A    Looks like it is.
2          Q    Now, if you look at -- under where it says,
3    "To Bank of America," I'm back on the single page
4    document, and it says -- it has an ABA number, and
5    then it says an account name, and it says, "Glenn F.
6    Straub Trust, Private Banking."
7               Is that your private account number -- I'm
8    sorry, private banking account, personal banking
9    account?
10         A    I have no idea.          Some other people take care
11   of -- everything flows through me, that's why I sign
12   500 different documents and authorize things, because
13   I own companies and they're -- I can't tell you if
14   they're like partners or they're members or what I am
15   to all of them, but I'm the guy that all the money
16   flows through.
17         Q    Okay.    But this has your name on it.                     It
18   doesn't say that there's a name of a corporation or an
19   LLP or anything else?
20         A    I agree.       But everything I said runs through
21   me.
22         Q    I understand.
23         A    It's through my income tax return.                   They
24   don't have individual tax returns or anything, that I
25   know, but I don't do the tax work.                   That's outside


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 78 of 250


                                                                        Page 77

1    CPAs.
2        Q   Okay.    So --
3        A   But I know it's all one company and
4    everything goes through my accounts.
5        Q   So is it your testimony that this is a
6    corporate bank account, as opposed to a personal bank?
7        A   I don't know what --
8            MR. SALAZAR:       Object to form.
9            THE WITNESS:       -- whatever, the document
10   speaks for itself, but whatever the document is doing,
11   it did it, and if it goes through my account,
12   ultimately it sifts down to that, to me.                  Individual
13   companies make out thousands and thousands of
14   documents.   I had 10,000 employees at one time, you
15   know, so every paycheck, everything else, there might
16   be different accounts set up, but they're to the point
17   to where everything flows through my taxes.                   So that
18   means that everything doesn't -- whatever they do,
19   they do for my benefit and not the IRS's benefit.
20   Everything is done through my tax return.
21   BY MR. GEORGE:
22       Q   So was this $773,277.41 a personal loan from
23   you to either Robert Matthews or Mia Matthews?
24           MR. SALAZAR:       Object to form.
25           THE WITNESS:       I don't think so.            I would say


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 79 of 250


                                                                            Page 78

1    no.    The corporate would have lent Bob the money, but
2    the money comes from me.             All of these companies is
3    me.    It's not a double-breasted -- they've already
4    tested that.       They've tested that, it's -- always try
5    to pierce the corporate veil.               It's never won.           We
6    have lots and lots of cases that says the way we do it
7    is the way we do it.          The cash is put in my name, so I
8    can go ahead and have some kind of security, because
9    they talk to me on the telephone before they transfer
10   money out.      So before this could be transferred out,
11   they would have had to contact me.
12   BY MR. GEORGE:
13         Q    And the account that this was sent to was
14   Stanton & Davis Conveyance Account IV, correct?
15         A    I have no idea.          I wouldn't have --
16         Q    Well, that's what it says here, doesn't it?
17         A    I don't care what it says.                I mean says they
18   could send it to Saudi Arabia, I wouldn't know.                       I
19   don't make these things out.              I've never opened up a
20   computer, and I've never printed one of these pieces
21   of paper.      Somebody else on the staff does it.
22         Q    Do you have any reason to believe that any of
23   the information on this document is incorrect?
24         A    No, I don't any information to disbelieve
25   that -- that's the procedure we have around here.                          I


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 80 of 250


                                                                           Page 79

1    don't know if it's correct or not.
2        Q     If you could go back to that larger document.
3        A     I'm going down fast, keep going, buddy.                    My
4    throat is getting sorer again.            Keep rattling them
5    out.
6        Q     Please look at what's been Bates labeled as
7    00207.
8        A     Go ahead.
9        Q     And it goes through 00218.
10             Have you ever seen this document before, sir?
11             MR. SALAZAR:     Just give me a moment to --
12             THE WITNESS:     Could've.
13   BY MR. GEORGE:
14       Q     Do you see at the top of the first page --
15       A     Wait, wait, I thought it I had my signature.
16   I didn't get back there.         I usually know it if it has
17   my signature, and it doesn't have my signature, so --
18   I see Larry Zink's (phonetic) brother, which was a
19   partner with me in oil and gas wells.                It's Zink, Zink
20   & Zink, so Jeff would have signed it.                so that's why
21   I'm not familiar with any of this kind of stuff,
22   because Jeff was partners in oil and gas wells up in
23   Ohio, and that's why the equipment company threw me
24   off.    I don't remember an equipment company.                     So we
25   must have gone through a whole different group of


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 81 of 250


                                                                            Page 80

1    people, lawyers up in Canton, Ohio, and I don't
2    remember the document, because Jeff signed it.                     I
3    didn't sign it.
4        Q     Okay.   Do you recall earlier that I showed
5    you a series of e-mails demonstrating that Craig Galle
6    prepared the documents in connection with this
7    transaction?
8        A     I think that's what you did, but I'm -- when
9    it gets into legal, I kind of back off.                 I'm good at
10   moving dirt, jumping on a bulldozer and digging a
11   hole --
12       Q     Okay.
13       A     -- and running up to 10,000 people.
14       Q     Did you --
15       A     I'm an operations people.
16       Q     Okay.   On the top of the loan agreement on
17   Page 1, it says, "The loan agreement is made and
18   entered into on this 28th day of June 2010 by and
19   between Robert V. Matthews, borrower, and Equipment
20   Leasing National, LLC, a Florida limited liability
21   company."
22             Is it your testimony that anyone besides you
23   is an owner in Equipment Leasing International, LLC?
24       A     I don't think there is.           I think I'm a
25   hundred percent owner on everything that I do, but


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 82 of 250


                                                                           Page 81

1    Jeff was -- either handled the oil and gas division
2    and maybe it had equipment in it.                 Remember, 26
3    plants, 300 trucks, bidding hundreds and hundreds of
4    millions of dollars worth of jobs, I don't know what
5    went on in the company.          I'm the guy that kind of put
6    the thumbprint when it was all said and done.                       Did I
7    know what was going in?          No.   I buy companies that
8    have employees, and I usually rely on them.                    So, yeah,
9    Jeff could have been an owner.            Jeff could have been
10   the person making this loan.
11       Q    Did Mr. Zink have -- Mr. Jeffrey Zink, who
12   signed this document as the manager of Equipment
13   Leasing International, LLC, have the authority to loan
14   money to Bob Matthews without you telling him he could
15   do it?
16       A    Probably, for that small amount of money.
17   Each one of the wells cost more money than that, and I
18   know we did a lot of wells, so -- all my quarries and
19   stuff, so all my farm areas.
20            Did he have authority?           I'd have to go back
21   and see if he had written authority or he just -- his
22   brother was my personal attorney and takes care of all
23   the estates, Larry.       He's still around me.               Everybody
24   else has died or not in good health.                 So Jeff could
25   have probably at certain times, maybe even ten years


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 83 of 250


                                                                           Page 82

1    ago, had the authority to do anything he wanted to do
2    in a company.     That's the way these businesses run.
3        Q   But as you testified earlier, it was you who
4    gave the green light to loan this money to Robert
5    Matthews, correct?
6        A   I was one of those people, yeah, one of them.
7        Q   Who would the other people have been?
8        A   Maybe it'd been Jeff or maybe his brother or
9    maybe his father, Zink, Zink & Zink, you know, so I
10   didn't remember the name of the company, now I'm
11   figuring it out.       I didn't remember Equipment Leasing.
12   We probably have to pull a file, if we still have it,
13   but, again, we only keep files seven years by the IRS
14   standard.
15       Q   So is it your testimony that one of the
16   lawyers at Zink, Zink, & Zink authorized the loan to
17   Bob Matthews instead of you?
18           MR. SALAZAR:       Object to form.
19           THE WITNESS:       He could have been the official
20   person, just like I don't act as a -- I'm a president,
21   but there's secretaries, and there's chief
22   financial -- or, no, there are -- what else?                       There's
23   three -- usually three corporate heads, counsel.                       So
24   he could have been counsel.           He probably could have
25   had authority, yeah.       Sounds like I had him signing --


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 84 of 250


                                                                         Page 83

1    that's why I wasn't too familiar with this, and kind
2    of surprising, and I was sitting in on things and
3    saying, "We did what?       We lent them $700,000?"                But
4    then somebody says, "Hey, we got 800-and-some thousand
5    dollars back, plus our attorney fees."
6    BY MR. GEORGE:
7        Q    Mr. Straub, isn't it true that every penny of
8    money that you loan to people, you know about and
9    authorize?
10            MR. SALAZAR:      Object to form.
11            THE WITNESS:      I would hope so.            I would hope
12   so, but that's -- obviously in this case, it must not
13   be the case, and there's things that -- people come in
14   the office all the time, managers.                They go out on
15   their own.   Boat captains they go and buy things, so,
16   you know, there's -- we go through quite a few
17   hundreds of millions of dollars every year, so I don't
18   get involved with everything we do.                I'm one of 50 --
19   I'm three of 50 managers.
20   BY MR. GEORGE:
21       Q    But in this case I showed you the e-mails --
22   an e-mail from Mia Matthews to you personally talking
23   about this loan and her thanking you for doing it,
24   right?
25       A    I might have never seen that, and it's a good


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 85 of 250


                                                                        Page 84

1    chance I wouldn't have seen something that small at my
2    level.   I'm out bidding jobs, towns, airports.
3    Somebody's gotta go do it and say, "Hey, guys, we're
4    either interested or not."          We're interested in buying
5    the RTC.   What year is this?          2010, oh, boy, the Miami
6    Arena, I think we were tearing -- I was on CNN blowing
7    up the Miami Arena and taking five acres of -- or five
8    blocks in downtown Miami.          I think I was busy doing
9    that kind of stuff.
10       Q    Now, earlier you testified that you never
11   been on a computer.       Was that literally true?
12       A    I have never turned one on.               I never turned
13   one off.   I don't know how to do it.
14       Q    I'm not asking you about turning it on or
15   turning it off.
16       A    Never have, never have.
17       Q    You've never been --
18       A    No --
19       Q    -- on a computer at all?
20       A    -- no, never been on a computer.
21       Q    Now, but you've testified before in
22   depositions, haven't you, that you actually are
23   capable of looking on your phone and reading e-mail
24   messages, right?
25       A    No, they don't do e-mails.               I only do texts.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 86 of 250


                                                                        Page 85

1    I can't do e-mails on a phone.
2        Q    Okay.    But you --
3        A    I do three things with computers, talk to a
4    cell phone, and it's only in the last couple of years.
5    I can make a call.      I can receive a call, and I can
6    text.   And that's it.      All this other kind of apps and
7    stuff --
8             MR. SALAZAR:      I question all three of those
9    capabilities.     I'm not sure about those three as a
10   matter of fact.
11            THE WITNESS:      I don't have any ability to do
12   WhatsApp.    WhatsApp is when I was on the boat, and we
13   have satellite phones, because we never know when the
14   world is gonna blow up and I gotta meet the kids at
15   Pier No. 52 and this and that.            They all have
16   satellite phones, because we know we're never going to
17   be able to talk to each other on a cell phone, so
18   that's me.    I'm security to the company.
19   BY MR. GEORGE:
20       Q    Do you have your phone on you right now?
21       A    Yes.
22       Q    Would you just show me -- I don't want to
23   look at any of your private things.                I just want you
24   to show me -- and I know this won't be reflected on
25   the record, but what mean you by texting.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 87 of 250


                                                                         Page 86

1        A    All these things.
2             MR. SALAZAR:      No, you're not going to do
3    that.   You can ask what he means by that, but he's not
4    going to show you his phone.
5             MR. GEORGE:      Well, he's --
6             MR. SALAZAR:      Put that away, please.
7             MR. GEORGE:      Well, he's testified before --
8             MR. SALAZAR:      He's not going to show you the
9    phone, counsel.    Please sit --
10            MR. GEORGE:      Don't tell me to sit down.                I
11   can stand up if I want to.
12            MR. SALAZAR:      You can stand if you'd like.
13            MR. GEORGE:      What he's testified before is
14   that he calls everything texting.                 So I want to know
15   what texting means to him, whether it means truly just
16   texting, or whether it means something beyond texting,
17   and that's why I'm asking, and it's not unreasonable
18   to do that.
19            MR. SALAZAR:      I appreciate you feel that way.
20   You're not going to see his phone, and I don't want
21   you on this side of the table leaning over him while
22   you do that.
23            MR. GEORGE:      So you're instructing him --
24            MR. SALAZAR:      Yes.
25            MR. GEORGE:      -- not show me what he does?


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 88 of 250


                                                                         Page 87

1               MR. SALAZAR:     Yes, I'm asking him not to show
2    you his phone.
3               MR. GEORGE:    Okay.       So I'm going to --
4               THE WITNESS:     Under advice of counsel,
5    whatever it is, I can say what I have, and then you
6    can always pull from the cloud whatever I do, and you
7    can get it.
8               MR. SALAZAR:     No, no, that's not true at all.
9               MR. GEORGE:    No, I can't.             That would require
10   me --
11           MR. SALAZAR:        Just let him ask his question
12   and you can answer it.           Just put your phone away.
13           THE WITNESS:        They did it with me.
14           MR. SALAZAR:        Put the phone away.
15           THE WITNESS:        They did it with me.
16           MR. SALAZAR:        It's going be distracting, put
17   it away.
18           MR. GEORGE:       Here's what I'm going to do, for
19   the record, I've asked as part of this deposition for
20   Mr. Straub to show me what he means by texting,
21   because he's previously testified in deposition that
22   he calls everything that he does with his phone
23   texting.    So I don't know whether he's truly talking
24   about sending texts from a text application on his
25   phone, or if he's talking about something different


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 89 of 250


                                                                            Page 88

1    that would include reading e-mails.                 And so I've asked
2    for him to demonstrate for me what he's talking about,
3    and his lawyer has instructed him not to do that.
4            So I'm going to move to compel Mr. Straub to
5    demonstrate that to me, so that I can understand what
6    he's talking about.
7            MR. SALAZAR:       And naturally I object to that
8    statement, and I don't think it's accurate.
9            MR. GEORGE:       What don't you think is
10   accurate?
11           MR. SALAZAR:       I don't you've established that
12   he ever testified in that way.             I don't think you
13   asked him to demonstrate.           I think you ask him to show
14   you his phone, and it's inappropriate for you to look
15   at his phone.     Period.        It's not a document.               If you'd
16   like a document, you can ask for it.
17           You're welcome to ask him a question about
18   what his understanding is of those two things, but you
19   asked him to show you the phone to demonstrate that,
20   and that's not what he should be doing in a
21   deposition.    Please, let's --
22           MR. LANDAU:       And, Lou, as a witness, I will
23   put on the record that as Mr. George said it is
24   exactly what happened.
25           MR. SALAZAR:       Okay.       Well, the record is


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 90 of 250


                                                                        Page 89

1    going to speak for itself, guys.
2            MR. GEORGE:       Well, let me actually make the
3    record clear.    I do not want to look at anything
4    personal on Mr. Straub's phone.             I do not want to look
5    at a text.   I do not want to look at an e-mail.                   I
6    simply want to know from a procedural standpoint what
7    he does.   He can open up something blank.                 I have no
8    need to look at anything personal on his phone.
9            MR. SALAZAR:       Okay.      We thank you for that.
10           Can you put it away?           It's distracting.
11           THE WITNESS:       It's turned off.
12           MR. GEORGE:       Let's take a break.
13           (Thereupon, a brief recess was taken, during
14   which a document was marked as Exhibit No. 4 for
15   identification.)
16           MR. GEORGE:       Back on the record, please.
17   BY MR. GEORGE:
18       Q   I'm showing you what's been marked as Exhibit
19   4 to your deposition.       It's a transcript of the
20   Videotaped Deposition of Glenn Straub, taken on behalf
21   of the defendant, July 22, 2015, 11:05 a.m. to 4:09
22   p.m., and it was taken here, and I'd ask you to turn
23   to Page 18 of that deposition.            I've highlighted it
24   for you to save some time.
25           MR. SALAZAR:       I'm sorry, what page?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 91 of 250


                                                                        Page 90

1            MR. GEORGE:       Eighteen.
2            THE WITNESS:        Got it.
3            MR. SALAZAR:        Is this the deposition you were
4    referring to before?
5            MR. GEORGE:       Yes.
6            MR. SALAZAR:        I thought you said you had
7    taken that deposition.
8            MR. GEORGE:       No, I said I "read" a
9    deposition.
10           MR. SALAZAR:        So Page 28, hold on, just a
11   moment, please.
12           THE WITNESS:        Is this a state case?
13           MR. SALAZAR:        I don't know what it is.               Oh,
14   it's the one against Royal Palm.
15           THE WITNESS:        Yeah, it's the state case.
16           MR. SALAZAR:        Just a second, hold on.
17   BY MR. GEORGE:
18       Q   Actually, Mr. Straub, I highlighted a few
19   lines too low.     I'm going to start you on Line 14.
20       A   Go ahead, keep going.             Are you gonna read
21   them to me, please.
22           MR. GEORGE:       I'm waiting for your lawyer.
23           MR. SALAZAR:        Yeah, I'm looking.             He's going
24   to read it to you.       I just want to see exactly what
25   this is from or what it's about.


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 92 of 250


                                                                        Page 91

1              Okay.   Yes, go ahead.
2    BY MR. GEORGE:
3        Q     Okay.   So I'm going to read to you from this
4    deposition starting on Page 18 at Line 14.
5              It says, "Do you have an AOL e-mail account?"
6    That's the question.
7              Answer:   "Straubpolo@aol.com."
8              Question:    "Are you telling me that you don't
9    use that AOL account for anything?"
10             Answer:   "I call that texting.              I don't know.
11   I've never sent an e-mail out.            I always have somebody
12   else sitting down, and they monitor what is junk mail,
13   because 80% of that stuff you get nowadays is junk
14   mail."
15             Question:    "So you're saying, I want to make
16   sure we're clear, that if somebody got an e-mail from
17   Straubpolo@aol.com that it would not have been from
18   you?"
19             Answer:   "No, I don't think I can send out an
20   e-mail.    Send out texts by phones.              That's the only
21   thing I never sat down at a computer and typed up.                    If
22   that is an e-mail, if something you can send from a
23   computer.    If he can send it from his phone, that's
24   called a text to me, and I can send out, respond to
25   texts to somebody or meet me at 12:30.                 In other


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK     Doc 420   Filed 12/28/18   Page 93 of 250


                                                                          Page 92

1    words, I consider an e-mail, but consider it a text."
2                 Do you remember that testimony, sir?
3           A     Yeah.
4           Q     So all I'm trying to figure out --
5           A     Let me help you.
6           Q     Go ahead.
7           A     I don't know how to send an e-mail from my
8    phone.       I don't -- I only can send a text, because on
9    your phone, you have to go ahead and push a text.                       I
10   don't know how you even get to an e-mail to send it
11   out.       So if I can sent anything to anybody, I never
12   use it.       My texts are back and forth, so texting.
13       Q        Okay.
14       A        Sorry to say, I made it in this generation
15   without being able to e-mail, and usually yell into
16   somebody else and they'll e-mail on their text or
17   their e-mail account or something.                  If we can't get
18   them on a text, which I don't know if I've ever -- I
19   just leave messages on texts.
20       Q        Mr. Straub, do you have -- do you use an
21   iPhone or some sort of other phone?
22       A        I had --
23                MR. SALAZAR:     Object to form.
24                You can answer.
25                THE WITNESS:     I had an iPhone up until about


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 94 of 250


                                                                         Page 93

1    they came out with these wristwatches, and I like the
2    round wristwatches, so I went to Samsung, instead of
3    Apple, and I hate myself for that.                It's been about
4    five months ago.       Lost the phone, didn't even get to
5    put it on my wrist, and -- but they want a
6    replacement, like three or $400 to replace it.                     I said
7    it's not worth it.       So I use Samsung now, and I used
8    Apple phones, which I was getting a little bit more
9    familiar with.    I could -- that program for Apple is
10   so much better for me than what Samsung is.                   I think
11   it's the Japanese won't spend the money to put
12   conveniences, like BlackBerry.            I never used
13   Blackberry.   Never turned one on or anything else, but
14   it was more for other type of things.                I think Samsung
15   I'm with now.
16   BY MR. GEORGE:
17       Q   The phone you have right now --
18       A   Yeah --
19       Q   -- is a Samsung?
20       A   -- Samsung, for the last six months, maybe.
21   After that it was always Apple.             I had AT&T and
22   Verizon, different -- because I got in an argument
23   with AT&T on overseas calls or something like that.
24       Q   Can you turn, now, back to Exhibit 2 and turn
25   to Bates label Page 210.


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 95 of 250


                                                                           Page 94

1               MR. SALAZAR:       Exhibit 2 is -- hold on, hold
2    on.
3               MR. GEORGE:       Yeah, that's it.
4               MR. SALAZAR:       Yeah, I just want to make sure
5    he's got it in the right order.                I think it's not in
6    the right order, but here.             What page?
7               MR. GEORGE:       Page 210.
8               MR. SALAZAR:       All right.        Hold on.
9               THE WITNESS:       Got it.
10              MR. SALAZAR:       Get this out of the way.
11   BY MR. GEORGE:
12         Q    And I'm going to refer you to Paragraph 7
13   where it says, "A material inducement to lender
14   agreeing to loan monies to borrower under the note and
15   to enter this agreement is the representation,
16   warranty, promise and agreement to borrower to, 1,
17   list for sale and to sell his home located at 11 Cliff
18   Road, Nantucket, Massachusetts (the Nantucket home),
19   within six months of the date of this agreement, and,
20   2, to utilize the proceeds from the sale of the
21   Nantucket home, after deduction all third-party
22   expenses of the sale, to fund a trust to be formed for
23   the benefit of Mia Matthews and her two daughters as
24   beneficiaries.       Borrower unequivocally and
25   unconditionally agrees that the trustee under the


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 96 of 250


                                                                        Page 95

1    aforementioned trust shall be appointed by Glenn F.
2    Straub, and no substitute trustee may be appointed
3    under the trust without Glenn F. Straub's express
4    written consent."
5            Do you see that paragraph, sir?
6        A   Yes.
7        Q   Did you require that that paragraph be
8    included if the loan before you agreed to make it?
9        A   Which loan is this?            Help me out here.
10       Q   This is the loan --
11       A   The $700,000 loan?
12       Q   Yes, sir.
13       A   Okay.    So now let me read it before and after
14   to see -- bring me into what context that we're even
15   doing here.    These are what?
16       Q   Just for your reference, the loan document
17   begins on 207.
18       A   I don't think I've ever seen any of this
19   language, because I look back on number A, Page No.
20   208, it's talking about a $40 million something, so I
21   would recognize something like that.                 I know numbers.
22   That's what I'm good at, numbers.
23           Now two or three pages into this thing,
24   talking about multiple different types of banks, and
25   this paragraph -- seven is after six, let's see -- I


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 97 of 250


                                                                        Page 96

1    don't know if any of these questions have anything
2    pertinent to our lawsuit in bankruptcy, but I'll keep
3    playing around with your rules, I guess, for the time
4    being, until I get legal counsel to say what the hell
5    has this got to do with me.
6        Q    It's not --
7        A    So I'm just making a statement.                  I'm down to
8    seven now, and did you read the whole thing?
9        Q    Yes, I did.
10       A    Okay.   I don't think the person writing this
11   would have any knowledge of what is in Paragraph 7,
12   unless I would have checked that, to say, "Hey, Bob,"
13   because I think that who I'm talking to at this time
14   in this agreement, "Bob, you need to take care of
15   these kids," and so I think that's what we're doing
16   here, for Mia and the kids, because what is it?                     The
17   money is going to pay to them?             I don't know what
18   Paragraph 7 really says.          Something about a trust is
19   gonna be set up, and all 700,000 -- I can't believe
20   I'm making a loan for funding $700,000 to Mia and the
21   kids.   I don't think that paragraph says that.                    So
22   that could be wrong, if I was doing that.
23            But the document speaks for itself, whatever
24   the document is saying.          Did I ever -- I would never
25   interject that we're giving the money.                  If they're


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 98 of 250


                                                                        Page 97

1    borrowing 700,000 from me and they are going to pay me
2    back, it's not going to go to a trust if that's what
3    the damn thing says.       Do I try to look out for kids --
4        Q    All I'm asking you --
5        A    -- I don't know.
6        Q    -- Mr. Straub, is whether you were the one
7    who required this provision to be put into the loan
8    that you made to Bob Matthews?
9        A    Whatever the paragraph says, no, I don't
10   remember, if that's what I'm saying this paragraph
11   says.   I need to get a lawyer, because I would never
12   read these things.      This is not what I do.               I don't
13   read whatever this thing is.           It's a loan agreement.
14   I wouldn't read the details of the loan agreement.                     I
15   would verbally talk to people, and they would
16   hopefully put something together, or the other side
17   would put something together.
18            So if that paragraph says that they are gonna
19   borrow 700, and the money going back to me is going to
20   the kids' account and Mia's account, no, I wouldn't
21   have participated.      Sounds like they screwed up, so I
22   don't think that that's what that paragraph says.                    So
23   maybe I can take a second here, and not 15 minutes,
24   and ask the attorney sitting next to me, "What does
25   that paragraph say to you for legal reasons, that


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 99 of 250


                                                                          Page 98

1    that's what I'm doing?"
2               MR. GEORGE:    Would you like to take a break
3    and talk to your attorney?
4               THE WITNESS:     One minute, yeah.
5               (Thereupon, a brief recess was taken.)
6               THE WITNESS:     Can you ask the question again,
7    please, or have her re-read it.
8               MR. GEORGE:    See if you can read the
9    question.
10            (Thereupon, the question referred to was read
11   back by the court reporter as recorded above.)
12            THE WITNESS:       No, I don't believe I would
13   have.   It was signed by Jeff Zink, and, again, I was
14   probably with him 20 years, and Jeff knows how I am.
15   I always want a kicker, and a kicker might be, take
16   care of the kids, Bob, because it sounds like you
17   didn't take care of the kids here, so I was telling
18   them to start taking care of the kids.
19            My job later in life -- after I retired at
20   age 40, that I was down to a 12-hour day after that,
21   and now I'm up to 17-hour days after age 72.                       I never
22   seem to get away from this, but that's what me and my
23   wife didn't agree to when the economy was in the
24   shitter.
25            MR. SALAZAR:       Language.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 100 of 250


                                                                         Page 99

1              THE WITNESS:     So I don't remember adding a
2    paragraph that -- looks like, now that it's been read
3    very slowly to me, that Bob needs to get his act
4    together because that's been the whole theory in
5    getting his family organized in their life and still I
6    would get them organized.          I think in some of these
7    settlement negotiations we've been just trying to get
8    this --
9              MR. SALAZAR:     Yeah --
10             THE WITNESS:     -- whole mess behind him.
11             MR. SALAZAR:     Yeah, don't add -- don't
12   discuss that.
13   BY MR. GEORGE:
14       Q     So it's your testimony that the idea to put
15   this provision in this loan agreement was Jeffrey
16   Zink's?
17             MR. SALAZAR:     Objection to form.
18             THE WITNESS:     Well, I don't know that it was
19   Jeff's opinion or just them writing back.                   You'd have
20   to get copies of this agreement.              I'm sure there's
21   drafts, and he would talk to me on the telephone.                     I
22   give my people pretty much authority to go ahead and
23   be my conscience, because I'm not real good about my
24   conscience.    In other words, I don't know, unless you
25   give me the set of facts, how I'm going to react.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 101 of 250


                                                                         Page 100

1    Right now if you become nasty, I'll become nasty too.
2    I'm a reactionary.
3            So Jeff, through drafts of contracts prior to
4    this time, maybe got the impression I want a kicker,
5    so I want these kids to be taken care of.                   I'm going
6    to help this family out, I want Bob, it looks like
7    from this thing, and Mia to take care of a trust and
8    I'm gonna control it, so he's not gonna control it.
9    That's the truth.       And so Jeff could have interjected
10   with those words.       They could have put it in there,
11   because I would've said, "Guys, I'm not going to make
12   a loan until you give me a kicker," and they said,
13   "Well, I'm gonna take care of my kids," and I said
14   okay.
15   BY MR. GEORGE:
16       Q   Where does Jeffrey Zink reside if I need to
17   depose him?
18       A   I don't know.        I talk to him like every -- I
19   get a Christmas card once in a while.                 His brother
20   would know.    His brother is involved in the federal
21   case, and I think you're involved in the federal case,
22   so just ask him where Jeff is.             He's had -- he got
23   some kind of medical thing, where he had to quit being
24   the attorney, and he came an investor in oil and gas
25   and other kind of things.          He asked me about this


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 102 of 250


                                                                         Page 101

1    place out here, do I want to buy the Mushroom
2    restaurant down here, he said, "One of my clients," so
3    I think he maybe still is a lawyer.
4        Q   And did you actually name a trustee of this
5    trust, like this provision said that you would.
6            MR. SALAZAR:       Object to form.
7            THE WITNESS:       Was I named as one?
8            MR. GEORGE:       No, sir.
9    BY MR. GEORGE:
10       Q   In here it says, "The trustee under the
11   aforementioned trust shall be appointed by Glenn F.
12   Straub and no trustee may be appointed under the trust
13   without Glenn F. Straub's expressed written consent."
14           Did you actually appointed a trustee?
15           MR. SALAZAR:       Object to form.
16           THE WITNESS:       I don't remember.             Anything
17   that I -- that paragraph is one of 50 paragraphs in
18   that agreement, and I didn't even sign it, so you can
19   see how important it was in my life.                 It was something
20   that Jeff signed.       I don't know why Jeff is even
21   involved with the thing, because Jeff is usually
22   involved with oil and gas.
23   BY MR. GEORGE:
24       Q   Now, I showed you that article from the
25   newspaper in and around this time where you were


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 103 of 250


                                                                         Page 102

1    quoted as saying that you barely knew Bob Matthews and
2    we went all about that, so --
3        A   I couldn't hear you.            Say it again.
4        Q   Okay.     I had showed you the article from the
5    Nantucket newspaper earlier in your deposition where
6    you were quoted as saying you barely knew Bob
7    Matthews, and we talked about that.
8            So do you agree that back then you barely
9    knew Bob Matthews?
10           MR. SALAZAR:       Pardon me, I'm going to object
11   to the form.
12           THE WITNESS:       Whatever it is I said, I said,
13   and I'm saying to you that's not the interpretation of
14   what I just said, is that I knew Bob.                 He was a
15   high-end flyer over in Palm Beach, because I come to
16   town 27 years ago, and this is 2018, so it's gonna be
17   before this time period of this, so I knew of Bob
18   Matthews.
19   BY MR. GEORGE:
20       Q   Okay.
21       A   Did I have any dealings with him before?
22   Nothing that I can recall, but shit --
23           MR. SALAZAR:       Language, please.
24           THE WITNESS:       -- people bump into me all the
25   time.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 104 of 250


                                                                          Page 103

1    BY MR. GEORGE:
2        Q     So back at this time, in June of 2010, your
3    relationship with him and his family was such that you
4    felt compelled to make provisions for his family in
5    this loan agreement, you were that close?
6              MR. SALAZAR:     Object to form.
7              THE WITNESS:     That's my kicker.             Yeah, that's
8    my kicker.    See I'm only charging these guys six
9    percent.    It's prime plus two, no less -- we finally
10   put in there, and I don't know when that occurred, no
11   less than six percent, because we never thought when
12   things were coming down from 12% to four percent or
13   something like that -- so we finally, sometime in the
14   last ten years, I put in there, no less than six.
15             But six percent I'm giving these people loans
16   for.    They got theirselves (sic) in trouble on a
17   short-term basis, just like the Ganzis borrowing
18   500,000 when his wife is a Potamkin, and if you know
19   anything about the Potamkin family from Miami, which I
20   do, they are worth hundreds and hundreds of millions
21   of dollars.    So daddy and mommy would have bailed
22   Melissa out, which is the wife of Mark Ganzi.                       So if
23   Mark wants to borrow money, I go give him the money on
24   a short-term basis, which was supposed to be for three
25   days, turned out to be three months by the time we got


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 105 of 250


                                                                         Page 104

1    our money back or something.
2    BY MR. GEORGE:
3        Q   So your kicker in this deal was making sure
4    Bob Matthews and his family were taken care of?
5        A   Well, I'll tell you, I can do a lot worse
6    than that.
7            MR. SALAZAR:       Object to form.            Sorry.
8            THE WITNESS:       I go ahead and do it for
9    charities.    I give the money to -- not to first
10   responders.    That's my new one, but to Camillus House
11   in Miami, give it to -- I let them name the charity,
12   but it has to be a big 501(c), is I'll give the
13   interest in it to them.          I mean, I do it all the time.
14   BY MR. GEORGE:
15       Q   I understand your philanthropic endeavors.
16       A   Yeah.
17       Q   So this was a philanthropic endeavor for you?
18           MR. SALAZAR:       Object to form.
19           THE WITNESS:       Probably.         It was more of
20   saying, "Geez guys, you're -- you guys are getting in
21   bad shape here, start taking care of these kids,
22   because I don't want to take care of these kids,"
23   meaning, maybe not going to be adopted by me, but I'm
24   going to have to pay for their education.                   I have to
25   pay for everything else.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420    Filed 12/28/18   Page 106 of 250


                                                                           Page 105

1             Just like I pay for all these kids across the
2    street here, international -- out of Argentina,
3    Brazil, Poland, all the bad places in the world, I
4    bring them over and pay for a lot, a lot, a lot of
5    things for them.        They don't pay for anything, just
6    get the hell out of their country.                  So that's my
7    little kicker after I retired at age 40.
8    BY MR. GEORGE:
9        Q    And this is when they were living in a $31
10   million house on Palm Beach, right?
11       A    Yeah, exactly.           If they were living in 31 --
12   why don't you go to your bank and borrow some more
13   money, I guess.        I don't know what the answer was, but
14   they were asking me to borrow money.
15       Q    Okay.
16       A    Guys, you're not going to -- you can keep
17   going there.     There's nothing there.                I'm not into --
18   don't know everything about Bob and what they are
19   doing.   It's not -- why do I want to sell to him?
20            MR. SALAZAR:       All right.          Done with that
21   group?
22            MR. GEORGE:       Yeah.
23            THE WITNESS:       Put the paperclip on it.
24            MR. SALAZAR:       Yeah.
25            (Thereupon, a document was marked as Exhibit


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 107 of 250


                                                                         Page 106

1    No. 5 for identification, during which there was a
2    discussion off the record.)
3    BY MR. GEORGE:
4        Q   Mr. Straub, I know you're not feeling well.
5            Are you okay to continue?
6        A   Yeah, I'm okay --
7        Q   I've shown you --
8        A   -- for the time being.
9            Go ahead.
10       Q   I put in front of you, what's been --
11       A   Got a sore throat.
12           Go ahead.
13       Q   -- marked as Exhibit 5 to this deposition,
14   and it's an e-mail from Craig Galle to Mia Matthews,
15   Bob -- and it has cc on it, Bob Matthews at two
16   different e-mail addresses, and then
17   Aarmour@nasonyeager.com and then a bcc also to
18   Mr. Galle, and it says, "Mia, further to our telephone
19   conversation yesterday, and as you and Glenn
20   previously discussed, attached please find various
21   correspondence regarding the loan and its default.
22   Glenn wanted you to have these documents, so that you
23   understand the current status of matters.                   His
24   preference is not to have me involved unless
25   absolutely necessary, so the additional attorneys'


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420    Filed 12/28/18   Page 108 of 250


                                                                           Page 107

1    fees are not incurred.            If you have any questions,
2    please call Glenn directly.             Thank you."
3            I take it you've never seen this e-mail
4    before, correct?
5        A   No, that's correct.             No.
6        Q   Okay.
7        A   If it came through the stack every day I have
8    downstairs of maybe 25 different e-mails that people
9    send in that I don't have time to read, and so I think
10   he's doing what he's supposed to be doing, and Craig
11   is probably saying, "If you guys want us to hire an
12   attorney, Craig is expensive, you're going to pay
13   Craig's bill, if you guys want to do this stuff
14   yourselves, then so be it."
15           Is this before or after the loan?
16       Q   This is dated September 30, 2010, so it would
17   have been after.
18       A   Okay.    So they must not have been paying
19   their bills or something and probably saying, you want
20   to save your attorney fees -- no.                   Yeah, it says the
21   word "default."        You underlined it.            So it must have
22   been afterwards.
23       Q   Now, we talked earlier about the possibility
24   that Mr. Galle represented both the lender and them in
25   connection with all of these transactions.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 109 of 250


                                                                          Page 108

1            So at this point, Mr. Galle is clearly
2    representing your interests, correct?
3            MR. SALAZAR:        Object to form.
4            THE WITNESS:        I don't know what the -- the
5    document speaks for itself, who represents who.                      I
6    don't know.
7    BY MR. GEORGE:
8        Q   Okay.    Well, he's --
9        A   And I don't know that I gave him permission
10   to represent the other side.             It's just attorneys do
11   much better writing letters and agreements than what
12   laymans do.    So if I had to write this out, this loan
13   agreement, it'd have been scratched on a piece of
14   napkin, and somebody would say, "Glenn, you can't do
15   it that way."    So I think he representing her.                     Sounds
16   like he's just the person that puts the pencil to a
17   piece of paper, and I don't think that makes him
18   represent them.        You know, maybe an attorney always --
19   maybe they can sue him if it was messed up, and -- but
20   I was just -- I always try to say, "You can use one of
21   these guys," because I think at that time he was still
22   more here, just like Alex is back here in that back
23   office right now, and these guys are kind of in-house
24   counsel, but they also handled their own clients too.
25   And so is there a conflict, that's something you have


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 110 of 250


                                                                         Page 109

1    to argue.
2        Q   But clearly here in this e-mail he's writing
3    to Mia about the default of that loan that you made in
4    connection with the 11 Cliff Road property, right?
5        A   I can't possibly -- if that's your
6    interpretation, so be it.          There might be all kinds of
7    things there.     Ask him.
8        Q   All right.       Well, look at the first line of
9    that e-mail, it says, "Further to our telephone
10   conversation yesterday and as you and Glenn previously
11   discussed, attached please find various correspondence
12   regarding the loan and its default status."
13           Did you talk to Mia Matthews about the
14   default status of that loan?
15       A   Probably did.        Probably said, "Hey, Mia, read
16   your documents, you owe me the money."                 I think there
17   was a time period that they had to pay the money back,
18   and so we probably said, "Are you going to pay?"
19       Q   Now, we just looked a minute ago --
20       A   I don't know, maybe -- probably we can go
21   back and check and see if she owned the house or if
22   she owned it or if she had something to do with it.
23   Mia is not an innocent little spouse.                 She's somebody
24   that was involved with a lot of this kind of detail,
25   and that's probably why I said things to other people.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 111 of 250


                                                                         Page 110

1    Mia acts like a spouse, but she's also involved with
2    some of this stuff.       I saw her name on all kinds of
3    loans.   Is she that smart?          I don't know.
4        Q    Now, we looked at the loan agreement for this
5    loan, and it was a loan to Bob Matthews, not Mia
6    Matthews, right?
7        A    It's like my wife.          Everything I did, she
8    was -- had her dour interest in my estate.                   That's why
9    I gave her -- when I got a divorce, I gave her my
10   check, said, "Fill it out, honey."
11       Q    Right.    But I'm asking you, you're a
12   businessman.    You saw the loan agreement.
13            The money was going to Bob Matthews, correct?
14       A    Again, that would be a legal interpretation
15   on what you have.       I don't know.         You can say it's
16   made out to her.       Maybe the fact that they're a
17   spouse, they might have some obligations in there.
18   It's either Bob couldn't put anything in his name,
19   maybe.   I don't know.
20       Q    That's the loan agreement, right, Mr. Straub?
21       A    I think I've already testified to Document
22   207.
23       Q    And who is the borrower there?                Who is
24   defined as the borrower?          Isn't that Robert Matthews?
25       A    That's what it says.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 112 of 250


                                                                           Page 111

1        Q     Doesn't say Mia Matthews, does it?
2        A     Well, because she's his wife, I would think
3    that she --
4        Q     All I'm asking you, sir, is, is Mia Matthews'
5    name on that document?
6        A     No.   Mia Matthews' name is not on there, but
7    I'm not a lawyer to tell if there's any obligation for
8    us to talk to Mia.
9        Q     So why were you talking to Mia if she wasn't
10   the borrower on that loan?
11             MR. SALAZAR:     Objection, form.
12             THE WITNESS:     Probably because Bob was maybe
13   not returning my calls.           So maybe I was calling Mia
14   and saying, "Hey, guys, read your agreement."                        Some
15   way we were trying to put pressure on her, and that's
16   what I said all along.           A wife can put a lot of
17   pressure on Bob, and if you've been around Bob, you'll
18   know what I mean.       She's the -- she's the heavy
19   hitter.    Whatever mommy wants, daddy ends up doing.
20   BY MR. GEORGE:
21       Q     Isn't it true that the reason that Mr. Galle
22   is sending this e-mail to Mia and the reason you were
23   talking to Mia is that you were using the threat of a
24   lawsuit on the loan to Mr. Matthews in order to
25   leverage Mrs. Mia Matthews to have a personal


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 113 of 250


                                                                         Page 112

1    relationship with you that was beyond friendship?
2            MR. SALAZAR:       Objection to form.
3            THE WITNESS:       I think you're stretching it.
4    I always wanted her to be polite to me and stuff.
5    It's nice to have girl friends, not girlfriends, and
6    so she, among, well, as I said, four or five others --
7    and "The Post" picked it up and everybody else, and
8    "The Atlantic" has picked it up, I probably have seven
9    or eight girl friends, that they usually make $200,000
10   or more, so they don't try to hit me up for money, and
11   I'm kind of like their father.             Do I ever get a little
12   fresh with them?       Yeah, probably did.            But I get fresh
13   with guys, not for being gay, but I get fresh with
14   them by telling them dirty jokes and stuff.                    You know,
15   what's a guy like to hear about?              Sports game, what
16   the score was last night.          You want to try to take me
17   on in tennis.     I do all that kind of stuff.
18       Q   Okay.     So is that a yes, you were using this
19   lawsuit as a threat to get Mia Matthews, I guess in
20   your words, to be polite to you?
21           MR. SALAZAR:       Objection, form, asked and
22   answered.
23           THE WITNESS:       Since I really didn't know too
24   much about her before then, probably I used the loan,
25   as a collateralized loan, and if I can get a kicker,


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 114 of 250


                                                                         Page 113

1    which I already told you what a kicker was, it was,
2    like, women rely on the children more than the guys
3    do, and -- because they bring them into the world,
4    they take care of them until they're a hundred-and-
5    fifty years old or whatever.
6              So my concept is that if I deal against their
7    children, I can get a woman to convince the husband to
8    do whatever they have to do.            I'm just trying to get
9    paid here.    In 2010 I'm just trying to get paid.                   So
10   I'm going to use some influence that would be maternal
11   influences on that particular woman, not to go to bed
12   with me, but to probably entice what -- what I can see
13   is going on here, sounds like I tried to form trusts
14   for their children, because it sound like Bob didn't
15   set up any trusts and take care of the kids.                    And I
16   probably put some influence on her to get her husband
17   to pay the friggin' amount of money, so that's my
18   intent.
19             I've always had a lot of girlfriends after I
20   got divorced.    I didn't get divorced because I didn't
21   have any girlfriends before that, because my wife
22   would come in here and explain, "Glenn was always on
23   the road, he didn't have time for girlfriends."
24   BY MR. GEORGE:
25       Q     So your kicker here, you already testified,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 115 of 250


                                                                          Page 114

1    was this trust, you know, a philanthropic trust, for
2    the benefit of the Matthews family.
3            I'm talking about here whether you were
4    trying to leverage Mia so that she would be a
5    paramour?    That's what was really happening here,
6    wasn't it?
7            MR. SALAZAR:       Object to form, asked and
8    answered.
9            THE WITNESS:       Asked and answered.               I told you
10   what my intentions are.           I do ways of trying to get
11   people -- give me your first born child, I said --
12   every time I say that.           I'm going to make you
13   pledge -- if you're gonna take and borrow money from
14   me, I want your first born child.                  Well, that would be
15   the last thing that person will not pay me, before
16   paying somebody else, is that I'm going to                    make --
17   I'm going to take their first born child.                    I can't
18   personally, but that's why I get involved with a lot
19   of their families and their kids, and I play polo
20   against the Ganzis.       I mean, I can go against Sarah,
21   dealing with their education, their kids.
22   BY MR. GEORGE:
23       Q   You never told Mia Matthews you wanted her
24   first born child, did you?
25       A   I positively would say that.                  I would


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 116 of 250


                                                                         Page 115

1    guarantee you, say, "Hey, if you're gonna borrow money
2    from me, you better realize that I will -- I want the
3    first born child," and they're going to say, you
4    never -- "You'll get paid," because everybody is going
5    to pay you when they borrow the money.                 It's what
6    happens to them afterwards, that somebody else attacks
7    them, health, whatever it may be, or find out about
8    their husband, what all the things are worth, because
9    their husband is going to pay me back.
10       Q    That Exhibit No. 5, please turn to Page 296.
11       A    Got it.
12       Q    It's a letter dated October 7, 2010 on
13   Equipment Leasing International, LLC letterhead to Mia
14   Matthews and Robert Matthews from you.
15            Do you remember writing this letter?
16       A    Nah, I -- first of all, I never typed a
17   letter out in my life, so I don't -- I can't even
18   type.   That's why my texting takes me for ever, and
19   don't even still know how to do it verbally, because I
20   have to think very slowly, so my texts take forever,
21   so you'll find out my texts are very minimal, compared
22   to a person in today's world.
23            Sorry to make this more complicated, I know
24   you said just answer the friggin --
25            MR. SALAZAR:      No, no, it's just funny because


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 117 of 250


                                                                         Page 116

 1   it's true.      I know how you --
 2   BY MR. GEORGE:
 3       Q     So do you recall --
 4       A     No, I didn't type -- I never sent this
 5   letter, never sent a letter in my life.
 6       Q     Your testimony is that you didn't send this
 7   letter to the Matthews?
 8       A     No.    I sign them.        I have somebody else put
 9   them together.      I give them a concept, whoever is
10   available at the time.
11       Q     So your concept -- I'm sorry, your testimony
12   is that you told somebody about the concept of this
13   letter and had them draft it for you?
14       A     Probably so.      Let me read the letter first.
15       Q     Please do.
16             MR. SALAZAR:      While he's doing that, go off
17   the record.
18             (Discussion off the record.)
19             MR. GEORGE:      Let's go back on the record,
20   please.
21   BY MR. GEORGE:
22       Q     Could you please repeat what you just said
23   Mr. Straub?
24       A     Yeah, I said, I know I didn't write this
25   letter because, one, I never write a letter, and,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 118 of 250


                                                                           Page 117

1    number two, there's a word in here, E-L-I-C-I-T-I-N-G,
2    I don't know what it means, how to pronounce it, or
3    anything else, so I couldn't have used it.                    So I
4    probably told the concept to somebody, send her a
5    personal letter, here's what I can say, they lied to
6    me up 'til now.        It's so many days after the time
7    period, and I'm gonna go after them for more money or
8    go after them for maybe more than just one thing.
9            So I think I know what the letter says.                       I
10   don't know who did it, but it took me, what, ten
11   minutes to read a -- you guys can probably read in it
12   in two minutes, and I read it in ten minutes.                        I have
13   to read it out loud to myself.
14       Q   In the first paragraph, and I accept what you
15   just said, in the first paragraph, this letter says,
16   "When you needed me the last minute to save your
17   Nantucket home, I was there."
18       A   Mm-hmm.
19       Q   Is that a true statement?
20       A   I don't know that it was the last minute, but
21   it would have been -- it seems like what I'm saying
22   there or somebody is saying there, and they probably
23   checked the date, that it was very close to a
24   foreclosure sale, and they needed the $700,000.                       I
25   don't know if that happened or not, but I'm saying


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 119 of 250


                                                                            Page 118

1    that's what this person remembered it to be, because I
2    do not write letters, because I can't spell words.
3          Q    Well, is there any way of you knowing who
4    would write a letter like this for you back then?
5               Did you have a secretary?
6          A    Maybe a girlfriend, you know, maybe a
7    girlfriend, maybe Larry Zink, Jeff Zink.                     I probably
8    had still five lawyers at that particular time,
9    because we were in a process of doing -- whoever had a
10   typewriter available could go ahead and do it, a
11   secretary, could be a comptroller, could be an office
12   manager, could be anybody, and they would have given
13   it to me, and before I signed it, I would have read
14   it.     But they used a word that I didn't know what the
15   word meant.
16         Q    Understood.       The next sentence says, "On the
17   last Sunday in June, the day before the foreclosure
18   sale, I dropped what I was doing and had loan
19   documents drawn up throughout the night so that the
20   loan could fund on Monday morning before the 10:00
21   a.m. foreclosure sale."             Is that a true statement?
22         A    I'm pretty sure it was, but it would be --
23   we'd have to go back and check the dates and see -- it
24   might have been a day before.
25         Q    But did you drop everything that you were


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 120 of 250


                                                                         Page 119

1    doing, so that this could get done, you, personally,
2    Glenn Straub?
3        A   I probably always have something going on.                      I
4    told you how many hats I wear, so most likely I had to
5    give this to somebody to get a check made out.                      Yeah,
6    so I had to tell three or four different people,
7    because you don't just get a check out of this company
8    without going through my security procedures.
9        Q   And for you, giving your holdings and your
10   businesses and who you are, this is a microscopic deal
11   in your eyes, correct, for $775,000?
12           MR. SALAZAR:       Object to form.
13           MR. GEORGE:       Whatever the amount is.
14           THE WITNESS:       It's getting close to I would
15   pay attention to it, and it's not $20,000 and it's not
16   seven million, so it's probably some -- falls within
17   that category.     If I had another better deal, I would
18   have done business again, "Guys, take care of it," or
19   if they got themselves in trouble and I couldn't get
20   them out, then so be it.
21   BY MR. GEORGE:
22       Q   Well, didn't you tell me in the course of our
23   conversations about this case that the 27 to $37
24   million that you have in this project is not even a
25   significant sum of money for you?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 121 of 250


                                                                         Page 120

1              MR. SALAZAR:     Object to form.
2              THE WITNESS:     I think you're talking
3    settlement negotiations.          I --
4              MR. GEORGE:     I'm not --
5              THE WITNESS:     -- I never talked to you.                That
6    would be in settlement negotiations up to now.                      So why
7    would you want to quote something out of the
8    settlement negotiations?
9    BY MR. GEORGE:
10       Q     Mr. Straub, with all due respect, you and I
11   have had number a conversations that had nothing to do
12   with settlement.       You like to talk to me outside of
13   hearings and in the courthouse --
14       A     You're wrong --
15       Q     -- and I enjoy your conversations.
16       A     -- you're wrong.        I talk to you concerning
17   settlement and saying, is this a real good choice of
18   times?    I'm starting to learn more about the
19   bankruptcy rules, and there's things called "taking a
20   haircut" and doing other things.              I bought three or
21   four major things in bankruptcy.              Never had anything
22   close to judges determining insolvency and stuff like
23   that.    So I'm learning something here.
24       Q     For the record I have never disclosed
25   anything that Mr. Straub has told me in the context of


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 122 of 250


                                                                         Page 121

1    settlement negotiations, nor would I, and the
2    conversation that I'm talking about occurred outside
3    of any settlement negotiations, in personal
4    conversations.
5        A   Well, you're wrong.           I'm putting it on the
6    record too.    You're a hundred percent wrong.                  That's
7    when I talk to other people who -- I'm not allowed to
8    even talk to you guys without having a lawyer present,
9    so tell me what lawyer was there when I made that
10   statement.
11       Q   Mr. Domb was there.
12       A   Okay.    Well, get Alex upstairs, he's at his
13   office less than 50 feet away from this office here.
14       Q   Okay.    I'll depose him next.
15       A   Okay.    What was the statement now?                 You got
16   me so worked up.       What was the statement?
17           MR. SALAZAR:       I don't know.
18           THE WITNESS:       Something about what I said.
19           MR. SALAZAR:       Let's him ask a question.
20           THE WITNESS:       So get Alex in here.
21   BY MR. GEORGE:
22       Q   So on a deal that was only $775,000 --
23       A   How much money it is?
24       Q   -- you were -- I'm sorry, let me get the
25   exact amount.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 123 of 250


                                                                         Page 122

1             On a deal that was only $737,277.44, for
2    people that you've already testified you barely knew,
3    you dropped everything and worked throughout the night
4    in order to help them stave off a foreclosure; is that
5    right?
6             MR. SALAZAR:      Object to form.
7             THE WITNESS:      No.     My letter here is saying
8    to that girl, "I did something.              Now, you do
9    something.    Get my damn money paid, without going
10   through a lawsuit."       It cost me about five grand just
11   to do the simple closure, and I probably have -- not
12   foreclosure, a simple collection, and I probably have
13   300 at any one time that people owe me, from their
14   country club memberships, their employees that get
15   loans from the company, and, you know, name it.                     I had
16   too, too, too many of them.           So this is my trying to
17   say -- this is how I collect the money, is to get her
18   to put some pressure on whoever has got the money to
19   pay me probably.       More than 300.
20            What time is it?
21            MR. SALAZAR:      1:45 (sic).
22            THE WITNESS:      Oh, it's after one o'clock.
23            MR. SALAZAR:      Yeah.
24            THE WITNESS:      Okay.      We're going to take a
25   break at 2:00.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 124 of 250


                                                                         Page 123

1             MR. SALAZAR:       You sure you want to go that
2    long?
3             THE WITNESS:       I don't care.           Let's see where
4    he's going, what direction.
5             MR. SALAZAR:       Maybe we'll get to the
6    bankruptcy now.
7             THE WITNESS:       Whenever you get to a new
8    category, we're going to take a lunch break,
9    everybody.
10            MR. GEORGE:       Whenever you'd like a break,
11   that's fine.
12            MR. SALAZAR:       Well, you want to keep going
13   until one o'clock?
14            MR. GEORGE:       Whatever is convenient for
15   Mr. Straub.
16            THE WITNESS:       It's quarter 'til, so we can
17   break now -- we can go to a new category, other than
18   me and Mia, whatever that means, and personalities --
19   I'm telling you, you're going in the wrong direction.
20            MR. GEORGE:       This will be quick.
21            (Thereupon, a document was marked as Exhibit
22   No. 6 for identification.)
23   BY MR. GEORGE:
24       Q    Mr. Straub, I'm handing what's been marked as
25   Exhibit 6 in your deposition, and it's a letter dated


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 125 of 250


                                                                         Page 124

1    August 28, 2010 --
2        A     Look at the date.
3              MR. SALAZAR:     October 7th.
4              THE WITNESS:     This is before, okay.
5    BY MR. GEORGE:
6        Q     -- from you on Equipment Leasing
7    International letterhead to Robert Matthews, and I'm
8    going to dispense with the question about whether you
9    wrote this and all of that, given your answers to the
10   last one.
11             If you would just look at the last paragraph
12   of the letter, which says, "On a separate note, I
13   looked at my calendar and noted that Monday, August
14   30, 2010 is the deadline to work something out on Elm
15   Street.    I can act spontaneously once in a while, but
16   this seems to be an every day occurrence with you.
17   Please take care of your family, as it seems like that
18   is the only thing that counts in the end."
19             What are you talking about when you say,
20   "August 30, 2010 is the deadline to work something out
21   on Elm Street"?
22       A     If Elm Street is the $700,000 loan, help me
23   out there, because I don't --
24       Q     Elm Street --
25       A     -- maybe I made other loans.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 126 of 250


                                                                         Page 125

1        Q   No, you're talking --            it appears to me that
2    you're talking about something else.                 You first start
3    out in this letter talking about the Nantucket home,
4    and then you say, there's also a deadline coming up on
5    Elm street.
6        A   Wow, I don't know, unless you tell me what
7    state or something is Elm Street.
8        Q   I don't know.        That's why I'm asking you the
9    question.
10       A   Did I make more loans to them?                 I don't know.
11   You know, Bob, I told you, he was always talking about
12   the next deal, so --
13       Q   So you have no recollection of doing any kind
14   of deal with Mr. Matthews in connection with a
15   property on Elm Street?
16       A   Not unless I made a mistake and Elm Street is
17   the Nantucket property or something, because I don't
18   remember -- he's not on Elm Street.                I think that
19   house of is in Casa de Campo or Casa something over in
20   Palm Beach.    And the hotel?         I don't know, I think he
21   went through a whole phase of foreclosures and stuff
22   like that.    He was a big hitter when I knew him, and
23   so I don't remember Elm Street.              So, again, whatever
24   I'm saying there, somebody will have to explain to me
25   what is Elm street, and I can act spontaneous, which


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 127 of 250


                                                                         Page 126

1    must mean outward -- or up, like that --
2        Q   Have you -- sorry?
3        A   "Once in a while, but this seems to be an
4    everyday occurrence."        What does?           "Please take care
5    of your family."       That's me.       "As it seems like" --
6    we're still friends today, you know.                 In other words,
7    I saw him, he didn't punch me, I didn't punch him.
8    The son-of-a-bitch cost me 30-some million dollars and
9    I should probably punch him, but -- that's how we did
10   things in West Virginia.          Here I guess you just sue
11   people, and you have to bring a third party in, called
12   lawyers, but "Please take care of your family, as it
13   seems like that is the only thing that counts."
14           Okay.     So this is before the other letter,
15   and so I'm saying to him, pay me the money.
16       Q   If you don't specifically recall what Elm
17   Street is talking about, have you recalled doing other
18   deals with Bob Matthews besides the 11 Cliff Road deal
19   that we're talking about and the Palm House Hotel
20   property?
21       A   If I did I would say it to you, but I can't
22   remember right now.       I mean, that's been eight years
23   ago, and I'm not trying to be cute, I just can't
24   remember, so he must have -- whatever he did, must
25   have paid me.     Maybe he borrowed some money on a place


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 128 of 250


                                                                         Page 127

1    called Elm Street.       Don't know.
2        Q   If we wanted to find out what Elm Street was
3    and the terms of that transaction, who would we ask?
4        A   I'll find -- Craig.
5        Q   Craig Galle?
6        A   -- but Sal's been here for probably 20 years,
7    and he worked for Disney for 20 years, and I stole him
8    off of Disney, so I can ask around during lunch and
9    find out if they remember.           It might just be a
10   misprint.
11       Q   Okay.
12       A   Or did I have any -- better question, why
13   don't you ask me, I tell people how to get to this
14   brain of mine, is ask me, is there any other loans I
15   made to Bob for -- or loans or security or -- I don't
16   know, drop a name for him or something like that,
17   introduce him to somebody, that might help out a
18   little bit more, because you're trying to prove my
19   relationship with Bob, and I guess Mia is a little bit
20   closer than my normal thing.
21           So why don't you ask me the right kind of
22   question, instead of just asking -- then you come back
23   and say -- I don't know what.            I'm trying to tell you,
24   I don't know what Elm Street is.              Nobody knows what
25   Elm sheet is.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 129 of 250


                                                                         Page 128

1              I have to probably ask the bigger question to
2    my troops of what is -- is there anything I did for
3    Bob.   I maybe got him tickets for one of the sports
4    games at the arena, because he ran the arena for eight
5    or ten years or something.           So everybody was always
6    bugging me about arena football and everything else or
7    climbing up on the top of the thing, where the bums
8    fall off and die.
9              MR. SALAZAR:     I'm not aware of any other
10   deals, counsel, by the way.           Go ahead.
11             THE WITNESS:     They did, they climbed up on
12   the top to stay warm, and people from New York would
13   help me out with Camillus House.              We'd take care of
14   700-and-some unwed mothers, and we'd take care of
15   about 2,000 -- feed 2,000 people that damn New York
16   sends down here all time.
17             MR. SALAZAR:     Answer his question.
18             THE WITNESS:     Okay.      I'll find it.
19             MR. GEORGE:     This is a good place to take a
20   break.
21             (Thereupon, upon a lunch recess was taken at
22   12:50 p.m. until 1:30 p.m.)
23             MR. GEORGE:     Shall we go back on the record,
24   please.    Just for purposes of time, I want the record
25   to reflect that we're going back on the record at


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 130 of 250


                                                                         Page 129

1    1:48.
2            MR. SALAZAR:       Great.
3            (Thereupon, a document was marked as Exhibit
4    No. 7 for identification.)
5    BY MR. GEORGE:
6        Q   Mr. Straub, I'm going to show what's been
7    marked as Exhibit 7 to your deposition.
8        A   It's important, because we needed that too.
9        Q   Okay.    It's an e-mail -- again, this is
10   Exhibit 7 to your deposition, and it's Bates labeled
11   00523 through 00528, and on the very top of that page
12   it says, "Regarding HIGH DOLLAR," all in caps, "115
13   Lower Church Hill," and then it has some numbers after
14   that, and it's an e-mail from Craig Galle to -- it
15   looks like -- well, I'm just going to read the e-mail
16   address.   It's Rvmatt22@gmail.com.
17           Do you know whether that is an e-mail address
18   for Bob Matthews?
19       A   I have no idea.
20       Q   Isn't it true that Bob Matthews' full name is
21   Robert V. Matthews?
22       A   I have no idea.          Bob Matthews is what -- Bob
23   I've always called him.          I don't know he had -- if he
24   goes by Robert or V or victory or anything else.
25       Q   Okay.    Now, if you look a little further down


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 131 of 250


                                                                         Page 130

1    the page after the confidentiality notice, there's
2    another e-mail, and it says from Bob Matthews, and it
3    has the e-mail address Rvmatt22@gmail.com.
4             Do you see that?
5        A    Yes.
6        Q    So would you agree with me that that is an
7    e-mail address for Bob Matthews?
8             MR. SALAZAR:       Object to form.
9             THE WITNESS:       I have no idea.
10   BY MR. GEORGE:
11       Q    And you'll see that's to Craig Galle, that's
12   Craig Galle's e-mail address, correct?
13       A    Pololawyer at -- I've heard him say that.
14   Yeah, I've heard him say, "Send it to
15   Pololawyer@aol.com."        I've heard him say that.
16       Q    Now, do you know where the 115 Lower Church
17   Hill property is?
18       A    No.    Does it say there what state?
19       Q    It doesn't.
20       A    Hmm.
21       Q    Are you familiar with a 115 Lower Church Hill
22   property that was owned by Robert and Mia Matthews in
23   Nantucket?
24       A    No.    I said I walked up a road from -- seems
25   like the docks.        It was as hot as a sun-of-a-gun, and


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 132 of 250


                                                                         Page 131

1    we went into one building, and then we went into the
2    hotel.   It was half completed or something or it was
3    under remodeling.       That's about all I remember.
4        Q    Now, you mentioned earlier your understanding
5    that Bob Matthews had been indicted.
6             What's your understanding of why he's been
7    indicted?
8        A    He had some shenanigans to where he borrowed
9    some money or wire transfers or did something -- I
10   think he, as I understand, stole it out of monies that
11   were supposed to be coming in to who financed him, and
12   spent that money up there.           And so I don't know if
13   they're going after him for that stealing or for the
14   fact that he had some shenanigans up in Connecticut.
15   I don't know if -- I don't think Connecticut is in
16   Nantucket, don't even know how that works.                   So the
17   Connecticut is hearsay.          I read the article that he
18   did some wire transfers to pay off money, and now that
19   we see that he's being sued by or something about the
20   SEC, it's something to do with that, or something to
21   do -- let me see.       I really -- that's about it.
22            You can kind of refresh my memory.                  I heard
23   all kind of things about Matthews, that he has done
24   wrong things.     He got, like, 300 years of indictments,
25   so it must mean that they -- he did something wrong up


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 133 of 250


                                                                         Page 132

1    there.   I don't know if it was Nantucket or
2    Connecticut, but it seems like it has something to do
3    with Connecticut, and that's when Nick got involved
4    with it, and I think Nick was his go between or
5    something.
6        Q    When you say "Nick," you're referring to Nick
7    Laudano?
8        A    Laudano, yeah.          He was a -- but from what I
9    understand, they are all single counts except for
10   Bob's, so Bob must have been the ring leader.
11       Q    Okay.    Now, I misspoke, and let me correct
12   myself for the record and for you, 115 Lower Church
13   Hill is actually in Connecticut, not Nantucket.
14       A    Oh, okay.
15       Q    So, now, Nick Laudano, has Nick Laudano --
16   well, let me back up a minute and rephrase.
17            You spoke about Bob -- in your answer just
18   then, you spoke about Bob Matthews getting financing.
19            Were you talking about financing for the Palm
20   House Hotel project?
21       A    Getting financing?           No, you were asking me
22   about this -- you said was he in trouble, and I said,
23   "I hear that he got himself in trouble about
24   Connecticut," and that he made somebody mad, like a
25   governor or something, and they're pushing the


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 134 of 250


                                                                          Page 133

1    criminal thing against him for doing something.
2    That's all I know.
3        Q   Okay.    In the context of your answer, I
4    thought I also heard you say that you thought that the
5    indictments related to spending money that was
6    supposed to be used to finance the Palm House --
7        A   Yeah, I'm just assuming that.                  I'm just
8    putting two and two together.             During this
9    investigation I started finding -- sitting in the
10   depositions and the claims your clients have been
11   bringing in a federal lawsuit, that you're trying to
12   educate me -- you're not trying to.                 You're educating
13   me that it had something to do with the hotel, and I
14   think the indictments were something to do with
15   Connecticut, and I'm not sure -- then I started seeing
16   something here.        Your counterparts were asking
17   questions about, isn't it true that he took money to
18   and paid off his house, because we all sit back and
19   wonder how in the hell can somebody sit in that house,
20   when he wasn't paying anybody, as we understand,
21   and -- people ask me that all the time, how does he
22   stay in that house, when he's got no income coming in?
23   I'm saying, the guy is either the smartest or he's the
24   luckiest person in the world.
25           And then he took money and bought a yacht.                       I


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 135 of 250


                                                                          Page 134

1    said that's crazy, because I'm in the yacht business,
2    they didn't ask me one question about yachts, or I
3    could have told them how much to pay for yachts and
4    stuff, and that he paid -- he got some money from
5    someplace, which I guess is out of the financing of
6    this thing, for something up in Connecticut, that he
7    paid off his mother's house or something, maybe it's
8    this Elm Street thing, mother's house, which I never
9    checked out, and where did he come up with the money
10   to do that?    And then I guess it went under right
11   afterwards.    They ran it through Nick or something.
12   That's all I know about it.            Just hearsay.
13       Q   So let's take a look at this e-mail again.
14   Now, the e-mail, toward the middle of the page, that's
15   going to Craig Galle, on February 11, 2014, was Craig
16   Galle still your lawyer?
17       A   He's always been my lawyer from -- 20 some
18   years probably.
19       Q   So this e-mail says, "Dear Craig, please send
20   me the --
21       A   He's one of many lawyers.                  Okay.
22       Q   It says, "Dear Craig, please send me the
23   resolution as specified below.              That way we can bypass
24   the operating agreements.           Thank you so much for
25   helping out with this.           Bob."


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 136 of 250


                                                                         Page 135

1            Do you have any idea what he's asking -- Bob
2    Matthews is asking Craig Galle to do here?
3        A   No, I don't.       Something about an operating
4    agreement.    I don't even know what an operating -- I
5    never had any operating agreements with people, but
6    maybe the guys that do the legal stuff around here
7    made an operating agreement with somebody.
8        Q   Okay.    And from the top --
9        A   I thought Bob bought the place or he bought a
10   company that we had or something like that.                    What's it
11   got to do with operating agreements?
12       Q   Okay.    Well, we'll find out.
13       A   Yeah.
14       Q   So the subject of the e-mail in the middle,
15   it also says, "High Dollar, 115 Lower Church Hill,"
16   doesn't it?
17       A   That's what it says.
18       Q   Now, underneath that last e-mail I read, it
19   says, "Nick, here is the info required by our entity
20   team to allow us to use your company on the contract."
21   It says, "We need a resolution from Botticella
22   Advisors, LLC on their company letterhead authorizing
23   Nicholas to sign on behalf of the buying entity, NJL
24   Development, LLC.       This resolution will need to be
25   signed by Craig as the manager of Botticella Advisors,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 137 of 250


                                                                          Page 136

1    LLC.    This would allow us to bypass both operating
2    agreements.    This will also eliminate the tiered
3    signature block on the purchase agreement, as Nicholas
4    will be considered an authorized signatory for the
5    buying entity."        Do you see that it says that there?
6        A     I see what you just read.
7        Q     Do you know what it means?
8        A     I have no idea what it means.                Never seen
9    anything, no one ever asks me about that stuff.
10       Q     Do you know whether Craig Galle was involved
11   with Botticella Advisors?
12       A     I don't know who Botticella is.                 I don't know
13   if Craig was involved with them or anything else, even
14   hearsay.    Maybe there's something happening in
15   attorney/client privilege, that I'm sitting in an
16   office with five other attorneys, I'm preparing for
17   here, preparing for your international -- your federal
18   case, and somebody said who Botticella is, I don't
19   know.    Never stood out in my mind.
20       Q     Is it your testimony that you've never heard
21   about the 115 Lower Church Hill property prior to
22   today?
23       A     I know nothing, where that is.                You'll need
24   to help me by saying what state it is, and I don't
25   think I've ever been to what I understood was Bob


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 138 of 250


                                                                         Page 137

1    Matthews' mother's house or Nick Laudano's house that
2    he got in trouble with or Mia or Bob or anybody else.
3    If there is -- what the federal people are going
4    after, I'll be getting deposed someplace or interviews
5    and stuff.    I've talked to everybody.               I tell them
6    exactly what I know.
7        Q   Okay.    So what I'm asking you is, as you sit
8    here today, is it your --
9        A   I don't know who Bonacelli (phonetic) is.
10       Q   That's not my question, sir.
11       A   All right.
12       Q   What I'm asking you is, as you sit here today
13   is it your testimony that you never heard about the
14   115 Lower Church Hill property before today?
15           MR. SALAZAR:       Object, asked and answered.
16           THE WITNESS:       Not as 115 Elm street or
17   anything like that.       I don't know those numbers.                If
18   you tell me what it is, is it a house, an apartment
19   house, the hotel in Nantucket, what it is, what is at
20   that address, and then I can tell if I've ever been
21   there, because I said to you I haven't been to any of
22   them, other than that time I walked up the pathway in
23   Nantucket and went into two different buildings, and I
24   think we left the next day or something.
25   BY MR. GEORGE:


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 139 of 250


                                                                         Page 138

1        Q   This isn't Nantucket.
2        A   Okay.    Well, then you gotta tell me where
3    it's at.   What's so big a secret about?
4        Q   I told you it's in Connecticut?
5        A   Well, I don't think I've been in Connecticut
6    in my life, other than Boston -- is Boston in
7    Connecticut?
8        Q   No.    Boston is in Massachusetts.
9        A   Okay.    I think we left Boston and went over
10   there and came back.       Okay.      It's in Massachusetts.              I
11   don't think I've been in Connecticut in my life.
12           MR. SALAZAR:       You haven't missed anything.
13           THE WITNESS:       It's very cold.
14   BY MR. GEORGE:
15       Q   Do you know who Jade Yu is?
16       A   Who?
17       Q   Jade Yu?
18       A   No, not me.       I'm GS.       Who is GU?
19           MR. SALAZAR:       No, it's a name he's saying.
20   It's Jade Yu -- how is it spelled?
21           MR. GEORGE:       Y-U.
22           MR. SALAZAR:       Y-U.      It's two names, Jade Yu.
23           THE WITNESS:       I have no idea.
24           At the time, tell me what year it was, and
25   maybe someone -- I asked somebody across the hallway


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 140 of 250


                                                                          Page 139

1    and they said, "Ah, yeah, that's Jimmy's company," or
2    something.
3    BY MR. GEORGE:
4        Q   If you turn to the page Bates labeled 525 of
5    that document --
6        A   Go ahead.
7        Q   -- at the top of the document, it's an e-mail
8    from Craig Galle to Jade@palmhouse@gmail.com, among
9    other people, and the subject is regarding NJL
10   Development Group, LLC, broad POA, and then it says,
11   "Jade, see the attached power of attorney, let me know
12   if it is okay, then I will sign, Craig."
13           Do you know who Jade Yu is?
14       A   No, no.        I have no idea.         Maybe it's a time
15   somebody told me.        I don't think -- I didn't see the
16   piece of paper, 525.        It would have been an e-mail.                  I
17   wouldn't have sent it.
18           MR. SALAZAR:        Are you done with your
19   questions on this thing?
20           MR. GEORGE:        Yes, I'm done with it.
21           THE WITNESS:        Good investigation, guys, but
22   I'm not sure how this ties to what we're doing here,
23   but keep running your bill up here.                 I'm gonna take
24   and at some point have to decide you're not even -- or
25   trying to get information that has nothing to do with


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 141 of 250


                                                                         Page 140

 1   this case, but keep going.
 2            MR. GEORGE:       Move to strike.
 3            Could you please mark that.
 4            (Thereupon, the document referred tow as
 5   marked as Exhibit No. 8 for identification.)
 6            MR. SALAZAR:       Thank you.
 7   BY MR. GEORGE:
 8       Q    Mr. Straub, I'm showing you what's been
 9   marked Exhibit 8 to your deposition.                  It was a
10   document that was filed in the case United States of
11   America versus Robert Matthews in the United States
12   District Court, District of Connecticut, and it's
13   entitled Declaration of Glenn F. Straub.
14       A    Okay.
15       Q    Do you recognize that document?
16       A    No, but I'll probably -- by my signature
17   being on there, maybe it's one of the hundreds of
18   things that come in every day to me.
19       Q    Would you look at the second page of the
20   document for me, please?
21       A    Yeah, I got it.
22       Q    Is that your signature, sir?
23       A    Yep, that's my signature.
24       Q    Why don't you take a minute to read that,
25   since you don't recall it, and then I'll ask you a


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 142 of 250


                                                                         Page 141

1    question.
2        A   It'll -- say take "five" minutes and read it,
3    because I'm not --
4        Q   Okay.     Take as long --
5            MR. SALAZAR:       As quickly as you can.
6            THE WITNESS:       -- good at reading.
7            Read it as quick as I can, okay.                  So my eyes
8    don't jump to the second line I gotta put a piece
9    paper underneath of it, so -- and it's better if
10   somebody reads me things, because 90% of the things,
11   they get read to me, and I don't have to sit here and
12   read it.
13           MR. SALAZAR:       Well, go through it.
14           (Inaudible discussion off the record between
15   Mr. Salazar and Mr. Chantayan.)
16           THE WITNESS:       Geez, something is wrong there.
17   I'm not 51, I'm 55 years in business.
18           MR. GEORGE:       Are you ready for me to ask you
19   questions about the document, sir?
20           THE WITNESS:       Mm-hmm.
21   BY MR. GEORGE:
22       Q   Okay.     So now that you've read the document,
23   does is refresh your recollection as to whether or not
24   you've seen it before?
25       A   Yep.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 143 of 250


                                                                         Page 142

1        Q    So you did see it before?
2        A    Been months ago, it seems like.                  It had to be
3    months ago, yeah.
4        Q    Is there anything in this declaration that's
5    not correct that you would like to correct at this
6    time?
7        A    I think that one down there in five, I think
8    I've been around for 55 years, so I appreciate the
9    government trying to protect me, but harassment by
10   Mr. Matthews -- I guess that's what they are
11   protecting me, by not letting him communicate, but I
12   feel that after 51 years of business and being 71
13   years old, that I can handle myself in an appropriate
14   manner, and I think I've been around more than 51
15   years, 51-plus years, it should be.                 Oh, I do have a
16   plus, okay.    So it's correct.
17       Q    So why did you file this in a federal case of
18   Mr. Matthews where he's been indicted on a project --
19       A    Document speaks --
20       Q    -- where you're standing to lose all of this
21   money?
22       A    Document speaks for itself.                I've obviously
23   said what I was trying to do.              I wanted to maybe ask
24   him questions about what was his intentions with this
25   building as far as, were they gonna make a hotel?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 144 of 250


                                                                         Page 143

1    Were they gonna make condos?            Were they gonna go ahead
2    and do an AirBNB?       We're they gonna -- did they have
3    any clients as far as the restaurants go, trying to
4    find out what they were going to do, so I don't have
5    to go out and beat the bushes.             People are still
6    asking me about that piece of property, every night I
7    go out, somebody says, "What are you doing with the
8    hotel, what are you doing in the newspaper?"                    I can't
9    answer their questions.
10       Q   Other than that reason that you just
11   described for filing this declaration in a federal
12   case where Mr. Matthews is being sued, or, I'm sorry,
13   is -- let me rephrase the question.
14           Other than the reason you just articulated
15   for signing that document, are there any other reasons
16   why you filed that in the United States --
17       A   Each --
18       Q   -- versus Bob Matthews matter?
19       A   -- each paragraph says what I'm trying to do.
20   It says, "I don't care if" -- I can handle myself.                      I
21   want to talk to the guy, and -- I want to talk to the
22   guy.
23       Q   Okay.    So let's go --
24       A   I guess he can't -- I must have tried to talk
25   to him, and I was either informed by his attorneys or


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 145 of 250


                                                                         Page 144

1    by him or something that the government doesn't want
2    me talking to you, and I'm saying, okay, that -- this
3    thing is for harassment, that he's going to harass me.
4    I'm a big boy.     You can call me anything you want to,
5    whenever he does it.       So, I guess, look at what
6    happened at this, the federal government says, "Yeah,
7    you can talk to Straub."          I don't know if we ever
8    talked, that's the trouble.           I don't think we ever
9    talked after that.
10       Q   Let's look at Paragraph 1, it says, "I am an
11   acquaintance of Robert Matthews."
12       A   Yeah.
13       Q   So despite the fact that we've been talking
14   today about transactions that go back ten years and
15   you're helping them save their house in Nantucket and
16   you've testified that you've known Mia Matthews for 20
17   years, it's your position that --
18       A   Knew of her.       There's a lotta difference
19   between knew her and knew of her.
20       Q   -- that as of June 5, 2018 when you filed
21   this, you were just an acquaintance of Robert
22   Matthews?
23           MR. SALAZAR:       Object to form.
24           THE WITNESS:       Well, it's my determination of
25   what the word "acquaintance" is.              I know the guy.          I


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 146 of 250


                                                                          Page 145

1    never -- again, they told me don't joke.                  But I never
2    slept with the guy, meaning that I wasn't smoking a
3    peace pot (sic) with him.          I wasn't -- you know, back
4    in the old days, we would -- I hadn't even had but
5    twice marijuana in my life, and they'd say, did you
6    ever smoke -- the polo players use a material called
7    Mahtay (phonetic).       I think it's a form of marijuana,
8    but they all sip the damn thing at the polo field, and
9    you have your buddies, and you let each buddy sip out
10   of a Mahtay pipe.       I never had that with Bob.                  Bob was
11   an acquaintance, and I think I say in there that Mia
12   was a longer term friend or something.                 I saw her, not
13   that I was ever -- I was on her radar screen or she
14   was on my radar screen.
15           MR. GEORGE:       Can you read back just the last
16   sentence of that answer?
17           (Thereupon, the portion of the answer
18   referred to was read back by the court reporter as
19   recorded above.)
20   BY MR. GEORGE:
21       Q   It's your testimony that she was never on
22   your radar screen and you were never on her radar
23   screen, that's your testimony?
24           MR. SALAZAR:       Objection to form.
25           THE WITNESS:       For 20 years.           Probably ten


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 147 of 250


                                                                         Page 146

1    years of that 20 years, I knew of her, because she was
2    an actress, and I saw her on different events, and
3    she'd do that cartwheel.          That's about all I knew of
4    Mia.    Never went to school with her.               She never did
5    anything else with me.
6    BY MR. GEORGE:
7        Q     So Paragraph No. 2, "Mr. Matthews recently
8    asked to borrow a car from me."
9              Isn't it true that --
10       A     About the what, car?
11       Q     "Mr. Matthews recently asked to borrow a car
12   from me."    Isn't true that you --
13       A     I don't want to push that.              I said, "Tell
14   that husband of yours, if he doesn't have a car, I'll
15   lend him a damn car."        There must be seven cars down
16   there right now I brought back from the casino, don't
17   have a home for them, and he can borrow one of our
18   cars if he wants to, but it doesn't look good to guys
19   to have him running around in a Rolls Royce.
20       Q     I understand.      So you offered to let him
21   borrow a car --
22       A     Yeah.
23       Q     -- he didn't actually ask to do it?
24       A     No, I don't think he called me and asked me.
25   I probably said to Mia -- because I was -- remember, I


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 148 of 250


                                                                         Page 147

1    told you, I talked to her, that if you guys worry
2    about the kids going to school, we have foundations
3    that will go ahead and do that.              Our first responder
4    foundation will be a 300-and-some-million-dollar
5    foundation before she's done.
6        Q    I understand.
7        A    And so I'm saying there's foundations here
8    that can help people out.          It's not like I have to do
9    it for my own personal needs.            So him driving around
10   with a broken down Rolls Royce, and he's stuck at
11   home.   I guess he was under -- I don't know if it's
12   home arrest or whatever was going on.                 I'm reading the
13   newspaper like everybody else.             I said, "Hey, don't
14   worry about the kids.        Take and fight your battle,
15   don't worry about your kids.            If they gotta go to
16   school, I'll send them to school."                We got -- we help
17   out a hell of a lot more people than just their two
18   kids.
19       Q    Can you look at the second page of that
20   again, please?
21       A    Go ahead.
22       Q    Do you see above your signature, it says, "I
23   declare under the penalty of perjury that the
24   foregoing is true and correct pursuant to 28 U.S.C.
25   Section 1746"?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 149 of 250


                                                                            Page 148

1          A    Yeah, I don't know what 28 Section --
2          Q    Well, that's fine, but you understand what it
3    means to declare under the penalty of perjury that
4    something is true and correct, right?
5          A    Hell, yeah, guarantee it, I know what perjury
6    is.     President Kennedy -- President Kennedy?
7    President Trump has got all kinds of problems, all his
8    staff and everything like that.
9          Q    Okay.    So --
10         A    I sent this to the government.                 If they want
11   to do something with me, go ahead.                   That's why
12   probably we're being interviewed by the FBI again,
13   saying, hey, how do you know all this kind of stuff?
14   I said, "You guys can pick out whatever you want to
15   know," so they have a complete affidavit on me and
16   this and that and everything else, because I know
17   enough about what's going on in this case, and they --
18   what do you call it, interview me.                   They interviewed
19   me.     I gave them everything I knew about the case.                      So
20   get a copy of that.          You guys need to --
21         Q    You gave an affidavit to the FBI?
22         A    No, it wasn't an affidavit, but a
23   conversation with them.
24         Q    Is there a transcript of that conversation?
25         A    I'm sure there is.


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 150 of 250


                                                                            Page 149

1          Q     Do you have a copy of it?
2          A     Yeah.
3          Q     I'm sorry, yes?
4          A     Yes.    I just got one, about two days ago.
5                MR. GEORGE:      Counsel, are you going to
6    produce a copy that to us pursuant to --
7                THE WITNESS:      If he knew -- if he knew I had
8    it.     I don't know if he knew I had it.
9                MR. GEORGE:      Okay.      Well, are you going to
10   produce a copy of that to us pursuant to the requests
11   for production that are outstanding, as a supplement?
12               MR. SALAZAR:      So I don't know what requests
13   for production are outstanding.                 I don't know if
14   they're responsive to any of your requests.                       If you're
15   asking for me to produce it and if it actually exists,
16   I'll take a look at it, and I'll produce it if it's
17   appropriate.        I'm not convinced that there's a
18   transcript of that, but that --
19               THE WITNESS:      I didn't even read about it
20   all.      I didn't read the whole thing, so I gotta read
21   the whole thing.
22               MR. SALAZAR:      Yes.
23               THE WITNESS:      They said this just came in --
24               MR. SALAZAR:      All right.         Wait until he has a
25   question.      I think he's thinking of something else.                      I


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 151 of 250


                                                                         Page 150

1    apologize.
2            MR. GEORGE:       For the record, we are formally
3    requesting a copy of the transcript that Mr. Straub
4    just referred to, and we believe that it is covered
5    within the documents that have already been subpoenaed
6    in the case --
7            THE WITNESS:       Couldn't be -- no, no --
8            MR. GEORGE:       -- or requested in the case.
9            THE WITNESS:       -- no, it wasn't -- I only got
10   a copy a couple days ago.
11           MR. SALAZAR:       Well, wait until there's a
12   question.
13   BY MR. GEORGE:
14       Q   So the question is, with respect to Paragraph
15   2, you just testified that it was not true that
16   Mr. Matthews asked you to borrow a car.
17           So that's an untrue statement in this sworn
18   declaration, correct?
19       A   Hmm.    More I'm refreshed, it's probably him
20   saying, "I can't drive the car."              Oh, because, wait a
21   minute, because look at the intent of this whole
22   thing --
23       Q   Sir, I'm just asking you whether --
24       A   Well, I'm saying -- don't ever fucking
25   interrupt me.     Jesus, I don't even get a chance to --


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 152 of 250


                                                                           Page 151

1            MR. SALAZAR:       Language.
2            THE WITNESS:       -- complete a sentence.                   If you
3    don't like my answers, take it to the Judge.
4    BY MR. GEORGE:
5        Q   I actually do like your answers, a lot.
6        A   I'm saying to you look at what the intent is.
7    So in context of what the intent of this letter is, is
8    that we're dealing with an affidavit about he is
9    wanting to talk to me.           It doesn't say me wanting to
10   talk to him.    So he's wanting to get a hold of me, he
11   must have.    Before they indicted him, he could talk
12   with me.   I talked to him before he got indicted,
13   because I had to get an education as to whether this
14   piece of property is being worked or not and how
15   much -- how far did they get, and I may even pay for
16   knowledge.
17           And so he said, "Hey, you got a car, because
18   I can't get there?"       I think this says that he
19   couldn't make a meeting with me before, and so I'm
20   saying -- and he's saying, "Do you have an old car?"
21   And I'm saying, "Yeah, I got an old car, an old
22   security car from the casino," because we just sold
23   the casino, and I took two of the security cars out of
24   the 12 that was up there.           And I said, "Yeah, go ahead
25   and use that particular" -- it's a GMC, whatever GMC


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 153 of 250


                                                                         Page 152

1    makes, Escalades or something -- not Escalades.                     They
2    make GMC Yukons, and that's what that was.
3            He needed to get permission to carry on those
4    conversations with me, because I think during that
5    time period, he got cut off from talking to anybody,
6    because he got indicted, and I said this is a logical
7    concept.   So there's no perjury there.                He probably
8    did ask me that -- to borrow a car during that
9    conversation.
10       Q   Now, you're saying he "probably" did.
11       A   Yeah.
12       Q   A couple of minutes ago, you said that wasn't
13   the case, now you're saying it "probably" was.
14           Are you speculating that that's what
15   happened, or are you swearing under oath now's that's
16   what happened?
17           MR. SALAZAR:       Objection to form.
18           THE WITNESS:       I would say with the rest of
19   this piece of paper, Exhibit No. 8, it reminds me of
20   specifics.    Specifics is that he is saying, "I can't
21   make it to someplace.        The car is broke down."
22   Something about the front end or something like that.
23   So I'm saying he asked me for transportation, because
24   I have to read what else is going on here at the time.
25   Taking something out of context, you're not going to


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 154 of 250


                                                                          Page 153

1    get me on perjury on that.            Ask him.
2              MR. SALAZAR:      Are you okay?
3              THE WITNESS:      Well, that's bull trying to say
4    perjury.    You're going to scare me with perjury.
5              MR. SALAZAR:      There's no question.
6              Are you okay with the sun right there?
7              THE WITNESS:      I'm getting a little hot right
8    now.    I'm looking right up at the sun.                 I told you
9    before this building -- this thing gets hot.                        Try to
10   open those doors if you don't mind.
11            MR. CHANTAYAN:          Does this fan work?
12            THE WITNESS:       The fan could work, yeah.
13            (Thereupon, a brief recess was taken.)
14   BY MR. GEORGE:
15       Q    Mr. Straub, have you allowed, in the past,
16   Robert Matthews to use your personal credit cards?
17       A    If you want to take your sweater off like
18   everybody else just took their sweaters off, you're
19   welcome to do that.        I can't control -- we turned the
20   air conditioning on.        I can't control it.
21            MR. CHANTAYAN:          I'm sorry, turn it off?
22            THE WITNESS:       No, no, leave it on.              I'm
23   saying, I'm trying to be courteous to everybody being
24   in this room.     It's like on the outside.                 I'm sitting
25   in the sun.    They're not.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 155 of 250


                                                                             Page 154

1               So have I let him use my credit card?                       No, I
2    don't think Bob has ever asked me to use my credit.
3    BY MR. GEORGE:
4          Q    Have you allowed -- I'm sorry, I didn't mean
5    to interrupt.       Go ahead.
6          A    There was a time, it seems like, for some
7    reason I gave Mia the credit card to do something.                            I
8    heard you guys ask her the question a couple days ago,
9    and I'm thinking to myself what would she be using my
10   credit card for?          Hmm, don't remember right now, but I
11   could go back, and I don't know if she ever did.                          I
12   guess an emergency, just like taking care of kids.                            It
13   might have been an emergency purpose.
14         Q    So you're not denying that you let her use
15   your credit card?
16         A    If I ever gave the credit card to her, I'm
17   just saying, I hear other things from other people,
18   and if they can remember better than I can, then maybe
19   so.     I don't know if I ever did give her my credit
20   card.     I'll have to go ahead and see if I have any
21   charges on my credit card.              Yeah, pull out what you
22   asked her or your counterpart.
23              (Thereupon, a document was marked as Exhibit
24   No. 9 for identification, during which there was a
25   discussion off the record.)


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 156 of 250


                                                                         Page 155

1    BY MR. GEORGE:
2        Q     Mr. Straub, I'm handing you what's now been
3    marked as Exhibit 9 to your deposition, which are --
4    I'll represent to you, are the same text messages that
5    were marked as Exhibit 14 to Mia Matthews' deposition
6    and they are Bates labeled MM0001 through MM00105.
7    I'm not going to ask you about all of those, but I'd
8    ask you -- well, hold on, let me find it.
9        A     What's 105?
10             MR. SALAZAR:     Yeah, these numbers here, the
11   last page is 105.
12             THE WITNESS:     Yep.
13   BY MR. GEORGE:
14       Q     Sorry, I'm just trying to locate it.                  Oh, I
15   got it.    So if you'd turn, please, to MM7.
16       A     Go ahead.     Good.     We already spent 5-1/2
17   hours on this thing, but that's good --
18       Q     There's not a --
19       A     -- this credit bid has a lot to do with this
20   thing, I'm sure.
21             Go ahead.
22       Q     All right.     If you look at the message from
23   May 9, 2018 at 5:56 p.m., it's the larger highlighted
24   box, the first message, do you see that?                  It says, "I
25   offered a car to Bob last night, so he could drive


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 157 of 250


                                                                         Page 156

1    something other than the four-door, if you want the
2    Escalade or the new" -- I assume it says Porsche --
3    "let me know."     Do you see that text message?
4        A    Yep, I see it.
5        Q    And you sent that?
6        A    I sent that.      It's not the conversation
7    between Bob and me, but it is a conversation between
8    Mia and me.
9        Q    Right.    And aren't you conveying there that
10   you offered a car to would Bob Matthews, as opposed to
11   him asking you for one?
12            MR. SALAZAR:      Object to form.
13            THE WITNESS:      No.     I just explained to you,
14   there's a conversation between me and Bob before this,
15   so this is May the 9th, and this thing is what date?
16   June.   So my offer to Bob -- not my offer.                  Bob had
17   mentioned that he couldn't be with me, because his car
18   broke down or had a mechanical problem, and I'm
19   saying, I'm trying to get some information together,
20   because at that time, there's no indictments, there's
21   no anything else, that I know of.                 And I'm trying to
22   talk with Bob, and he's saying, "I can't even make it
23   to a meeting with you," and so I'm saying to her --
24   because she's the power player, as far as I'm
25   concerned, Mia is the one that's on all these papers


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 158 of 250


                                                                         Page 157

1    and everything else.       She's the one I officially have
2    to talk to.    Bob has skirted his responsibilities by
3    putting everything through his brother's name, through
4    his wife's name, through everything else.                   So he's not
5    gonna talk to me, but I say, "I offered a car to Bob,"
6    because they needed transportation.
7    BY MR. GEORGE:
8        Q     When you say that Mia was the "power
9    player" --
10       A     Yeah --
11       Q     -- are you referring to --
12       A     -- that's what I told the FBI people too.
13       Q     Are you referring with respect to the Palm
14   House Hotel as well?
15       A     I'm expecting everything.               A wife controls a
16   husband.    A husband goes out and robs banks, because
17   the wife needs money for the kids and the house and
18   everything else.       I'm saying, a wife controls the
19   family.
20       Q     If you could turn to Page MM9, I would like
21   to refer you to a text at May 16, 2018 at 3:44 p.m.
22   It's halfway down the middle of the page, and it's a
23   text from Mia Matthews to you that says, "Forgot I had
24   your credit card, LOL."          Do you see that?
25       A     Let me read before.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 159 of 250


                                                                         Page 158

1            Okay.    I don't see -- what's the time period?
2            MR. SALAZAR:       Here.
3            THE WITNESS:       Oh, here.
4            Okay.    I maybe gave -- I said, already
5    testified to it, try to get me on perjury, look back
6    about three minutes ago, and I said, I don't know if I
7    gave her something for emergency.                 I probably gave her
8    a credit card for emergency.
9    BY MR. GEORGE:
10       Q   I'm just asking you if this text message
11   refreshes your recollection as to the fact that you
12   let Mia Matthews use your credit card?
13       A   Well, you asked me about Bob Matthews.                      So
14   you're confusing me.       Which one is it that five
15   minutes ago you said did I give Bob Matthews my credit
16   card?
17       Q   I actually asked you both questions, and I'm
18   not trying to confuse you.           So I'll stick to just this
19   piece of paper.
20       A   So now you're asking me a new credit -- or
21   asking a new question to me.            It's not Bob Matthews.
22   I gave it to Mia Matthews for emergency, because
23   obviously Bob was not giving her money.
24       Q   What was the emergency?
25       A   Anything, the kids.           They are stuck


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 160 of 250


                                                                         Page 159

1    someplace.    She doesn't have enough money -- I don't
2    think she had any sources of money, and Bob was on
3    house arrest or something by that time.                  So I'm
4    saying, "Hey, guys, you got an emergency, I'll take
5    care of the kids, and here's a credit card for
6    emergencies."
7        Q    So this was more just a philanthropic act on
8    your part?
9        A    That's pretty much what I do with her.                     Yeah,
10   with her and probably 25 other people that I go ahead
11   and put monies available for them, from their father's
12   die, they're going to lose their house, and they had
13   to have my head of construction -- I put it together
14   where I have a head of construction to go in and I
15   give him the money to take care of the girl, because
16   the girl had worked with us for a lot of years, and I
17   feel sorry for her.       Her father died, and I go ahead
18   and give them three, four, $500,000, because she can't
19   buy in government guarantees.            She can't buy her
20   father's house, but the father's house was worth
21   money.   So I gave money to David for Tara, so they can
22   buy the house together, and they are not married
23   because she's still married to a guy that has cancer,
24   but she brought him in from Canada.                That's the
25   complicated life down there.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 161 of 250


                                                                           Page 160

1        Q   When you say "Tara," is that Tara Lordi?
2        A   Yeah, that's Tara Lordi.               I rented her a
3    house, oh, for a year and a half maybe or something
4    like that, because I don't always stay here.                     This is
5    before I bought these units that I stay here now.
6        Q   Is she in New York?
7            MR. SALAZAR:       I'm sorry, who?
8            THE WITNESS:       She eas --
9            MR. GEORGE:       Tara Lordi.
10           THE WITNESS:       I would say right now I haven't
11   talked to her for probably two weeks.                  I saw her at a
12   traffic light.     She has a big pickup truck.                  She runs
13   her husband's -- which has terminally ill cancer, half
14   his throat is removed.           We all know him.           He runs Sea
15   Doo, I think it's called Sea Doo.                  It's a
16   manufacturing facility down the street here.                     She runs
17   that for him and her, but also dates my construction
18   manager up in Atlantic City, and she was going to lose
19   her house, so I know what he was worth to me.                        He's
20   like a Nick Laudano, they're construction people.                        I
21   talk their language, and so I go ahead and lend them
22   money to buy some asset, and they give me first
23   security on it, and the asset is worth -- it's five
24   acres in New York.       So I don't know if she's up there
25   now or not.    I don't think so.            She's usually down


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 162 of 250


                                                                         Page 161

1    here making money off equestrian or running Sea Doo.
2    BY MR. GEORGE:
3        Q    Okay.    When she --
4        A    They're all professional girls that I back.
5        Q    When she stays here in Wellington, where does
6    she live?
7        A    At her husband --
8             MR. SALAZAR:      Wait a minute.            "She," are we
9    still talking about the same lady?
10            MR. GEORGE:      Yes.     All of the "shes" I'm
11   referring to in this round of questions is Tara Lordi.
12            THE WITNESS:      She always stays at her
13   husband's house, which he's terminally ill and has
14   been that way for a long time.             They keep cutting on
15   him, and so that's what I think she does.                   When she's
16   here, she stays there.
17   BY MR. GEORGE:
18       Q    What's her husband's --
19       A    When she's here, John Grimes is his name,
20   Canadian, and he -- I don't know if he ever got his
21   passport or not.       He's been here for -- I've known him
22   for 20 years.     I think they were married for ten or 15
23   years.
24       Q    Would you please turn to --
25       A    Another one of those girl friends, friends


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 163 of 250


                                                                         Page 162

1    that are girls.
2        Q    -- MM11?
3        A    Okay.
4        Q    The May 17, '18 text at 11:49 a.m. from you
5    to Mia, it's at the top of the page, and you say,
6    "Need to look and experience a spa treatment today or
7    tomorrow, so bring something appropriate.                   Old unsent
8    text three hours ago, ETA today it's raining.
9             Are you asking Mia to come to a spa with you?
10       A    I need to read it.          I just found out where
11   you are, hold one second, I'll catch up.                  "Need to --
12   old unsent text three hours ago -- it's raining."
13            Wow, that one is really confusing.                  I don't
14   know it has something to with -- I didn't send a text,
15   so I probably have to read beyond that and see how --
16   the first part of it, it looks like it didn't get sent
17   from a previous time period, and then she must have
18   been meeting me, but I don't even know that.                    ETA
19   today.   Let me read beyond that.
20       Q    I can probably make it easier for you,
21   Mr. Straub.
22       A    Yeah.
23       Q    Do you go to spas with Mia Matthews?
24       A    Not that I know of.
25       Q    Never been to a spa with her?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 164 of 250


                                                                         Page 163

1        A     Not unless she's checking out the quality of
2    something, because that's what I was gonna use her
3    for, consulting like I do with Janine, Tara.                    I mean,
4    I can give you five other girls that are in control of
5    when I'm buying something or taking something over --
6    like the Palm House, I needed to advance the spa,
7    because I guess Bob was not going to do it.                    He was
8    not going to spend his money on the spa, and I'm
9    saying, "Hey, spas work in Palm Beach."                  If they're
10   gonna work anyplace, one in Palm Beach would work.
11             "How can you save me time.              Sounds good
12   tonight.    Tomorrow like you to meet the lady that has
13   a" -- I think that's the other girl.                 She got a $200
14   million inheritance from when her husband had died.
15   She's here on property.          She --
16       Q     Are you reading the next text?               I'm sorry,
17   you're started to talk about something, and I want to
18   know --
19       A     Yeah, because it must have something to do
20   with that whole time when I'm having her be introduced
21   to other types of businesses.            If Bob is gonna be in
22   jail, she can get involved with spas and she get can
23   involved with other things.
24       Q     Okay.   Just let me read for the record that
25   text.   It's sent by you on May 17, 2018 at 11:51, and


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 165 of 250


                                                                         Page 164

1    it says, "Sounds good tonight or tomorrow, like you to
2    meet the lady that has money, trying to have her meet
3    judge." I actually wasn't going to ask about that, but
4    I will since you brought it up.
5             Who is the judge that you're referring to?
6        A    I don't think you need to know.                 It's some
7    judge.
8             MR. SALAZAR:      You have to answer, if you
9    know.
10            THE WITNESS:      Well, actually as a matter of
11   fact, she's about my age, and so there's about three
12   judges I meet up at the Rybovich, there's a little
13   club there where they park the boats, and they like it
14   because it's free, so they meet there and they talk,
15   and I'm there with Steve Rothman, which is a big law
16   firm here in Palm Beach County.
17   BY MR. GEORGE:
18       Q    I'm just asking you who this judge was.
19       A    Well, I'm saying it could have been any one
20   of those three, and I don't know all their names.
21       Q    Okay.   I'm sorry, then, what names do you
22   remember of judges?
23       A    Judge Colbath, chief justice for here.                     He
24   introduced me to everybody else.
25       Q    Thank you.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 166 of 250


                                                                          Page 165

1             If you'd look at MM13, please.
2             Mr. Straub, have you ever sent a text to
3    Robert Walsh -- I mean to Robert Matthews?
4        A    Could I?      I don't think so.
5        Q    What about to --
6        A    I just pick up the phone and call, he --
7    until the judge or his attorney told him not -- that
8    the judge said don't talk to -- don't intimidate these
9    people, and so once he told me that, then I said you
10   better get somebody here, because I need -- you might
11   be able to make some money on the side educating me,
12   as to how far were you guys along in this -- making a
13   decision, is it gonna be a condo, an AirBNB, a
14   commercial site, as far as these restaurants go and
15   stuff.   I was trying to get him to bring me up to
16   date.
17       Q    I understand.           Did you ever send --
18       A    And maybe he can make some money.                   I might
19   give him some money on the thing.
20            THE COURT REPORTER:           I'm sorry, I'm really
21   having trouble hearing you, probably because of --
22            MR. SALAZAR:      Yeah, we'll try if off for a
23   little bit.
24            (Discussion off the record.)
25   BY MR. GEORGE:


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 167 of 250


                                                                          Page 166

1        Q    Did you ever send texts that --
2        A    Do you want to ask her to read back what I
3    said so far, because I'm not done.
4        Q    All I asked was whether you sent texts to
5    Robert, and you've answered that.
6             My next question is, have you ever sent any
7    texts to Joseph Walsh?
8        A    No, I don't -- he's not on -- I don't even
9    have his telephone number.
10       Q    If you would look at --
11       A    So if --
12            MR. SALAZAR:       That's the answer.               Wait for
13   another question.
14            THE WITNESS:       Did someone borrow my phone in
15   a conversation and use my phone?                  I don't think so.
16   Did I ever talk with Joe?           Twice, I think he came and
17   talked to us, him and Black, and other than that, I
18   don't think I ever had his number to text him or
19   anything else.     Not me.
20            Could somebody have borrowed a phone from me
21   at a table like this and say, "My phone is dead, let
22   me have your phone"?        Could have been, but it would
23   have been pretty much impossible.
24   BY MR. GEORGE:
25       Q    Do you have a recollection of somebody


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 168 of 250


                                                                         Page 167

1    borrowing your phone to text --
2        A    All the time.       I mean, it's like I borrow
3    everybody's phone.
4        Q    You didn't let me finish my question.
5        A    Okay.
6        Q    All I'm asking is, do you have a specific
7    recollection of allowing someone to borrow your phone
8    to text Bob Matthews?
9        A    Not that I can recall easily.                He's not on my
10   thing.   I just pick up the phone and call Bob and I
11   talk with him.
12       Q    Okay.
13       A    And the same way with this Joe Walsh guy.
14   I've only seen him, I think, twice in my life, way
15   after all this fuck --
16            MR. SALAZAR:      Language.
17            THE WITNESS:      -- all this stuff went down the
18   road, all the time this damn thing went down the road.
19   it was a simple mortgage, selling a hotel, and now all
20   the sudden Black comes in.           I didn't know who he was.
21   He owned one percent of the company, and Joe Walsh
22   came in and started telling us all these crazy things
23   that Bob did.    We didn't believe him at the time, but
24   he wasn't paying me, you know.             So after he didn't pay
25   us our fourth payment, we threatened him and said,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 169 of 250


                                                                         Page 168

1    "Hey, we're gonna take you to suit."                 Never got our
2    money.
3    BY MR. GEORGE:
4        Q     Page MM13 --
5        A     So I don't remember ever going -- to answer
6    your question, I don't ever -- remember ever texting
7    Joe.    But at tables all the time, somebody's phone
8    goes bad, so I don't want to have somebody come up and
9    say, "Well, you know, you did this," I'm saying, "Hey,
10   somebody borrowed my phone for Pete sake," and the
11   same goes with Bob Matthews, could have borrowed it.
12   I just picked up the phone and talked to these people.
13       Q     There's a picture, the first picture on that
14   page, there's a text below that that was sent by you
15   at 11:25 a.m. on May 19, '18.            It says, "I just read
16   your last text at the same time.              I was asking Kim
17   about who was the minority that was always on the TV
18   next to Prince Charles.          Then Kim told me.           I felt
19   like my philosophy on minorities stinks.                  Then saw
20   your picture, wow, and Kim says the Royal Family likes
21   her."
22             What did you mean when you said, "I felt like
23   my philosophy on minorities stinks"?
24       A     I didn't think the Royal Family -- I didn't
25   know who this gorgeous girl was, marrying a prince,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 170 of 250


                                                                         Page 169

1    was a minority, her parents.            One was a minority.            One
2    wasn't.    I don't know if that makes her a minority,
3    and I was asking everybody this question, I'm
4    saying -- I'm on TV, watching TV, I watch it 24 hours
5    around the clock.       TVs are always on where I'm at.
6    And I saw this girl marrying there, and I said, "That
7    guy did a nice job marrying this girl," and then
8    someone told me that her mother that was sitting there
9    while they're being married, the black lady, was her
10   mother, and I said, boy, that is something for the
11   Royal Family to allow something like that to happen.
12   Maybe we got a chance, because the United States
13   already does that.       Germany won't do it.             Germany is
14   still fighting like me and my ancestors, they're --
15   just yesterday they're in there doing Heil-Hitler-type
16   things, you know.
17       Q     Well, you said, "I felt like my philosophy on
18   minorities stinks."
19             What's your philosophy on minorities --
20       A     I mean if that's --
21       Q     -- that you said -- that you're saying here,
22   you say, your words, "I felt like my philosophy on
23   minorities stinks."
24             Why are you saying that you felt like your
25   philosophy on minorities stinks?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 171 of 250


                                                                          Page 170

1            MR. SALAZAR:       Objection to form.
2            THE WITNESS:       I don't know even know what I
3    was saying at the time.          I need to read everything
4    else that's there.
5            MR. GEORGE:       Well, go ahead.
6            THE WITNESS:       I'll go back and try to
7    remember.    That's this year, guys, that's only --
8    that's five months ago.
9            My philosophy about -- sometimes I use words
10   that are not proper words.           In other words, you gotta
11   remember, that's one of the reasons I don't text.                        I
12   don't know how -- my vocabulary is 300 words.                       My
13   daughter's is 3 -- 30,000 words, because she's in
14   Germany, and I call her up and ask her how to spell
15   things, what would be an alternative.                 You've got
16   spellchecks on these phones, but a lot of time I don't
17   use the right word, so the word "philosophy" probably
18   went in my mind at the time.            So let me just think.
19   BY MR. GEORGE:
20       Q   Would you like to take a little break?
21       A   No, no, no, come on.            This is so simple.
22   This is so asinine that you're asking me about what my
23   philosophy about minorities is.
24           Okay.     So it'd be women, a prince marrying --
25   that they would have done the total research on who he


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 172 of 250


                                                                         Page 171

1    was marrying, that she's got a black ancestor to her.
2    So my philosophy is that I would never think the Royal
3    Family would ever come off their high haunches and let
4    a minority -- without talking to Prince Charles or
5    Prince Philip or whatever the prince's name is --
6    allow them to have him marry a minority.                  So that's my
7    philosophy.
8        Q   And why are you saying it stinks?
9        A   Well, because I'm wrong, that they did.                     So
10   it's -- my philosophy that the Royal Family would
11   never let somebody intrude in that, quote, white --
12   white 200-year-old, 500-year-old family, that they
13   would ever let a minority get into that bloodstream,
14   so -- because the black minority would come out in the
15   children, because I think it's the dominant gene, so
16   they're going to have somebody like that.                   So the
17   Royal Family -- I guess that philosophy of mine stinks
18   that they would never let something like that happen.
19   I don't care.
20           I tell me youngest daughter -- I go to New
21   York once every month and a half to see her, and I'm
22   saying, "Honey, you just gotta find somebody."                      Twelve
23   million people up here in New York, you would think
24   you'd find -- I don't care if they're black, white, or
25   21, or actually it's the saying -- and she already


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 173 of 250


                                                                         Page 172

1    corrected me, because it was in the "New York Times,"
2    black, white, or Indian chief, and she said, "Boy,
3    dad, you went after the Indians and you went after
4    blacks, because you made a statement in the 'New York
5    Times' about 'Don't care who my youngest daughter
6    marries, black, white, or Indian chief."                  I think it's
7    something -- doctor, lawyer, or Indian chief, that's
8    what I did, and she said I stepped on two of the
9    minorities there, so she tries to correct me.
10       Q    All right.      If you could turn to MM 15 --
11            MR. SALAZAR:      Pardon me, just a moment.
12            Madam court reporter, can I have a copy of
13   that entire section, from the beginning of this
14   question about minorities until this last question
15   printed tonight, in time for tomorrow morning's
16   hearing, can you do that, just that one page?
17            THE COURT REPORTER:          Yes.
18            MR. SALAZAR:      Thank you.
19   BY MR. GEORGE:
20       Q    Can you look at the top of Page MM15, please?
21       A    Got it.
22       Q    So there's a text message on May 20, '18 at
23   11:29, it says -- and this is from you to Mia
24   Matthews, it says, "Haha land at three, have car
25   there.   Might set up to look at a yacht that I always


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 174 of 250


                                                                         Page 173

1    wanted, but the owner was a prick, so knowing me I
2    made it tough on him in the bank (bad me) and now
3    they're on my terms, either hunter at four o'clock or
4    five o'clock any interest in a dinner and sleepover
5    party."    And then Mia responds to you, "I have church
6    at five.    Could do dinner after, but no sleepovers
7    yet.    You anxious boy."
8              So are these the kinds of text you have with
9    women for whom you're a father figure?
10       A     Oh, hell yeah.
11             MR. SALAZAR:     Objection to form.
12             THE WITNESS:     For sure.         I mean, to their
13   boyfriends, I even use the BJ joke to them, "Hey, they
14   owe me two right now," to their boyfriends, and I'm
15   the guy who set them up with the guy from Switzerland,
16   and Janine will come in and testify, and it's just the
17   way I talk.
18   BY MR. GEORGE:
19       Q     So this isn't you asking Mia to come over and
20   spend the night with you --
21       A     Oh, I'd love to --
22       Q     -- in a romantic way?
23       A     I'd have love to have her stay, spend some
24   time with me, but she was always coy.                 That's why we
25   never had sex.     She's been a player from day one.                   She


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 175 of 250


                                                                         Page 174

1    knows how to make people feel good, pat them on the
2    back and say, "Boy, that haircut of yours looks good."
3    I don't even have any hair half the time.                   She's good.
4    That's why I call her the instigator.
5        Q     Let's put these away for now.
6              (Discussion off the record between
7    Mr. Salazar and the witness.)
8    BY MR. GEORGE:
9        Q     Mr. Straub, did you loan money to Mia
10   Matthews to pay Bob Matthews' criminal attorney's
11   fees?
12       A     I think the wording in the agreements are
13   something similar to that, but that was not the intent
14   if that came out that way.           I was giving money to -- I
15   wasn't.    I was having Palm Beach -- one of my
16   companies send money to their criminal lawyers for
17   escrow, until I could work out some details with those
18   law firms, and now I guess the law firm are finally
19   giving the money back, because they realized after we
20   had to bring them into things and go after and file --
21   file something in the ethics things for lawyers, and
22   they're investigating it right now, and they admit --
23   as a matter of fact, they have a law firm down here.
24   They admit that that's what was done, and so now they
25   are just saying, "Well, we wanted to wait until the


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 176 of 250


                                                                         Page 175

1    case was over with," and I'm saying, "Guys, I'm gonna
2    go after you for attorney fees," and they're finally
3    giving the money back.
4        Q   Okay.
5        A   So I didn't.       The company did, and the
6    company sent it to their escrows to show that they can
7    probably come up the monies, but they would have to
8    fill out all kinds -- I'd want to go over the bills.
9    I'd want to have an agreement.             I'd have to have
10   everything else.       It just shows they're not some
11   flunky walking into their office, instead of having a
12   public defender.
13       Q   When you say "the companies and not you," I
14   mean, you've testified already that you are the sole
15   member and hundred percent owner of all of your
16   companies, right?
17       A   Could be.       But they are all set up for a
18   purpose, and I don't really have complete control
19   over all of them.       In other words, some of these
20   companies are set up for specific purposes and that
21   way you can only sue that company for that particular
22   amount of money.
23       Q   Oh, I understand the corporate veil and all
24   of that, and I'm not trying to pierce anything --
25       A   That's what it is.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 177 of 250


                                                                          Page 176

1        Q     -- but when you say "not you" and the
2    companies, you're the one who makes the decisions
3    about what money gets loaned out or not, right?
4        A     No, no, no, no, people can do -- look what
5    Jeff did.    I guess Jeff made an entire contract up,
6    and Jeff knows my attorney, his brother, as to my
7    wills, to my everything else, what happens after I die
8    and this and that.       So I give these guys a lot of
9    authority, because I could die tomorrow morning.                       I'm
10   72, so there are some controls that are given to these
11   people.
12       Q     Okay.   Did you make the decision to loan Mia
13   Matthews money to pay for Robert Matthews' criminal
14   defense, or did someone else --
15       A     I didn't -- I didn't -- that's not what
16   happened.
17       Q     What happened?
18       A     Bob and Mia, at different times, I don't
19   think it's together, asked me for money because they
20   didn't have any money to buy something more than a
21   court-appointed attorney for a criminal case.                       I said,
22   at the spur of the moment, the only thing I can do is
23   to show them that you have the ability to come up with
24   money, and I will go ahead and send it to their escrow
25   accounts, but there will have to be agreements.                      There


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 178 of 250


                                                                         Page 177

1    will have to all kinds of other things, collateral.
2    They have to give me collateral, and they have to
3    produce these collaterals -- I did see, they're giving
4    me two times.    I always said it's gotta be two times
5    whatever value it is.        They're going to have to come
6    up with $300,000, and I think Bob has got all kinds of
7    money.
8              Come on, guys, the guy had over $300 million
9    ten years ago in property.           I don't care if Murphy's
10   law went bad all the time, he's gotta have money
11   stashed someplace, so I figure Bob will always come up
12   with money.    He's been around money.               He's got to have
13   enough sense to store money someplace, but so far it
14   hasn't shown up.
15             He hasn't given any money to her, so he's
16   convinced her to go work herself, and that's what she
17   does.    She works as these movie actress on these
18   shows.    I don't know if she makes 2,000 or $20,000 a
19   show, but they run them pretty long.                 They run ten or
20   12 weeks, and I think she's got three contracts right
21   now as I understand.       So their history has been pretty
22   good about -- hers, about getting a job.
23             Bob, I'm saying, I think he stashed money all
24   over the place, but I don't have any indication that
25   he did.    And so far they are living pretty good in a


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 179 of 250


                                                                         Page 178

1    $30 million house.       So someway that's pretty damn
2    good.   Somebody is paying for food and taxes and
3    paying payments, other than just stealing it from
4    other people.
5        Q    You're not going to help him get out of that
6    one, are you?
7        A    Now, you're talking settlement negotiations.
8    Look at your settlement negotiations.                 See if he was
9    or was not included in those settlement negotiations.
10   That would probably answer that kind of question.                      I'm
11   not going to tell you what was in the settlement
12   negotiation, because you have your privilege to that.
13       Q    I'm not talking about any kind of settlement.
14   I'm asking you whether you're going to assist Bob
15   Matthews in having his house on Palm Beach not be
16   foreclosed on?
17       A    You want me to go ahead and say what -- the
18   terms and conditions of some those settlement
19   negotiations I had with you guys.
20       Q    No.   I don't want you --
21       A    Okay.   If you don't want it --
22       Q    Because I'm not aware of any settlement
23   negotiations that have anything to do with Bob
24   Matthews' house?
25       A    It would, it would -- certain people get


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 180 of 250


                                                                         Page 179

1    released from certain things.
2              MR. GEORGE:     Can you mark that, please.
3              THE WITNESS:     That's a settlement
4    negotiation.
5              (Thereupon, the document referred to was
6    marked as Exhibit No. 10 for identification.)
7    BY MR. GEORGE:
8        Q     Mr. Straub, I'm showing you what's been
9    marked as Exhibit 10 to your deposition.
10             Do you recognize that complaint?
11       A     I think that's the one up in -- you gotta
12   help me out, I don't know -- I never made up one of
13   these things, but if this is one up in that other
14   county?
15       Q     You mean St. Lucie County?
16       A     Yeah.   Is that what this is?
17       Q     That's -- well, for the record, this is a
18   complaint in Case No. 56 2018 CA 001224AXXXHC in the
19   Circuit Court of the 19th Judicial Circuit in and for
20   St. Lucie County, Florida, and it is has been filed by
21   West Coast Investors, LLC against Robert Matthews and
22   Maria Matthews, a/k/a Mia Matthews.
23             Sir, is West Coast Investors, LLC your
24   company?
25       A     I probably own the stock in it, but I don't


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 181 of 250


                                                                         Page 180

1    know if you can characterize any of my companies as my
2    companies, because they run through my tax return,
3    which has nothing to do with the legal terms of it --
4        Q    All right.      I asked --
5        A    -- because instead of having a tax return for
6    ten different companies, you have one company, because
7    Uncle Sam is only interested in money.                 They're not
8    interested in having more paperwork.
9        Q    Is West Coast Investors, LLC a limit
10   liability company for which you are the sole member?
11       A    I have no idea.         They could be a corporate --
12   they could be some form of a management company.                     I
13   don't know what they are.
14       Q    It says it's a limited liability company --
15       A    Well, I don't know what that means.                   I mean,
16   I'm not a lawyer.       So what is a limited liability
17   company?   I don't know.
18       Q    Well, to your knowledge does anyone else have
19   an ownership interest in West Coast Investors, LLC
20   besides you?
21       A    The kids maybe.         I don't know, I have a lotta
22   companies running around here that manage for the
23   kids.   They own their own company.               So every so often
24   we -- when we get money off the other companies they
25   own, they'll go in and buy their own companies, so


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 182 of 250


                                                                         Page 181

1    they could own a hundred percent of something.                      But so
2    far I've been answering that I'm either the managing
3    partner or the hundred percent owner.
4        Q   Who would know that answer definitively as --
5        A   Interrogatory to us, just like we've given
6    you hundreds of other answers and document requests
7    and stuff.    I'm sure there's somebody in the company
8    that can pull it up in ten seconds, who is West Coast
9    Investors?    It might be a d/b/a even.
10       Q   Okay.    Look at the first paragraph, that
11   first numbered paragraph there.              It says, "West Coast
12   Investors, LLC is a Florida limited liability company
13   that transacts business in St. Lucie County, Florida
14   and throughout the State of Florida and is the
15   assignee of certain loans made by Palm Beach Polo,
16   Inc., Polo, to Robert Matthews and/or Maria S.
17   Matthews and is the claimant for unauthorized use of
18   credit card and monies lent.            The assignment agreement
19   is attached here to as Exhibit 1."
20           Are you the owner of Palm Beach Polo, Inc.?
21       A   Yeah, I'm definitely in Palm Beach Polo, Inc.
22       Q   Now, in that paragraph it refers to
23   unauthorized use of credit cards.
24           Are you saying that Robert Matthews used your
25   credit cards in an unauthorized way?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 183 of 250


                                                                          Page 182

1        A   I don't know, I don't know.                 This was made up
2    by some attorney up in St. Lucie County, so he
3    probably put it together based on talking to somebody
4    else down here.        I don't --
5        Q   So you don't remember -- I'm sorry, go ahead.
6        A   I don't remember them using a credit card,
7    but they obviously did some research and maybe they
8    came with up it or assumed they did.                  That's a
9    different case.
10       Q   Okay.    So as you sit here today, you don't
11   know one way or another as to whether or not Bob
12   Matthews used your credit cards in an unauthorized
13   manner, do you?
14       A   Not in my capacity.            I've said I'm the person
15   with the most knowledge, but not all knowledge.                      So
16   there's a good answer to you.             Somebody in this
17   company would know to give it to that attorney, that
18   they did or did not use the credit card.                   I'm not
19   going to say that they did or they didn't.                    It's a
20   claim that they brought about for that particular
21   suit.
22       Q   Well, you testified a littler earlier that
23   you gave Mia Matthews use of your credit card for, and
24   I believe this was your testimony, anything for some
25   period of time.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 184 of 250


                                                                         Page 183

1        A    No, I didn't say that.            I said for emergency.
2    That's all I said.
3        Q    Okay.    Did she ever --
4             MR. SALAZAR:      Object to form.
5    BY MR. GEORGE:
6        Q    Did Mia Matthews ever use your credit cards
7    in an unauthorized way?
8        A    Not that I know of.
9             MR. SALAZAR:      Object to form.
10            THE WITNESS:      Somebody said something about a
11   $50 -- no, that wasn't even it -- a $50 haircut.                     I
12   said girls don't get a haircut cut for $50.                    It
13   must've been Bob, and I don't think it was my credit
14   card.   I think it was where you guys were picking
15   apart Bob's breakdown for his companies or something,
16   expenses that are approved for his company.                    We all
17   laughed that about, women don't get their hair cut for
18   50 bucks.
19   BY MR. GEORGE:
20       Q    And Paragraph 2 of that complaint, it's on
21   Page 2, it's plead here that, "On information and
22   belief both Robert V. Matthews and Maria S. Matthews
23   have a pattern and practice of falsely and
24   fraudulently making false and misleading statements
25   for their own personal benefits, such as is alleged in


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 185 of 250


                                                                         Page 184

1    a certain case in the United States District Court,
2    Southern District of Florida, 16-CV-818171 that Maria
3    S. Matthews stole several million dollars of EB-5
4    foreign investors' money to purchase for her personal
5    use and benefit a 150-foot yacht, which they named the
6    vessel Alibi."
7            Do you have personal knowledge of a pattern
8    and practice of falsely and fraudulently -- I'm sorry,
9    of false and misleading statements made by the
10   Matthews for their own personal benefit?
11       A   I believe that so many people are saying the
12   world is circular, I would start believing that,
13   because I never ran around the world and looked to see
14   if the world is round or flat, so if enough people
15   tell me that, geologists and schools and education.
16   The same thing, I heard so much that they bought a
17   yacht and I'm in the yachting business, and I'm saying
18   to myself, are you kidding me, why would they buy a
19   yacht, when they're having -- don't even have the
20   facility to run it, and I heard their story was,
21   because they were going to do promotions on it.                     I
22   said, go lease a lot (sic), to myself, I said, go
23   lease a yacht.     They don't have to own a yacht, but
24   more practice to them, if they can get away with this
25   kind of stuff, whom am I to care.                 As long as we get


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 186 of 250


                                                                          Page 185

1    paid, I don't care.       I'm a collateral lender.
2        Q     Well, didn't you, in fact, talk to Maria
3    Matthews about the yacht and --
4        A     Never, never.
5        Q     You never --
6        A     Never --
7              MR. SALAZAR:     Let him finish the question.
8    BY MR. GEORGE:
9        Q     -- texted her about it?
10       A     No.   Texted her about it?               Afterwards, yeah,
11   after I heard the story.           I like to hear their side of
12   story, why would it be.          So the fact that they talked
13   to me beforehand, no way.           All the sudden, I don't
14   know if it was six months or a year later, I hear that
15   they sold a yacht, and I'm saying, how did they get a
16   yacht to sell a yacht?           And that's where I understand
17   they got the $3 million in the bank or $2 million in
18   bank to spend for all this -- fighting the state court
19   action.
20       Q     Didn't you tell her that you thought she was
21   a clever girl, because she figured out a way to get a
22   yacht to replace their old yacht?
23       A     Yeah, that's very mind teasing, yeah, that
24   probably sounds like me, but I don't know, show me
25   where I said that.       I would probably say it today.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 187 of 250


                                                                         Page 186

1    She's pretty clever.       I told them, the FBI, I said,
2    "Hey, guys, I think she's an instigator" -- or not an
3    instigator -- "I think she's a ring leader," because
4    she seems to know everything.            She's got everything in
5    her name, more power to women.
6        Q   That paragraph goes on to say, "It's been
7    alleged that additional EB-5 investors' money was
8    taken by Robert V. Matthews in the amount of
9    approximately $6 million to pay Deutsche Bank to avoid
10   imminent foreclosure on the multi-million-dollar ocean
11   front residence, in which Robert Matthews and Maria S.
12   Matthews reside in the State of Florida."
13           What do you know about that?
14       A   I don't know what you're reading.                   I got
15   distracted from everybody walking behind you.
16           Something about Deutsche Bank I heard, so our
17   attorney must have put this together, to where he
18   talked to some of the Craig Galles of the world, read
19   the different things that Larry Zink sent him, talked
20   to Larry Zink, because he's in the charge of the suit
21   that you're suing for damages.             Everybody's got five
22   suits against us right now, so we just sit back and
23   try to get our documents in, try to have you guys
24   waste your money and waste your time, and we're gonna
25   see who comes out on top, so --


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 188 of 250


                                                                         Page 187

1        Q     Did you ever talk to Mia Matthews about her
2    and her husband using $6 million of EB-5 investment
3    money?
4        A     No, I never talked to them, but you can read
5    it in all the newspapers, and newspapers, people
6    sending them from Connecticut.             I sold -- or I didn't
7    sell.    I leased part of casino hotel, 2,000 rooms, to
8    Bob Lendino (phonetic), very close to Nick Laudano,
9    very close to the spelling, from Connecticut and he
10   sends me all the articles up in that area, and so I
11   read all these articles coming in.                That's where I get
12   all this information, and those guys talk to lawyers
13   and talk to newspapers.          So I get all this information
14   about somebody accused the Matthews -- where in the
15   hell did they come up with $6 million, sorry, again,
16   for swearing, hell.       But they took it from their
17   source of money -- they took it from sources of money
18   that was supposed to be financing the project, and so
19   I'm -- I've heard that, and I never talk with Bob and
20   Mia about it.    It's always in the newspaper.
21       Q     Isn't it true that on August 30, 2013, you
22   sold your interests in 160 Royal Palm, LLC to Robert
23   Matthews, such that he became the owner again of the
24   Palm House Hotel?
25             MR. SALAZAR:     Object to form.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 189 of 250


                                                                          Page 188

1            THE WITNESS:       I don't know now that I sold it
2    to him or her, to some company.              What date was this?
3            MR. GEORGE:       August 30, 2013.
4            MR. SALAZAR:       Renew the objection.
5            THE WITNESS:       I think that was the -- maybe
6    that was a second contract, or it seems like there was
7    two contracts.     One was we sold them the interest in a
8    company that had 160, so that's a better way to ask me
9    a question, as opposed to trying to mislead me,
10   because, hey guys, I've been going on for six hours
11   now and got the flu.       I'm sitting in the sun.                  You
12   guys are sitting in the shade.             So go ahead.
13           MR. SALAZAR:       Yeah, I was going to ask.
14           Is now a good time -- we've been going for
15   about an hour and a half or so, and it is really
16   oppressive on this side.          I understand we asked to
17   come here, but I would love to walk outside a little
18   bit, if you're okay doing that.
19           MR. GEORGE:       I'm happy to take a break, and
20   I'm more than happy to switch seats.                 The sun doesn't
21   bother me, so if that makes things easier for
22   Mr. Straub we can that too.
23           (Thereupon, a 20-minute recess was taken.)
24   BY MR. GEORGE:
25       Q   All right.       Go back on the record, please.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 190 of 250


                                                                          Page 189

1            Mr. Straub, are you familiar with a company
2    called Palm Beach Reality Holdings that was owned by
3    Bob Matthews?
4        A   No, never heard of it.
5        Q   Are you aware of the fact that that entity
6    also went through bankruptcy?
7        A   No, didn't know.
8        Q   Did you ever file a claim on behalf of your
9    companies in that bankruptcy?
10       A   Not that I know of.
11       Q   Did you ever buy any judgments through any of
12   your companies that then filed a claim in that
13   bankruptcy?
14       A   No.
15           (Thereupon, a document was marked as Exhibit
16   No. 11 for identification.)
17           MR. SALAZAR:        Thank you.
18   BY MR. GEORGE:
19       Q   Mr. Straub, I'm showing you what's been
20   marked as Exhibit 11 to your deposition.                   It's dated
21   March 17, 2014.        It is a letter to the U.S. C.I.S.,
22   Attention, EB-5 RC proposal, and the regarding section
23   is Response to RFE for Sark -- (phonetic) O-F -- I'm
24   sorry, Sark 04-001, and then a name that I'm not going
25   to read.   It's Bates labeled Robert Matthews 007553


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 191 of 250


                                                                            Page 190

1    through 07556.
2               Have you ever seen this document before, sir?
3          A    No.
4          Q    Please turn to Bates labeled 7555.
5          A    Go ahead.
6          Q    I want to direct you to Paragraph 5 of that
7    document, and it's entitled Property History and
8    Ownership, and I would ask you to take whatever amount
9    of time you need to read Paragraph 5, so that I can
10   ask you some questions about it.
11         A    I'm reading five only, is that the one?
12         Q    Yes, sir.
13         A    Okay.    Go ahead.
14         Q    So if you start at the first sentence of that
15   paragraph which says, "Royal 160, LLC (owned by
16   current developer, Robert Matthews) purchased the
17   property for $29 million in August 2006 and carried a
18   mortgage on the property."
19              Is that a true statement?
20         A    I don't know who Royal 160, LLC is, most
21   likely our company, owned by the current developer,
22   no.     No.   No, you got different time lines, and
23   purchased the property for 29 million in 2006, carried
24   a mortgage.       Who carried a mortgage?               And purchased
25   the property for 29 -- in August and carried a


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 192 of 250


                                                                          Page 191

1    mortgage on the property.           So I don't understand
2    Paragraph 1.
3        Q   Okay.    Just so you don't think I'm trying to
4    confuse you, I'll make some representations to you.
5    The first entity you see there, Royal 160, LLC was Bob
6    Matthews' entity --
7        A   Okay.
8        Q   -- your entity is 160 Royal Palm, LLC?
9        A   Okay.
10       Q   So the first sentence is saying that Bob
11   Matthews' entity purchased the Palm House Hotel for
12   $29 million in August 2006 and carried a mortgage on
13   the property.
14           Do you know whether that's a true statement?
15       A   No, he didn't.           I think he signed a
16   contract or something, or there was something, because
17   obviously he didn't buy it.            He had a contract and
18   didn't pay for it, and we had to kick him out of there
19   after so long, and then we had other people that
20   wanted to pay the same amount of money, you know, and
21   it went to Phase II.       So this is all totally wrong.
22       Q   Okay.    Let's look at the second paragraph, it
23   says, "In 2009 due to the housing and economic
24   downturn, Royal 160, LLC enlisted the help of a
25   business associate to buy out the note on the property


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 193 of 250


                                                                         Page 192

1    in a 'friendly deal,' wherein construction could
2    continue on the property, and Robert Matthews could
3    repurchase the property once economic conditions
4    improved."
5             Is that a true statement?
6        A    No, nothing close to it.             I don't know that
7    there's any agreements we have with him.                  I went and
8    put $18 million in that place, lived over there, and,
9    you know, so none of that -- we didn't -- I don't know
10   if it was the economic downturn.              I just go along and
11   do what I have to do, and it's -- whoever this
12   associate is, business association, to buyout the
13   note?   There's s contract.          I sell it to somebody.             I
14   had other people, they were going to pay me, I think,
15   the same amount of money, and we had the name of the
16   company, we had the contract, we had them signed, and
17   I gave Bob the opportunity -- without going back and
18   bumping that guy and then bumping Bob, I just went and
19   said, Bob had some familiarity with the project, so he
20   got selected, instead of Minsky (phonetic) or
21   something like that.       I'd have to look at the contract
22   name.   They're out of Miami.           They were going to buy
23   the property for the 30 -- it's very close to the same
24   amount of money.       In other words, I went back and
25   forth, because they came out of the woodwork, and I


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 194 of 250


                                                                         Page 193

1    had to make that decision, after I put $18 million in
2    the property, after they had put $14 million in the
3    property, and I foreclosed it and got -- they put a
4    roof -- when I came in, they had -- the roof was
5    redone, they had everything done to the property as
6    far as the nine or ten -- I don't know, I said 14
7    million.   Let's just say it was nine or $10 million.
8    I saw that they improved the property on the first
9    guys, I think it was Braverman, was the people we
10   brought from.
11       Q    Okay.   So --
12       A    He cried, but, you know, he had to take a
13   loss.
14            MR. LANDAU:      I apologize, I didn't hear what
15   you --
16            THE WITNESS:      He cried.
17            MR. LANDAU:      No.     Did you say Minsky?
18            THE WITNESS:      Yeah, I'll get you the company,
19   get you the name.       There's a copy of the contract.                 We
20   have to dig it out.
21   BY MR. GEORGE:
22       Q    So isn't it true that in 2019                --
23       A    '19?
24       Q    I'm sorry, 2009, the Palm House Hotel
25   property was going into foreclosure and that's when


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 195 of 250


                                                                         Page 194

1    you came in and bought the property at a foreclosure
2    sale?
3        A   I could probably pull out a time line that as
4    long as you don't get copies of, because I have pencil
5    marks all over the stuff.          Instead of just going
6    memory on every damn thing, I can probably pull a time
7    line out and tell when our boys -- because you can
8    see, I'm not involved with the everyday business.                      I'm
9    the person with the most knowledge, but not the person
10   with all knowledge.       People do other kind of things.
11   I can give you time lines, if it was 2009, 2010,
12   September March.       I can give you the exact time
13   periods.   So we'd have to stipulate to -- that you're
14   not going to take my time line.
15           MR. SALAZAR:       I don't think we dispute -- if
16   you want to state it as a fact and move on to some
17   other questions --
18           MR. LANDAU:       No, actually, Lou, I mean, that
19   would be something we would have asked for in
20   discovery.
21           MR. SALAZAR:       No, it's not --
22           THE WITNESS:       It's just made up.
23           MR. SALAZAR:       Right.       It's an attorney/client
24   communication with my client.
25           MR. LANDAU:       No.     Why would it be privileged,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 196 of 250


                                                                         Page 195

1    a time line?
2               THE WITNESS:     It was just made up yesterday,
3    last night.
4               MR. LANDAU:     Oh, I'm sorry.           Okay.
5               (Thereupon, a document was marked as Exhibit
6    No. 12 for identification, during which there was a
7    discussion off the record between Mr. Salazar and the
8    witness.)
9    BY MR. GEORGE:
10       Q    Mr. Straub, I've shown you what's been marked
11   as Exhibit 12 in your deposition, and that is a
12   certificate of title that is dated October 26, 2009,
13   and it was recorded -- if you look at the top there,
14   it was recorded in OR Book 23506 Page 1148 on October
15   2, 2009.    Now, if you go down, it says that the
16   property was sold to 160 Royal Palm, LLC, whose
17   address is 11198 Polo Club Road, Wellington, Florida
18   33414 and that sale took place on September 17, 2009.
19            Does that refresh your recollection as to
20   when you acquired the property?
21       A    No, you're -- the question before that was
22   the next level of purchases back and forth between
23   Matthews and me.
24       Q    It actually wasn't, but let's talk about
25   this.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 197 of 250


                                                                         Page 196

1            Does this certificate of title --
2        A   You're starting all over again?                  We'll start
3    all over again.
4        Q   Does this certificate of title reflect when
5    160 Royal Palm, LLC acquired the Palm House Hotel out
6    of foreclose in 2009?
7        A   I don't know what the procedure is.                    All I
8    know is that I bought their note, and then we
9    proceeded with the foreclosure, and this might be the
10   time period.    So that's what I'm saying, you're making
11   me guess as to when -- I think I remember this 11 --
12   1/11 debt is the Braverman people that had it before,
13   that when Bob and those guys spent eight to $10
14   million on the property -- because when I walked in,
15   there was a lot of new stuff.            They gutted the whole
16   property.    They did -- there were millions and
17   millions of dollars spent on the property.                   So I
18   bought the note for ten -- you guys always say ten
19   million.    It's ten million two-fifty, I think it is,
20   and I bought whatever I bought from them, the note,
21   probably, and then followed the foreclosure, and I
22   eventually got the property out from the courthouse on
23   an auction, that that's how it went down on the first
24   guy.
25       Q   Do you see on the side of this paper here


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 198 of 250


                                                                          Page 197

1    there's some numbers written down, and it says $10
2    million and underneath that it says $70,000.70?
3        A   Mm-hmm.
4        Q   Does that refresh your recollection as to how
5    much you paid at the auction for this property?
6        A   No.    To me it was ten million two-fifty.
7    Somebody brought up something about 70,000, but I
8    think that was, like, closing costs or something, and
9    so maybe there's some bills outstanding.                   I don't know
10   what it was.    I think it was ten million two-fifty.
11       Q   Now, isn't it true that Bob Matthews
12   approached you and asked you to buy this property out
13   of foreclosure, so that he could eventually buy it
14   back from you?
15       A   No, the last part of your sentence is
16   completely wrong, so he can buy it back from me.                      How
17   could he buy it back if he's losing it the first time?
18   I'm buying a piece of property, period.                   That's what I
19   tell everybody.        Guys, don't tie me down to something
20   to the future.     It's only what I do now, and so if you
21   want to come to me at any time, because I own
22   something -- I tell that to hundreds of people.                      You
23   can buy that piece property behind your back, and you
24   come up -- I don't have time to appraise every one of
25   my hundreds and hundreds of properties.                   So if you


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 199 of 250


                                                                         Page 198

1    want to come to me, then I'll take the time, and I
2    want to see earnest money before you do it.                    I told
3    Bob the same thing.       So there's no, "Oh, yeah, Bob,
4    I'm just gonna be -- I'm just gonna buy this property,
5    and I'm gonna let you buy it from me," I'm not -- it's
6    not going to happen.
7              So give me the option.           It's called an
8    option.    So show me the option that I've done that.
9    People pay me $2 million a month for options, and I've
10   got that for eight months in a row from some people.
11   I go down as low as $35,000 a month on just people --
12   a piece of property across the street for four months.
13   I make everybody pay for options.
14       Q     Okay.   But did Bob Matthews approach you and
15   ask you to buy this hotel out of foreclosure?
16       A     No, I don't know if he did or not.                 I don't
17   know.   I probably read enough in the newspaper, and he
18   might have said I'm more of the gentlemen to maybe
19   complete the property, compared to whoever else he was
20   borrowing his money from.
21       Q     Didn't you attend the auction of this
22   property yourself personally?
23       A     Oh, I'm sure I did.
24       Q     And weren't you sitting actually with Bob
25   Matthews when the property was being sold at auction?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 200 of 250


                                                                             Page 199

1        A   Yeah, he said -- he always has a joke, and so
2    it could be that I could have sat with him.                    I don't
3    know.
4        Q   And weren't the two of you, during that
5    auction, talking about how much you should pay for it?
6        A   Sorry, no, don't say that.                Hell no, he don't
7    control me.
8        Q   Now, going back to Exhibit 11, Paragraph 5,
9    the next sentence says, so we read that, it said, "In
10   2009, 160 Royal Palm, LLC, owned by Matthews' business
11   associate, Glenn Straub, purchased the note for
12   $10,100,000 and gained ownership of the property."
13           Now, aside from whether you paid 10,100,000
14   or $10,250,000 that sentence is true, isn't it?
15       A   No, nothing is true in that, because he's not
16   a business associate of mine, so the whole -- whoever
17   made this form -- is it a government form or
18   something?    South Atlantic Regional Center.                  I don't
19   know who is making all this stuff.                Get them over here
20   and let them -- it's like tell me about false news
21   from what Trump is so mad about, people print things.
22       Q   So prior to this transaction you never had
23   any business dealings with Bob Matthews?
24       A   He's never been an associate of mine.                       I
25   wouldn't be around Bob.          Why would I have somebody


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 201 of 250


                                                                         Page 200

1    who's got a foreclosure on theirselve?                 We have a
2    clean record here, debt free, owe nobody, take on
3    projects and we complete them.             Show me one bankruptcy
4    I've gone through.       Nothing.
5        Q     Now, the next sentence says, "Under Matthews'
6    guidance and direction construction continued on the
7    property."    Is that a true statement?
8        A     No, he don't know anything about
9    construction.    I forgot more than he knows.                  I forgot
10   more than he even knows.          So why would I ever go to
11   him to do any construction.           I was there.          I ran the
12   project.    I'm the person with the knowledge.                  I got,
13   at that time, 25 years of knowledge of construction
14   businesses.
15       Q     Did Mr. Matthews after 2009, while you owned
16   the property, have anything to do with the
17   construction at the hotel property?
18       A     He knows nothing about construction, nothing.
19   I would get that from me talking to an architect,
20   talking to an engineer, talking to my knowledge, to my
21   people.    Hey, I probably put my people in that thing
22   for -- I probably have seven or $8 million worth of my
23   people working on that project, people that I trust.
24       Q     Did you allow Mr. Matthews to have a key to
25   the project after you bought it?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 202 of 250


                                                                         Page 201

1        A   A key?
2        Q   Yeah, so he could --
3        A   I don't know what you mean by key.                   I don't
4    know if we had keys.       I mean, it's a construction
5    project.    It's opened to everybody.              We had a night
6    watchman, is probably more of a question.                   Was he
7    allowed on property?       Well, Bob could have come on
8    property.    He was a salesman.          He would try to come up
9    with people that he was talking with.                 That's one of
10   the reasons I've already testifying that he had
11   knowledge of who -- customers might go ahead and buy
12   or lease or whatever it may be.              He had that
13   knowledge, and it turned out he didn't have anything.
14   He didn't have any knowledge.            It took me ten years to
15   figure that or eight years to figure out that the guy
16   knows nothing.     He's a salesman.
17       Q   Okay.
18       A   He doesn't have any experience whatsoever in
19   construction.
20       Q   So back then in 2009, once you took the
21   property over, you had concluded that he didn't really
22   have the wherewithal to finish construction on the
23   property, because he didn't know anything about --
24       A   I never got involved with him.                 The fact that
25   he's hanging out over there -- I can hang -- I had a


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 203 of 250


                                                                         Page 202

1    lot of people hanging out, that they are going to come
2    in and work on the spa, then we decided no spa.                     That
3    guy down there forgot more stuff than what Bob
4    Matthews knows.
5        Q     You're pointing to Mr. Carry Glickstein?
6        A     Yeah.
7        Q     So I'm just asking you, you had no confidence
8    that he could complete the project?
9        A     Well, they're saying that he was an associate
10   and that I used him in any way or shape or form, no,
11   he knew nothing.       I was dealing with diamonds with
12   him.    These people come in there some day after the
13   sale occurred, some woman came in with a boxload of
14   diamonds, and I was sitting there next to him waiting
15   to get in to see Nick, I think it was.                 Nick knows a
16   little bit about construction.             He's not GC, but I
17   think his girlfriend is a GC.
18       Q     As you sit here today, do you still think Bob
19   Matthews knows nothing about construction?
20       A     Hundred percent, knows nothing about
21   construction.
22       Q     So why did you sell the hotel back to him and
23   leave it in his --
24       A     Because you don't need to --
25       Q     -- hands to complete it?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18    Page 204 of 250


                                                                          Page 203

1        A     -- know about -- if you're a salesman, you
2    can sell things.       He can go out and raise money, do
3    whatever he wants to do.           All I know is that, you
4    bring me money, I'm a collateral lender, so I'll let
5    people walk in the door.           So you want to buy my car
6    outside, I'll tell you what, you come in with two
7    dollars for the dollar you're trying to borrow from
8    me, put 33% down or as low as 20%, I'll sell it to
9    you, and I'll probably get it back.                  That's usually
10   what ends up happening with some of those things.
11   But, you know, it is what it is.                  I make money on
12   people.
13       Q     Was --
14       A     Somebody like your clients, that's foolish
15   enough to give people money, wow, they better do some
16   better due diligence.        You weren't the attorney for
17   them.
18       Q     When you say "my clients," you mean the EB-5
19   investors?
20       A     Yeah.    The EB-5 guys, they come in someplace,
21   as I found out later on.
22       Q     And you just think they were foolish?
23       A     Oh, I positively read their pamphlet, what do
24   you guys call the flyer --
25       Q     The brochure --


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 205 of 250


                                                                         Page 204

1        A     -- brochure or something.
2        Q     -- you're referring to a brochure?
3        A     I finally got a copy of that thing here about
4    six months or so, and I said, "Guys, I'm not going to
5    read it," because I wouldn't be able to read it
6    anyway.    But one of my attorneys, I think one is in
7    the office over here, Alex, that works on the state
8    case, worked on the state foreclosure sale.
9              MR. SALAZAR:     Don't share the communications
10   you had with him.       They're privileged.
11             THE WITNESS:     Okay.      I just told him, "You,
12   read it," and he gets back with me.
13   BY MR. GEORGE:
14       Q     And you concluded, based upon whatever
15   analysis you did, that my clients were just foolish,
16   and that's why they were taken advantage of?
17       A     Well, I'll tell you, I'll battle you guys
18   until hell freezes over.          The attorneys, the people,
19   they wanted a passport.          That's all they wanted.             I'm
20   savvy.    I hire people all the time in and out of
21   countries and stuff.       They wanted to come in here, and
22   it was a gift, and they should've got it out of the
23   way.    And if they gave 41 million, they should have
24   gave 82 million to get a passport, them and their
25   families.    I've never seen that happen.                That's why


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 206 of 250


                                                                         Page 205

1    the government finally grew up and decided that was
2    too good of a deal for them.            Yeah, so everybody was
3    dumb not to put that deal together.
4        Q     So they were --
5        A     But I didn't find out about it until after
6    the thing starting blowing up, and I started saying,
7    phew, where do I go for these people that got the
8    money into this project?
9        Q     So they were dumb?
10       A     Oh, a hundred percent.
11       Q     So they deserved --
12       A     Foolish, foolish and dumb.
13       Q     -- to have their money taken from them?
14       A     No, I don't care about what they did that
15   way.    I'm saying to them, in business, if you get
16   yourself in trouble, you get yourself in trouble.                      I'm
17   not going to put them there.            If people put them
18   there, they should go to jail.
19       Q     After --
20       A     And their advisors, just like, what was the
21   guy that went to prison, it was -- and they went back
22   after John -- or Goodman over here in town, lost $600
23   million, it was Murray Goodman, was Madoff.                    They
24   should go after the Madoff people, the people behind
25   the scenes.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 207 of 250


                                                                         Page 206

1        Q      After you bought the property in 2009, did
2    Nicholas Laudano of NJL Development manage the hotel
3    for you?
4               THE WITNESS:     Do me a favor write that down,
5    who are the people --
6               MR. SALAZAR:     Sure.
7               THE WITNESS:     -- that advised his clients.
8    They should go after those people.
9               MR. SALAZAR:     Got it.
10            THE WITNESS:       Like the Madoff people.
11            Go ahead.
12            MR. GEORGE:       Can you read it back, please.
13            (Thereupon, the question referred to was read
14   back by the court reporter as recorded above.)
15            THE WITNESS:       No.
16   BY MR. GEORGE:
17       Q    Was he the construction manager at the hotel
18   for you?
19       A    No, he wasn't a construction manager.                      He
20   advised me.     I had him under some form of
21   compensation.     He was -- would take work at my
22   discretion, if I needed something, because he, before
23   that, had spent six or $8 million, and so he was the
24   person with the most knowledge of it.                  Just like Bob
25   was the person with the most knowledge of it at that


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 208 of 250


                                                                         Page 207

1    time as to who these customers could be.                  So I hire
2    people on a day-to-day basis, and that's what -- they
3    have no contracts with me or anything else, so I paid
4    them, probably gave them a 1099 for giving me
5    knowledge, and I start I finding out Bob knows
6    nothing.
7        Q    Okay.    Did --
8        A    They never -- there never was any kind of
9    obligation on my part or manager or anything like
10   that.   Nick had some construction people, and he had
11   an AIA contract he had given, which was a joke, $36
12   million or something.        I think we sold an AIA contract
13   that they were running it through him, and he's not a
14   general contractor.       His girlfriend is the general
15   contractor, and -- she's so sharp, but I don't even
16   know how much construction she even knew, because she
17   was sleeping with him.
18       Q    So could you give me a sense of how much work
19   he actually did for you on the hotel once you bought
20   it out of foreclosure?
21       A    Him?
22       Q    Nicholas Laudano or his company.
23            How much work he did for you once you bought
24   the hotel?
25       A    No.    He did all the work after Bob took it


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 209 of 250


                                                                           Page 208

1    back over again.        He had some bigger -- I saw a four
2    or $5 million AIA project that they still owe him
3    money on, and for me, he was just there for answering
4    questions and would he hire me some -- I think his
5    employees.    I remember two of their guys' name.                     He
6    only had, like, two or three employees, and I didn't
7    even think they had -- Gino was one of them.                     He
8    doesn't have a license.           He's not a citizen, and so
9    Nick had those kind of people working for him.                       I
10   said, "Are they covered if they fall off the roof," or
11   something like that, and all he was was
12   subcontractors, so -- for, like, what was it?                        I was
13   over there three or four years.               So how far was he
14   during my reign?        He was around to go ahead and do
15   things that I needed to have him -- I'd say, "Go get
16   three quotes and roofing material," I'm the guy that
17   was running the project.
18       Q   Were you acting as the general contractor at
19   the project?
20       A   No, no, not to be acting as general
21   contractor.    You don't need to be a general
22   contractor.    The city approved whoever it was to go
23   ahead and work.        They inspected us every day.                  We had
24   to go through the architects.             They hired architects
25   and everything else.        Those are the people that dealt


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 210 of 250


                                                                           Page 209

1    with being the accreditation for the city.
2        Q     Who was the general contractor at the project
3    while you owned it?
4        A     Don't know.      I don't know.           I don't know that
5    we had one, other than what was there before.                        It
6    wasn't Bob Matthews.        That's for sure.
7        Q     Who would know the answer to that question?
8        A     I don't know, you have to do your research.
9    I'm not going to help you.            Go to the city and find
10   out from the city, who were the GCs?                  You probably --
11   Nick Laudano's girlfriend might have been the GC from
12   before.    That's a guess.         That's a wild guess.               And I
13   don't know if they really required it.                  They'll tell
14   you, "Oh, yeah, we always had this person," but the
15   cities do that all the time.             They just want the
16   project done, and then they got into that, "Oh, you
17   gotta get it done by a certain time."                  We went to the
18   governor, and the governor gave us two more years
19   extension, so they ran a fine up that they didn't even
20   -- they couldn't even collect, because they didn't
21   know that the governor has -- supercedes their
22   authority on time extensions.
23       Q     Does someone within your organization --
24       A     You guys must be having fun taking -- hearing
25   all this stuff.        I know you heard your own stories,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 211 of 250


                                                                          Page 210

1    but it's kind of fun to look at your eyes and you kind
2    of look through me and saying "Oh, shit, where did" --
3            MR. SALAZAR:       Language.
4            THE WITNESS:       There's a real story.
5            MR. GEORGE:       Motion to strike.
6    BY MR. GEORGE:
7        Q   Does someone within your organization have
8    records as to who your general contractor was --
9        A   No, we don't --
10       Q   -- when you owned the property?
11       A   -- do that, we don't -- that's not our -- the
12   city has to determine that.           It's some credential the
13   city has to have.       I don't have to have that.                  I know
14   me, and I know I can build that building upside down.
15       Q   And, in fact, you spoke about the Town of
16   Palm Beach.
17           There was a multi-million-dollar fine levied
18   by the town, wasn't there?
19       A   It wasn't no fine.
20           MR. SALAZAR:       Object to form.
21           MR. GEORGE:       What was it?
22           THE WITNESS:       I just told you the
23   explanation, the governor gave us an extension, not
24   the fine that they gave.
25   BY MR. GEORGE:


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 212 of 250


                                                                         Page 211

1        Q    But there was a fine that the town --
2        A    No, no, no, they didn't fine us, because we
3    didn't recognize it.         You can't fine somebody when I
4    have authority from the governor to extend it by two
5    years.
6        Q    I'm not saying whether you recognized it or
7    what you did with the governor.
8             I'm saying, isn't it true that the Town of
9    Palm Beach actually levied a $2,000 a day fine,
10   because that hotel wasn't --
11       A    My answer --
12       Q    completed      --
13       A    -- my answer --
14       Q    -- on time?
15       A    -- my answer is that they tried to --
16       Q    Okay.
17       A    -- without listening to our side of the
18   story.   They just was trying to put a pressure on us,
19   keep working on the project, so they tried --
20       Q    Okay.   So what amount --
21       A    -- and I had a little problem with the city
22   over there, because they didn't like the idea of
23   somebody said, "Well, they got a $2,000 fine."                      You
24   saw they just got it settled for not even ten cents on
25   the dollar, by just walking in.              That guy is pretty


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 213 of 250


                                                                         Page 212

1    sharp down there.       He went in talked to probably the
2    mayor or somebody, I'll depose him and find out who he
3    walked in and saw.       They reduce it from three or $4
4    million or something down to 250,000.                 So that's how
5    credible it was.       It wasn't even worth the time, and
6    that's after the two years ran for the -- two years
7    for the time extension.          So the $2,000 a day, and then
8    somebody got a stay on the thing, but he was sharp
9    enough to tell them, legally you don't win on those
10   things, so -- Wellington is the same way.
11       Q   So whether you acknowledge it or not, the
12   Town of Palm Beach claimed that they had a
13   multi-million dollar fine against the property because
14   of the fact that it wasn't finished on time, correct?
15       A   They didn't --
16           MR. SALAZAR:       Object to form.
17           THE WITNESS:       -- sue us.         They didn't put a
18   lien on it.
19   BY MR. GEORGE:
20       Q   That's not what I'm asking, sir.
21       A   Well, I don't care.           I'm not a --
22       Q   I'm asking you whether or not it was there.
23       A   It's a legal question.
24       Q   No, it's not --
25       A   Yes, it is.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 214 of 250


                                                                         Page 213

1        Q    -- it's a factual question.
2        A    No, it's not factual.           I don't know -- they
3    didn't talk to me.       They talked to my lawyers, so if
4    they did say those things -- I read things in the
5    newspaper all the time that they were -- they're gonna
6    make us work harder.       Hey, we're working around the
7    clock.
8        Q    When you sold your interest in 160 to Royal
9    Palm, LLC, didn't you, in fact, agree to pay those
10   fines and escrow monies for their payment?
11            MR. SALAZAR:      Object to form.
12            THE WITNESS:      I'd have to pull out the
13   contract and see what it is.            We escrowed everything I
14   think, anything that was pending.
15   BY MR. GEORGE:
16       Q    Didn't you actually sue the Town of Palm
17   Beach with respect to those fines?
18       A    Probably did.
19       Q    Did you win?
20       A    I don't think anybody ever came to the trial.
21   I think it's still sitting there.                 It's one of those
22   real lengthy things that never happened.                  I got one
23   that's 13 years old right now.             Judicial system in
24   Broward and Palm Beach County is not the fastest,
25   obviously, look how long it took for the foreclosure,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 215 of 250


                                                                             Page 214

1    whew.
2               THE WITNESS:       Did you put that down,
3    "Obviously, look how long it took on the foreclosure"?
4               THE COURT REPORTER:            Yes.
5               MR. GEORGE:       Move to strike.             There's not a
6    pending question.
7               THE WITNESS:       No, that was an answer to the
8    previous question.          You guys don't like the answers.
9               MR. GEORGE:       Actually I really like your
10   answers, sir.
11              THE WITNESS:       Okay.       That's a challenge.
12   Tell you what, rip up that settlement proposal.
13   That's crazy.       I spent all that time last night.                    Rip
14   the friggin' thing up.              I get an attitude like this,
15   I'll tell you what it's all about.                    Seriously rip it
16   up.
17              MR. SALAZAR:       Okay.
18              (Thereupon, a document was marked as Exhibit
19   No. 13 for identification.)
20   BY MR. GEORGE:
21         Q    Mr. Straub, I'm showing you what's been
22   marked as Exhibit 18 -- I'm sorry, 13 to your
23   deposition, which for the record is a Florida Real
24   Estate Mortgage, Assignment of Leases and Rents, and
25   Security Agreement, which was recorded on March 28,


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 216 of 250


                                                                         Page 215

1    2014 between 160 Royal Palm, LLC as the mortgagor and
2    KK-PB Financial, LLC as the mortgagee.
3            Do you recognize that document?
4        A   No, no, I wouldn't -- I don't get involved
5    with any of the paperwork.
6        Q   Never seen this --
7        A   No, even in this litigation, I don't get
8    involved with that detail.
9        Q   Okay.    If you look at the first paragraph
10   under the title of the document, it says, "The Florida
11   Real Estate Mortgage, Assignment of Leases and Rents,
12   and Security Agreement, the Mortgage, is made and
13   entered into as of the 30th of August 2013."
14           Do you see that?
15       A   Yes.
16       Q   Isn't it true that the closing of this
17   transaction took place on August 30, 2013?
18       A   Not looking at this paper, just what I can
19   remember of my boiler -- or my time -- time sheets or
20   time references when we filled them out is around
21   August of 2013 that there was -- the closing occurred.
22   So if that's what this piece of paper says, so be it.
23   I don't know what pieces of paper -- the lawyers take
24   care of this stuff, and it's signed by some guy that
25   wasn't even -- I think he's a one percent owner of the


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 217 of 250


                                                                            Page 216

1    company, Black, it looks like, that nobody has
2    recognized him as being even the person of authority.
3          Q    When you're talking about the signatures, if
4    you turn to the last page on the document, under
5    mortgagor, where it says "160 Royal Palm, LLC," the
6    signature under that document, it says, "Ryan Black,
7    by Leslie Robert Evans, Power of Attorney."
8               Is that the signature that you were referring
9    to?
10         A    Yeah.
11         Q    So that's actually signed by Leslie Robert
12   Evans and not Ryan Black?
13         A    I guess that's the way you want to interpret
14   it, but I'm not a lawyer, so I don't know, but I do
15   know that the sale occurred around August of 2013, and
16   I don't know who the people and power of attorney and
17   what the company was or anything else that this guy
18   named Black must have been an officer, I don't know.
19   Bob was pretty cute.          He never had his name on
20   anything, you know, so it looks like Bob did another
21   cute thing.
22         Q    Were you physically at this closing?
23         A    No.
24         Q    Who was there on your behalf, if anyone?
25         A    Don't know, probably Craig.


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 218 of 250


                                                                         Page 217

1        Q   Craig Galle?
2        A   Probably.       I don't know.         Could have been any
3    one of our officers or an assigned officer.                    Maybe
4    there's not a type of closing that way, you know,
5    might not meet together, unless there's a stack of
6    money on the table, we would have got a check, and
7    they would have had that, but whoever it was, was.
8        Q   And do you know Les Evans?
9        A   No.    I think I might have met him one time, I
10   don't know.    I understood he had a pretty good
11   reputation before, because he was, I thought, involved
12   with Huizenga or something to do with Miami and the
13   Dolphins or something, but that's just hearsay.
14       Q   But do you know him to be an attorney?
15       A   Les Evans, yeah, I think he's an attorney,
16   but I don't know.       Maybe you're questioning that.
17   Man, I better write that down, if you're telling me he
18   might not be an attorney.          I guess he don't have to be
19   an attorney to sign this thing.
20       Q   Are you questioning whether the person who
21   signed this mortgage actually had authority to do it?
22       A   I'm just saying Black turned out to be a one
23   percent owner, and if he had the power, so be it.                      If
24   he didn't have the power, so be it.                You know, I don't
25   know what it is.       All I know is I turned over control,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 219 of 250


                                                                         Page 218

1    and they paid money, and we went down to -- we went
2    down the -- here's another one right here.
3            MR. SALAZAR:       Oh, here, you want some water?
4            We have another bottle here if you want some?
5            THE WITNESS:       I'm sorry that they're all
6    warm.
7            So never checked that out.                If you guys need
8    to question it, we'll follow it through and find out
9    if they had the power to do it and how does that
10   reflect on -- all I know is that we went through a
11   closing.
12   BY MR. GEORGE:
13       Q   Do you know whether or not any of the EB-5
14   investors invested in the Palm House Hotel project
15   prior to August 30, 2013?
16       A   No way, I wouldn't even know who they were.
17       Q   Did Bob --
18       A   I heard it from the Judge, but you guys were
19   arguing, something about dates and times and stuff,
20   when your clients got involved with it.                  I don't know
21   who your client are.       Never knew they were your
22   clients.   I know there's a guy named Black that
23   supposedly is coming up with a number, and I didn't
24   know his name was even Black, didn't too much care.
25   They were going to put money up, and I told you, I'm a


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 220 of 250


                                                                             Page 219

1    collateral lender.          The worse that's going to happen,
2    what are they gonna do, take my hotel and take it to
3    California or to Bermuda?             I don't think so.            I think
4    it's going to stay there.
5          Q     So your only concern in making the loan was
6    that it was collateralized by the hotel?
7          A     More than just the hotel, their down payment.
8    That thing was probably worth $50 million at the time.
9    I had people come out the gazoo trying to buy it from
10   me.     I had contracts with other people and everything
11   else.      I just -- who's gonna get to the starting booth
12   first.
13         Q     Were you concerned at all prior to the time
14   that you sold your interest in 160 whether Bob
15   Matthews had the financial capability of completing
16   the hotel and getting it open?
17         A     Didn't care what Bob Matthews could do or
18   not.      He's the guy that pulls rabbits out of his hat.
19   He obviously got somebody to give him $6 million, so I
20   guess he had bought some other stuff that -- I never
21   saw the guy work, in other words.                    So a guy that
22   doesn't work must have the ability to go to the church
23   and pray and have God give him some ways out.                          Like
24   me, I bought this place with -- because I did some
25   favors for the U.S. government, pretty bad favors,


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 221 of 250


                                                                         Page 220

1    took care of teamsters and put them in jail and did a
2    lot of other things with my life at risk, and all the
3    sudden, I end up with this kind of facility, with, I
4    think, nothing down.
5        Q    When is the first time you learned that the
6    Palm House Hotel was financed with foreign investment
7    money?
8        A    I have no idea, must have been way down the
9    road, probably when Black came into us, and I'm not
10   even sure Black and this guy named Joe -- after they
11   kicked Bob out of the place, I'm thinking that's a
12   year later from March or April 2013, it had to be
13   around -- that's what I'm saying, let me look at my
14   time lines, and I'll tell you when they came in and
15   saw us, but, no, you want to be cute and want to try
16   to guess, and then you're gonna try to -- "Oh, you got
17   perjury because it was April, and it wasn't March."
18   I'm saying sometime around a year later then when all
19   these games started being played, these games were
20   less -- didn't file the darn stuff.
21       Q    Mr. Straub, I'm more than happy to look at
22   your time line if your lawyer let's us.
23            MR. SALAZAR:      I would prefer we don't --
24            MR. GEORGE:      I'm not trying --
25            MR. SALAZAR:      -- look at the time line --


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 222 of 250


                                                                            Page 221

1               MR. GEORGE:       I would love to have a time line
2    of what you say occurred, so I'm not --
3               THE WITNESS:       You're not going to see it.
4    I'm saying I need to see it, because I have a bunch of
5    pencil notes, like, call my girlfriend tonight, tennis
6    game at four o'clock.
7               MR. GEORGE:       Well, we can take a break if you
8    want to look at.          I'm not trying to play games at all
9    it.
10              THE WITNESS:       Okay.      I'm saying I have to see
11   if it's April.
12              MR. SALAZAR:       Was there a question?
13              MR. GEORGE:       No, I'm just saying if he'd like
14   to look at his time line, he can.
15              MR. SALAZAR:       I don't think it will
16   necessarily make things go faster, but do you want to
17   ask a question and see if it becomes, like, more
18   necessary for him to look at it?
19              MR. GEORGE:       I'm done with that document.
20              MR. SALAZAR:       Okay.      Well, why don't we keep
21   going and see where you go next, and then we'll see if
22   he needs the time line.
23              MR. LANDAU:       Well, Lou, he said he wants to
24   look at it.
25              MR. SALAZAR:       I don't -- I'm happy to do it,


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 223 of 250


                                                                         Page 222

1    I think --
2            THE WITNESS:       Since he's hesitating, I know
3    it's must be April of 2014.
4            MR. SALAZAR:       Wait a minute, no, let's look
5    at a time line.
6            (Thereupon, a brief recess was taken.)
7    BY MR. GEORGE:
8        Q   Mr. Straub, the last question that I had
9    asked you is when you learned that Bob Matthews had
10   obtained foreign money, EB-5 money, for purposes of
11   completing the hotel and you asked -- you said you
12   wanted to consult a time line.
13           Have you had an opportunity to do that?
14       A   Correct.
15       Q   Would you like to answer that question in any
16   different way, now that you've consulted your time
17   line?
18       A   Well, I didn't answer it.
19       Q   Would you like to answer it?
20       A   Yeah, that's a better question.
21       Q   Okay.
22       A   I know it had to be after.                I don't know
23   exactly when I heard it, but it had to be after late
24   November, much later than late November, it'd be,
25   probably, December of 2014, because we started hearing


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 224 of 250


                                                                         Page 223

1    Black and this guy named Joe come in and tell us the
2    horror stories of Bob spending all this money on
3    different other projects.          And I'm saying, "Phew, all
4    I know is that the payments are still coming," so if
5    the payments are still coming in, I have to look to
6    when the payments stopped, and I had to look at when
7    the payments stopped, which was like November 2014.                       I
8    mean, those are things that we can actually prove.
9            As far as it had to be after that did I hear
10   that Bob was involved with EB-5 people, because I
11   didn't care up to that time.            I'm a collateral lender,
12   and they're paying their bills.              So if they're paying
13   their bills, I don't really need to care about -- so
14   somebody telling me about him using money, I don't
15   think they got into how they got the money.                    It was
16   Black and -- no, Black didn't have any money in it.                       I
17   think he was the one percent owner, but Joe, the other
18   guy, spoken English, and he had the money.                   How he got
19   the money, don't know, still don't know.                  You tell me
20   how he got the money.        I read things in the paper,
21   like you do, that EB-5 got involved with it, and I
22   know there's a program out there about people getting
23   passports for coming up with money that had nothing to
24   do with equity, but had something to do with jobs.
25       Q   When this transaction was closed, was there


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 225 of 250


                                                                          Page 224

1    sufficient cash brought to closing to actually close
2    the transaction on August 30th?
3        A     I would hope so, but I didn't take care of
4    the closing.    That's what Craig does for me.                  So he
5    probably took promises and got the monies and, you
6    know, he goes on with his thing.              Believe me, I'm into
7    running major things at that time.
8        Q     Did you get --
9        A     I can find out my kinds of transaction, what
10   type was I doing in 2000 and -- last part of August of
11   '13, of '13, what I was involved with, because I
12   probably didn't go to the closing.                That's how
13   important it is to me in my life, because I'd have to
14   take care of things day-to-day on operations.                       It
15   might be dealing in fighting with the city, something
16   at -- paying bills, daughters get married, I don't
17   know, just all kind of things.
18       Q     As we sit here today, do you know whether
19   there was sufficient funds to close the transaction on
20   August 30, 2013?
21       A     Had to be --
22             MR. SALAZAR:     Object to form.            Sorry.
23             THE WITNESS:     Had to be.         I would think so,
24   yes.    I mean, and Craig would probably inform me.
25   BY MR. GEORGE:


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 226 of 250


                                                                         Page 225

1        Q    You tell --
2        A    And I would have to approve it.                 It's not
3    like we don't -- so they must have had the money -- or
4    they had the money to close the transaction, because I
5    was giving them back money, a note for the difference.
6        Q    What do you mean by that, you were giving
7    them back money, a note for the difference?
8        A    I gave them a mortgage, like I always do.
9    When I said to you, I'm an asset lender.                  That's --
10   I'm doing part of the financing for them.
11       Q    I understand.       So you didn't actually --
12   KK-PB Financial didn't actually give any money to
13   160 --
14       A    No, no, no.      I'm saying that the other people
15   that was gonna pay us the money out of Miami and the
16   contract we had signed, sealed, and delivered, I had
17   to make a decision who I believe is going to be the
18   person that's going to pay me off.                I guessed wrong.
19   I don't know maybe Minsky guessed wrong -- or maybe
20   Minsky couldn't come up with it.              I don't know where
21   they are down in Miami right now, but I understand
22   they're big, big hitters.
23       Q    Now --
24       A    And that might not be the correct spelling,
25   but Minskys, but I -- the contract speaks for itself.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 227 of 250


                                                                         Page 226

1        Q    Now, earlier you testified in your deposition
2    that you were your own appraiser, remember saying
3    that?
4        A    No, I'm an estimator.
5        Q    Okay.   Maybe I made a --
6        A    I estimate every tunnel job, every airport
7    project, every highway job.           That was my job for 20
8    some years, deciding is it worth it or not worth it to
9    surrender my years of service in running a company and
10   having thousands of employees in 26 plants, to go
11   ahead and bid jobs for my U.S. government that I bid,
12   for cleaning the rivers up, to keeping all the barge
13   traffic running from Cincinnati to -- I don't know
14   what we did -- it was Pittsburgh probably.
15       Q    All right.      Thank you for correcting that.                 I
16   didn't want to get the wrong impression.
17            So when you said that you thought --
18       A    But I'm an -- an estimator.               Okay.     What did
19   you say?
20       Q    No, no, I appreciate you correcting me on
21   that.   I used the wrong term.
22       A    What term did you use?
23       Q    Appraiser?
24       A    No, I'm not an appraiser.                But buying, owning
25   hundreds and hundreds and hundreds pieces of property,


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 228 of 250


                                                                          Page 227

1    I'm about as good as anybody is gonna get of an
2    appraiser.    For me to buy something, I have to
3    appraise it myself.
4        Q   Understood.
5        A   So on real estate I think I'm there.
6            MR. GEORGE:        Sorry, I was distracted.
7            THE WITNESS:        Now, you know what it's like.
8            (Informal discussion off the record.)
9    BY MR. GEORGE:
10       Q   So earlier you said that you thought that the
11   Palm House Hotel at the time you sold your interest in
12   160 was worth around $50 million?
13       A   Yeah.
14       Q   So why did you sell --
15       A   It's worth probably more than that right now,
16   even though it's not done.
17       Q   So why did you sell it for $36 million if --
18       A   I just got tired --
19       Q   -- it was worth 50?
20       A   -- I make so much money a year, I had to take
21   and worry, what am I gonna do.              Everybody in my family
22   died at age 50.        Everybody.      And so here I am on
23   borrowed time, and here I am spending time in some
24   hotel, trying to do some hotel for the guys over in
25   Palm Beach.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 229 of 250


                                                                         Page 228

1            It'd be different if I'm working in Miami in
2    the ghetto or working out here in Wellington to turn
3    this -- it was all plywood and torn down and
4    everything else, but that's why my government uses me.
5    So they always call and give me an opportunity to take
6    on something.    I said, I'm so tired, so that's why.
7            I am an investor, but I need to be an
8    appraiser besides an investor for projects against
9    time.
10           Anybody want the air-conditioning on?
11           (Thereupon, there was an informal discussion
12   off the record, during which a document was marked as
13   Exhibit No. 14 for identification.)
14           THE WITNESS:       Okay.
15   BY MR. GEORGE:
16       Q   Mr. Straub, I've showed you what's been
17   marked as Exhibit 14 to your deposition which is Bates
18   labeled Robert Matthews 007599 and ask you if you
19   recognize that document?
20       A   I have no idea.          Never seen it.
21       Q   Down at the bottom left-hand corner of the
22   document, the very bottom, do you see where that says,
23   "Balance of contracts unpaid and remaining work"?
24       A   Yep.
25       Q   Was this a schedule that was prepared by 160


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 230 of 250


                                                                         Page 229

1    Royal Palm, LLC before you sold your interests in that
2    company to Bob Matthews?
3        A   I don't know.        You'd have to give me the
4    closing document and see if this number coincidentally
5    works with the closing documents, to see how much
6    money was left in escrow.          It wouldn't be in the
7    original contract.
8        Q   Pardon me?
9        A   It wouldn't be in the original contract,
10   because we probably had to take this from the date.
11       Q   These are my notes, sir?
12       A   Oh, okay.
13       Q   I'm not looking at the contract.                  Sorry.
14       A   I thought you were.
15       Q   That's okay?
16       A   August the 29th, which would be about the day
17   of closing, so it's probably tied to the day of
18   closing.
19           (Thereupon, a document was marked as Exhibit
20   No. 15 for identification.)
21   BY MR. GEORGE:
22       Q   Mr. Straub, I'm showing you what's been
23   marked as Exhibit 15 to your deposition.
24           Do you recognize that as the closing
25   statement from the August 30, 2013 closing of your


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 231 of 250


                                                                          Page 230

1    sale of your interest in 160 Royal Palm, LLC?
2        A   I wouldn't know -- I'm looking for one -- one
3    amount of money.       I don't know.          That's all the
4    closing statement was.           That seems like a pretty junky
5    looking thing with all the scribbling on it.                     So I
6    don't see the 752, like there was existing bills.
7    Maybe I added up some of these things, escrows.                      Let
8    me add up some of the escrows.
9        Q   Mr. Straub, maybe I can help you with that if
10   you'd like?
11       A   Go ahead.
12       Q   If you look at -- may I lean over?
13           MR. SALAZAR:       Of course.
14   BY MR. GEORGE:
15       Q   If you look here, sir, these three escrow
16   items together --
17       A   That's what I was doing right now.
18       Q   -- they add up to $774,442.
19       A   That's what I was doing, just going to the
20   escrows.    So these must have been bills that were
21   still outstanding.       I told you I paid 18 million
22   before this, and we gave a copy of every one of our
23   vouchers.    They're still downstairs, and you're
24   welcome to --
25           (Thereupon, someone enters the conference


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 232 of 250


                                                                         Page 231

1    room, and there was an informal discussion off the
2    record.)
3            THE WITNESS:       Sorry for the interruption.
4            MR. GEORGE:       That's okay.            Thank you.
5            THE WITNESS:       So I think it's a ball park,
6    that seven-forty-four put in escrows is similar to the
7    seven-fifty-two.       At the time maybe somebody didn't
8    have the actual amount.
9    BY MR. GEORGE:
10       Q   Now, you said that prior to this you had put
11   $18 million into the hotel, and --
12       A   Yeah.
13       Q   -- I know that's a ball park figure.
14       A   No, it's close.          I think they checked it.
15       Q   Are there records of --
16       A   Yeah, down --
17       Q   -- who that money was paid to?
18       A   Positively.       I think we already gave it to
19   you.
20           MR. SALAZAR:       We did.
21           THE WITNESS:       But they're downstairs.
22   They're in a filing cabinet, and they have all the
23   bills that have been paid.           Not counting my bills.             In
24   other words, we had staff in there, worked with me
25   that we paid that had nothing to do with the bills


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 233 of 250


                                                                         Page 232

1    that we were writing out to vendors.                 Those are just
2    18 million worth of vendors.            That's why -- you asked
3    me why I got fed up with the place and sold it, out of
4    the woodwork, I thought I spent a lot less, but, you
5    know, you just kinda get carried away.
6    BY MR. GEORGE:
7        Q    Now, did 160 Royal, LLC obtain -- I'm sorry,
8    I have a habit of pointing my pen -- obtain a releases
9    of liens for all the vendors listed on the list?
10       A    I think we're smart enough to do that.                     I
11   think we did.
12       Q    And --
13       A    No, not on this, because this is the one we
14   escrowed.    When they would have paid that money,
15   hopefully they would have got releases of lien.                      I'm
16   talking about the 18 million we would have releases of
17   lien.
18       Q    Understood.      So with respect to this list
19   that you say was escrowed, would you have gotten
20   releases of liens -- would 160 have gotten releases of
21   liens when those were paid off after closing?
22       A    I don't think we're that clever, you know.
23   In other words, it's not like this was the fiftieth
24   hotel.   This was number one, and after that I got into
25   2,000 room hotels and everything else.                 So I go into


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 234 of 250


                                                                          Page 233

1    more things after I started getting experience.                      So is
2    our staff going to get smart enough, after we sell --
3    or after we give them the money and put it in there,
4    we go by honesty I think.
5             I think the honesty of Les Evans came into
6    play, that he was going to pay these people.                     It was
7    put in escrow.     You see the word escrow.                I thought
8    escrow was a real important thing, but it looks like
9    it wasn't.    He took the money and, as I understand,
10   gave it to Bob or something or took it himself or
11   something else.        I don't know if anyone has ever
12   yelled at us, but they went through some of this --
13   all these documents.        I heard that they spent another
14   14 million or something on the property after I was
15   there.   So in the 14 million, maybe there's $700,000
16   they paid these people.
17       Q    But you don't know one way or another --
18       A    I didn't get dragged into it, so if I didn't
19   get dragged into a lawsuit, they must have paid the
20   bills, or my companies.           You guys gotta heck of a
21   claim against a lot people, lot of claims.
22       Q    Let's talk a little bit more about this
23   document, please.
24            Do you see under sum due from buyer, there's
25   a sum of $96,140.63 for doc stamps on the mortgage?


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 235 of 250


                                                                         Page 234

1        A   Yep.
2        Q   And then there's 54,937.50 for intangible tax
3    on the note?
4        A   Yep.
5        Q   And then there's a hundred and twenty-five
6    dollars for recording fees.
7            Do you see those numbers?
8        A   Yep.
9        Q   Were those numbers -- I'm sorry.                  Were those
10   dollars paid out of closing so that the mortgage could
11   be recorded and --
12       A   No, I don't think they do it that way.                      I've
13   never been involved with a closing in my life, and
14   I've sold hundreds of pieces of property just here in
15   Palm Beach County.
16       Q   Mm-hmm.
17       A   So I don't do it.          Craig does it.           You have
18   to ask somebody like a Craig.            But I would think at
19   the time of closing, you wouldn't have them pay those
20   amounts.   You're asking the escrow agent with these
21   arithmetics that go up and down, is that they were
22   gonna go ahead and pay them.            Find out later on, I
23   don't know if those things got paid or not.
24       Q   So were those monies there, those three items
25   for the doc stamps on the mortgage, the intangible tax


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 236 of 250


                                                                            Page 235

1    on the note, and recording fees, were those monies
2    escrowed as well at closing?
3          A     I don't know, that's way out of my head.                    I
4    don't know how they do that.               They just subtract it,
5    and I would think the rest of the calculations here
6    would tell them how you came out with what we got and
7    what they got.        I just -- our boys, after doing
8    hundreds of these things, would have done it the right
9    way.      But find out later on, somebody slipped through.
10         Q     So if --
11         A     I think there's a con -- something in there
12   that Les, when he -- Craig started asking Les and --
13               THE COURT REPORTER:          Can he --
14               MR. SALAZAR:      Oh, you need to speak up.
15   Sorry.
16               THE WITNESS:      That someplace later on Les
17   sends an e-mail to Craig saying that his office F'ed
18   up.
19   BY MR. GEORGE:
20         Q     So if Les Evans testified that those monies
21   were never escrowed, so that he was incapable of
22   recording the mortgage, would that be a lie?
23               MR. SALAZAR:      Objection to form.
24               THE WITNESS:      I don't know, what somebody
25   else told you, I have no idea.


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420    Filed 12/28/18   Page 237 of 250


                                                                          Page 236

1    BY MR. GEORGE:
2        Q     I'm saying if he said that he couldn't record
3    the mortgage because you didn't give him the money to
4    do that, would that be a lie?
5              MR. SALAZAR:     Object to form.
6              THE WITNESS:     Well, we wouldn't be giving him
7    the money.    It says, "Sum due from buyer."                  I'm not
8    the buyer.    I'm the seller.          So I don't think I'd have
9    anything -- it's what the contract reads that says who
10   is responsible for it.           So the closing agent, which he
11   was, had to make sure that those monies were either
12   there or not.    It's not for us to check it out, as I
13   understand.
14   BY MR. GEORGE:
15       Q     Under the seller's deductions that are over
16   here --
17       A     Mm-hmm.
18       Q     -- who was the broker on this deal?
19       A     They gotta lot of money whoever it was.
20   You know, it's usually you pay -- remember I'm one of
21   the bigger closing agents out here, with my
22   operations.    We usual do three to six percent,
23   depending on what it is.           So let's say -- I didn't
24   list it with anybody, so there's no -- they shouldn't
25   have got three percent of the listing, but the selling


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 238 of 250


                                                                         Page 237

1    agent should have got three percent.                 I just know the
2    technical terms of the thing.            So somebody was
3    probably entitled to three percent of $30 million,
4    which is about a million bucks, so maybe there was
5    some other finder's fees in there.                I don't know.
6        Q    Do you know whether it was 160 Royal Palm,
7    LLC that engaged the broker, or how did this broker
8    get to the deal?
9             MR. SALAZAR:      Objection to form.
10            THE WITNESS:      I don't know how many brokers
11   there were.    It's not my thing.            I just sold it to him
12   with a contract, and it's up to the bills to be paid,
13   and they subtract it from my money.
14   BY MR. GEORGE:
15       Q    When you say you "showed" it to him with the
16   contract, who are you talking about?
17       A    I don't know what -- if I said that, it's
18   wrong.   I sold it to him.
19       Q    Oh.
20            MR. SALAZAR:      Sold it.
21            THE WITNESS:      I just sold -- I didn't show it
22   to a broker.    I just showed it -- Bob knew about the
23   thing.   The Minsky people -- and we should, before
24   everybody goes home, I need to get the spelling of
25   what their company is and where that contract is.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK    Doc 420   Filed 12/28/18   Page 239 of 250


                                                                             Page 238

1                MR. SALAZAR:       May I provide that, I guess, if
2    they want -- would you like me to provide that?
3                THE WITNESS:       Yeah, just provide it to them
4    so they can ask me questions now, and we can see who
5    the name is.       You can call them and see how big they
6    are.      From what I understand they are really big, like
7    Related, big, big time.
8                So whatever I was saying, it's not my job to
9    do his job, and he would probably have insurance and
10   he would probably have other -- his malpractice
11   insurance, title insurance.               There would be all kind
12   of things in a closing.              So he would have to pay
13   whoever was bringing the claim up.                    If there was
14   nobody that claimed on it, I guess that's between him
15   and -- they should have got back to us, so maybe it
16   was overstated.           Maybe our closing might have been
17   overstated.       They shouldn't have deducted that from
18   us.     So we probably need to send an interrogatory.
19   Man, they got so much money they can go after.
20   BY MR. GEORGE:
21         Q     I'm sorry if you feel like I asked this
22   before, I just want to clarify --
23         A     That's okay.
24         Q     -- for my own understanding.
25         A     It's okay.


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 240 of 250


                                                                          Page 239

1           Q   Do you know how that broker became part of
2    this deal at all?
3               MR. SALAZAR:     Objection to form.
4               THE WITNESS:     I don't remember a broker, a
5    particular person.        Maybe Bob had a company.                  He had
6    all kinds of companies.          Maybe he had a company that
7    did the commission -- or what do you call it, the
8    broker on the thing.
9    BY MR. GEORGE:
10       Q      Do you know how much of that $1,831,250 was
11   actually paid to a broker?
12       A      No, I don't --
13              MR. SALAZAR:     Objection to form.
14              THE WITNESS:     -- know.        I didn't follow
15   through.     Bad enough we found out six months later
16   that someone didn't even record the documents.                       We
17   took for granted, I guess -- our company took granted
18   that they -- the closing agent was doing their job,
19   and it sounds like the closing agent didn't do their
20   job.
21   BY MR. GEORGE:
22       Q      Do you know if any of that $1.8 million was
23   paid to a broker?
24       A      No, I --
25              MR. SALAZAR:     Objection to form.


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 241 of 250


                                                                         Page 240

1            THE WITNESS:       -- don't know.            If you have
2    some information, let me know.             It saves me the time
3    to start finding out and bringing a claim in this
4    thing, because obviously it has a lot to do with your
5    valuation thing that you have for your -- your expert.
6    You know, so if you have more money, then it would --
7    they weren't insolvent.          Thank you.        But we have so
8    many other things on your expert.
9    BY MR. GEORGE:
10       Q   Now, if you go down a little further of the
11   seller's deductions, one, two, three, four, there's
12   $586,000, it says "Escrow $2,000 per day."
13           Is that referring to the fines that were
14   being levied by --
15       A   Yeah, that must --
16       Q   -- the Town of Palm Beach?
17       A   -- have been the current dollar figure.
18       Q   Was that money actually escrowed at closing?
19       A   I would hope so, but we don't have access to
20   the escrows.    The closing agent would have the
21   responsibility to escrow it.            If not, we're gonna do
22   what you guys are gonna do, we're going to go after
23   his firm, the whole firm, for having him hold himself
24   out as whatever, as a -- whatever he was, I guess, I
25   hate to say the word that gets me sued, but a crook.


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 242 of 250


                                                                         Page 241

1    Looks like he didn't do things, so he would be on the
2    wrong side of the law.
3        Q   So in addition to the escrow for the fines,
4    this money here for these vendors was supposed to be
5    escrowed as well?
6        A   Correct.
7            MR. SALAZAR:       Objection to form.
8            THE WITNESS:       And whatever broker commission
9    would be, that it's not in escrow, but I would think
10   it would be to pay the broker, because I didn't have
11   any contract with the broker.            I couldn't tell you who
12   the broker was.
13           MR. GEORGE:       Can we take two minutes, and I'm
14   going to try to finish up?
15           MR. SALAZAR:       Yes.
16           (Thereupon, a brief recess was taken.)
17           MR. GEORGE:       Back on the record.
18           We're still on the closing statement,
19   Mr. Straub.
20           MR. SALAZAR:       Yes, here, Glenn.
21   BY MR. GEORGE:
22       Q   Mr. Straub, do you recognize the handwriting
23   on the numbers, you know, the handwriting on that
24   closing statement?
25       A   No, I honestly don't know who did the


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 243 of 250


                                                                         Page 242

1    handwriting in there, some way of getting your pals.
2        Q      All right.    And under Palm House, LLC a
3    Florida limited liability company, do you see that
4    signature there at the bottom?
5        A      Okay.
6        Q      Is that your signature?
7        A      Yes.
8        Q      So since you've testified that you weren't at
9    the closing, would you have signed this prior to
10   closing?
11       A    Probably, before or afterwards.                  I don't
12   know.
13       Q    Now, under the sum due to the seller at
14   closing, it says $6,220,920.86, and then underneath
15   it, someone has written $5,180,000.
16            Do you know whether you got $6,220,920.86 at
17   closing?
18       A    I think we got a little over $6 million.                      I
19   don't know -- I can make a call, probably verify it.
20   I think we got around $6 million.                 I don't know what
21   the five million -- maybe they had a deposit.
22   Somebody had $2 million -- no, that's a $2 million
23   brokerage commission.        I think there was a deposit of
24   $2 million on this thing someplace.
25       Q    (Indicating.)


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 244 of 250


                                                                          Page 243

1           A    No, it says, "Brokerage commission."
2           Q    That's the other side.
3           A    Oh, okay, here.      We must've got $9 million,
4    $2 million seller's financing, doc stamps, and 29 --
5    okay.      Some way nine million, somebody expressed nine
6    million in here.        What did we get?           We must've got --
7    well, I guess we got six million, plus we got $2
8    million.      So we must've got $7 million, because there
9    must've been a $2 million deposit, and at the time of
10   closing, we got $6 million, but I can go ahead and
11   make a call.
12       Q      Okay.   That won't be necessary, but thank
13   you.
14              All right.    I don't have any more questions
15   about this document, so if there's going to be an
16   ending spot until we take this up again, this is a
17   proper spot to do it.
18              (Discussion off the record.)
19              MR. GEORGE:     Let's go back on the record.
20              Go ahead.
21              MR. SALAZAR:     No, you guys go ahead.                  I'm
22   saying want to cut it off and try to continue another
23   day.
24              MR. GEORGE:     We're going to adjourn the
25   deposition.      I am -- I have a lot more questions to


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 245 of 250


                                                                         Page 244

1    ask.   I'm willing to continue doing this deposition as
2    late as it needs to in order to finish today, so I'm
3    here and can do that.        I understand Mr. Straub has had
4    a long day and doesn't feel well, and that's fine.
5    But it's our intention that this deposition is not
6    over and that we're going to take, at the very least,
7    another day to finish the questioning.
8             MR. LANDAU:      And for the record, the debtor
9    hasn't even had an opportunity to ask any questions.
10            MR. SALAZAR:      I understand.
11            THE WITNESS:      I understand.           I'm in and out
12   of the country a lot.
13            MR. SALAZAR:      It has been a long day, so I
14   think eight hours is long enough for a depo.                    We don't
15   necessarily agree that we need to go another couple
16   days, but we can deal with that at another time.
17            MR. GEORGE:      The deposition didn't start
18   until ten o'clock.       We took an hour for lunch.                 We
19   haven't been here for eight hours, and as I said at
20   the very beginning of this deposition, with the types
21   of answers that have been given, a lot of time was
22   taken up, and I'm fine with that, but we are going to
23   need to finish the deposition.             There's a lot of
24   substantive topics left to be covered, the least of
25   which is creditors that existed at the time of the


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 246 of 250


                                                                         Page 245

1    closing of the transaction.
2             MR. SALAZAR:       Well, listen you spent a lot of
3    time on things that were not relevant.                   That's where
4    you should have started, okay, instead of asking him
5    about e-mails and minorities.
6             Yes, he'll read.
7             (Whereupon, the deposition was concluded.)
8
                                      __________________________
9                                      GLENN F. STRAUB
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 247 of 250


                                                                         Page 246

1    __________________________________________________
     STATE OF FLORIDA:
2    COUNTY OF PALM BEACH:
3    The foregoing instrument was acknowledged before me
     this ____ day of ______________, 2018, by
4    ____________________________, who is personally known
     to me or who has produced ________________________ as
5    identification and who did (did not) take an oath.
     ________________________________, Notary Public
6    My commission expires:
     Commission #:
7    ______________________________________________________
                          ERRATA SHEET
8
     Page/Line                                         Correction
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 248 of 250


                                                                         Page 247

 1                          CERTIFICATE OF OATH
 2
 3   STATE OF FLORIDA:
     COUNTY OF PALM BEACH:
 4
 5            I, Anna M. Meagher, Shorthand Reporter and
 6   Notary Public, State of Florida, certify that GLENN
 7   STRAUB personally appeared before me on the 29th day
 8   of November 2018 and was duly sworn.
 9
10            Signed this 14th day of December 2018.
11
12                                    _________________________
13   My Commission Expires:            Anna M. Meagher,
     January 9, 2021                   Notary Public
14   Commission #GG060693              State of Florida
15
16
17                         Personally known:                     X
                   OR Produced Identification:
18            Type of Identification Produced:
19
20
21
22
23
24
25


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 249 of 250


                                                                         Page 248

1                               CERTIFICATE
2    STATE OF FLORIDA:
     COUNTY OF PALM BEACH:
3
4              I, Anna M. Meagher, Shorthand Reporter, do
5    hereby certify that I was authorized to and did
6    stenographically report the deposition of GLENN
7    STRAUB, in the cause, at the time and place, and in
8    the presence of counsel as stated in the caption
9    hereto; that reading and signing of the transcript was
10   not waived, and that the foregoing pages, numbered 1
11   through 249 constitute a true record of my
12   stenographic notes.
13             I further certify that I am not of counsel, I
14   am not related to, nor employed by any attorney in
15   this case, nor am I financially interested in the
16   action.
17             Dated this 14th day of December 2018.
18
19                                    _________________________
                                      Anna M. Meagher,
20                                    Shorthand Reporter
21
22
23
24
25


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
           Case 18-19441-EPK   Doc 420   Filed 12/28/18   Page 250 of 250


                                                                            Page 249

1                  OUELLETTE & MAULDIN COURT REPORTERS
                        1550 South Dixie Highway
2                       Suite 205 - Riviera Plaza
                      Coral Gables, Florida 33146
3                             (305)358-8875
4
                                                   December 14, 2018
5
6    MR. GLENN STRAUB
     c/o SALAZAR LAW
7    2000 Ponce De Leon Blvd.
     Coral Gables, Florida
8
     Re:     160 ROYAL PALM, LLC, DEBTOR
 9           CASE NO. 18-19441-EPK
10
     Dear Mr. Straub,
11
12       Please be advised that your Deposition taken by
     our offices on November 29, 2018 has been transcribed
13   and is ready to be read and signed by you.
14       The transcript will be filed with or without your
     signature in 30 (thirty) days or at the time of trial,
15   whichever comes first.
16       Our office hours are 9:00 a.m. to 4:30 p.m. Monday
     through Friday.
17
         If you have any questions regarding this letter,
18   please feel free to contact us at the above number.
19
                                                   Yours very truly,
20
21
                                                   Anna M. Meagher
22                                                 Court Reporter
23   cc:     DAVID J. GEORGE, ESQUIRE
24
25

                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
